Exhibit 10.1

 

 

REVOLVING CREDIT AGREEMENT
dated as of April 1, 2005
among
ERP OPERATING LIMITED PARTNERSHIP,
THE BANKS LISTED HEREIN,
BANK OF AMERICA, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
J.P. MORGAN SECURITIES INC.
as Joint Lead Arranger
and Joint Book Runner,
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arranger
and Joint Book Runner,
COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,
as Documentation Agent,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agent,
WELLS FARGO BANK, N.A.
as Documentation Agent,
SUNTRUST BANK,
as Documentation Agent,
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent

 

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT, dated as of April 1, 2005, is among ERP
OPERATING LIMITED PARTNERSHIP (the “Borrower”), the BANKS party hereto, BANK OF
AMERICA, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., as
Syndication Agent, COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as
Documentation Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation
Agent, WELLS FARGO BANK, N.A., as Documentation Agent, SUNTRUST BANK, as
Documentation Agent and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent.

 

W I T N E S S E T H

 

WHEREAS, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1                          Definitions.  The following terms, as used
herein, have the following meanings:

 

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.

 

“Administrative Agent” shall mean Bank of America, N.A., in its capacity as
Administrative Agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

 

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

 

“Agreement” shall mean this Revolving Credit Agreement as the same may from time
to time hereafter be modified, supplemented or amended.

 

--------------------------------------------------------------------------------


 

“Applicable Interest Rate” means (I) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, either (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if Borrower has entered into
an interest rate cap agreement or other interest rate hedging device with
respect thereto or (y) if Borrower has not entered into an interest rate cap
agreement or other interest rate hedging device with respect to such Floating
Rate Indebtedness, the greater of (A) the rate at which the interest rate
applicable to such Floating Rate Indebtedness could be fixed for the remaining
term of such Floating Rate Indebtedness, at the time of calculation, by
Borrower’s entering into any unsecured interest rate hedging device either not
requiring an upfront payment or if requiring an upfront payment, such upfront
payment shall be amortized over the term of such device and included in the
calculation of the interest rate (or, if such rate is incapable of being fixed
by entering into an unsecured interest rate hedging device at the time of
calculation, a fixed rate equivalent reasonably determined by Administrative
Agent) or (B) the floating rate applicable to such Floating Rate Indebtedness at
the time in question.

 

“Applicable Lending Office” means, with respect to any Bank, (I) in the case of
its Base Rate Loans or Swingline Loans, its Domestic Lending Office, (ii) in the
case of its Euro-Dollar Loans, its Euro-Dollar Lending Office, and (iii) in the
case of its Money Market Loans, its Money Market Lending Office.

 

“Applicable Margin” means, with respect to each Loan, the respective percentages
per annum determined, at any time, based on the range into which Borrower’s
Credit Rating then falls, in accordance with the table set forth below.  Any
change in Borrower’s Credit Rating causing it to move to a different range on
the table shall effect an immediate change in the Applicable Margin.  In the
event that Borrower receives two (2) Credit Ratings that are not equivalent, the
Applicable Margin shall be determined by the lower of such two (2) Credit
Ratings.  In the event that Borrower receives more than two (2) Credit Ratings,
and such Credit Ratings are not equivalent, the

 

2

--------------------------------------------------------------------------------


 

Applicable Margin shall be determined by the lower of the two (2) highest Credit
Ratings, provided that each of said two (2) highest Credit Ratings shall be
Investment Grade Ratings and at least one of which shall be an Investment Grade
Rating from S&P or Moody’s.  In the event that each of said two (2) highest
Credit Ratings shall not be Investment Grade Ratings or at least one shall not
be an Investment Grade Rating from S&P or Moody’s, then the Applicable Margin
shall be determined by the lowest of the Credit Ratings.  In the event that only
one of the Rating Agencies shall have set Borrower’s Credit Rating, then the
Applicable Margin shall be based on such Credit Rating only.

 

Range of
Borrower’s
Credit Rating
(S&P/Moody’s
Ratings)

 

Applicable
Margin for
Base Rate
Loans

 

Applicable
Margin for Euro
Dollar Loans

 

 

 

(% per annum)

 

(% per annum)

 

 

 

 

 

 

 

Non-Investment Grade

 

0.250

 

1.050

 

 

 

 

 

 

 

BBB-/Baa3

 

0.0

 

0.800

 

 

 

 

 

 

 

BBB/Baa2

 

0.0

 

0.600

 

 

 

 

 

 

 

BBB+/Baa1

 

0.0

 

0.500

 

 

 

 

 

 

 

A-/A3 or better

 

0.0

 

0.450

 

 

“Approved Bank” shall mean banks which have (i)(a) a minimum net worth of
$500,000,000 and/or (b) total assets of $10,000,000,000, and (ii) a minimum long
term debt rating of (a) BBB+ or higher by S&P, and (b) Baa1 or higher by
Moody’s.

 

“Assignee” has the meaning set forth in Section 9.6(c).

 

“Bank” means each bank listed on the signature pages hereof, each Assignee which
becomes a Bank pursuant to Section 9.6(c), and their respective successors and
each Designated Lender; provided, however, that the term “Bank” shall exclude
each Designated Lender when used in reference to a Committed Loan, the
Commitments or terms relating to the Committed Loans and the Commitments and
shall further exclude each Designated Lender for all other purposes

 

3

--------------------------------------------------------------------------------


 

hereunder except that any Designated Lender which funds a Money Market Loan
shall, subject to Section 9.6(d), have the rights (including the rights given to
a Bank contained in Section 9.3 and otherwise in Article IX) and obligations of
a Bank associated with holding such Money Market Loan.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus ½ of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the Bank serving
as the Administrative Agent as its “prime rate.”  The “prime rate” is a rate set
by Bank of America, N.A. based upon various factors including Bank of America,
N.A.’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in such rate announced by the
Bank serving as the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Committed Loan made or to be made by a Bank as a Base
Rate Loan in accordance with the applicable Notice of Borrowing or Notice of
Interest Rate Election or pursuant to Article VIII.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” means ERP Operating Limited Partnership, an Illinois limited
partnership.

 

“Borrower’s Share” means Borrower’s or EQR’s share of the liabilities or assets,
as the case may be, of an Investment Affiliate or Consolidated Subsidiary as
reasonably determined by Borrower based upon Borrower’s or EQR’s economic
interest in such Investment Affiliate or Consolidated Subsidiary, as the case
may be, as of the date of such determination.

 

4

--------------------------------------------------------------------------------


 

“Borrowing” has the meaning set forth in Section 1.3.

 

“Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person

 

“Capital Reserve” shall mean $200 per year.

 

“Capitalized Property Value” means, as of any date, (I) with respect to
Stabilized Properties, the aggregate amount of EBITDA (or Borrower’s Share
thereof with respect to any Stabilized Property owned by a Consolidated
Subsidiary or an Investment Affiliate) with respect to such Stabilized
Properties, divided by the FMV Cap Rate, and (ii) with respect to any
Non-Stabilized Property, the greater of (x) the aggregate amount of EBITDA with
respect to such Non-Stabilized Property (or Borrower’s Share thereof with
respect to any Non-Stabilized Property owned by a Consolidated Subsidiary or an
Investment Affiliate), divided by the FMV Cap Rate, and (y) the undepreciated
book value, determined in accordance with GAAP of such Non-Stabilized Property
(or Borrower’s Share thereof with respect to any Non-Stabilized Property owned
by a Consolidated Subsidiary or an Investment Affiliate).

 

“Cash and Cash Equivalents” shall mean unrestricted (notwithstanding the
foregoing, however, cash held in escrow in connection with the completion of
Code Section 1031 “like-kind” exchanges shall be deemed to be “unrestricted” for
purposes hereof) (I) cash, (ii) direct obligations of the United States
Government, including without limitation, treasury bills, notes and bonds,
(iii) interest bearing or discounted obligations of Federal agencies and
government sponsored entities or pools of such instruments offered by Approved
Banks and dealers, including without limitation, Federal Home Loan Mortgage
Corporation participation sale certificates, Government National Mortgage
Association modified pass through certificates, Federal National Mortgage
Association bonds and notes, and Federal Farm Credit System securities,
(iv) time deposits, domestic and eurodollar certificates of deposit, bankers
acceptances, commercial paper rated at least A-1 by S&P and P-1 by Moody’s
and/or guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P
or better rated credit, floating rate notes, other money market instruments

 

5

--------------------------------------------------------------------------------


 

and letters of credit each issued by Approved Banks (provided that the same
shall cease to be a “Cash or Cash Equivalent” if at any time any such bank shall
cease to be an Approved Bank), (v) obligations of domestic corporations,
including, without limitation, commercial paper, bonds, debentures and loan
participations, each of which is rated at least AA by S&P and/or Aa2 by Moody’s
and/or guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P
or better rated credit, (vi) obligations issued by states and local governments
or their agencies, rated at least MIG-1 by Moody’s and/or SP-1 by S&P and/or
guaranteed by an irrevocable letter of credit of an Approved Bank (provided that
the same shall cease to be a “Cash or Cash Equivalent” if at any time any such
bank shall cease to be an Approved Bank), (vii) repurchase agreements with major
banks and primary government security dealers fully secured by the U.S.
Government or agency collateral equal to or exceeding the principal amount on a
daily basis and held in safekeeping, and (viii) real estate loan pool
participations, guaranteed by a Person with an AA rating given by S&P or Aa2
rating given by Moody’s or better rated credit.

 

“Closing Date” means the date on or after the Effective Date on which the
conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Committed Borrowing” has the meaning set forth in Section 1.3.

 

“Committed Loan” means a loan made or to be made by a Bank pursuant to
Section 2.1, as well as Loans required to be made by a Bank pursuant to
Section 2.16 to reimburse a Fronting Bank for a Letter of Credit that has been
drawn upon; provided that, if any such loan or loans (or portions thereof) are
combined or subdivided pursuant to a Notice of Interest Rate Election, the term
“Committed Loan” shall refer to the combined principal amount resulting from
such combination or to each of the separate principal amounts resulting from
such subdivision, as the case may be.

 

6

--------------------------------------------------------------------------------


 

“Commitment” means, with respect to each Bank, the amount set forth opposite the
name of such Bank on the signature pages hereof (and, for each Bank which is an
Assignee, the amount set forth in the Transfer Supplement entered into pursuant
to Section 9.6(c) as the Assignee’s Commitment), as such amount may be reduced
from time to time pursuant to Section 2.11(e) or reduced or increased in
connection with an assignment to an Assignee or from another Bank.

 

“Consolidated EBITDA” means, for any twelve (12) month period, net earnings
(loss), inclusive of the net incremental gains (losses) on sales of condominium
units, Raw Land and other non-depreciated Properties, and exclusive of net
derivative gains (losses) and gains (losses) on the dispositions of depreciable
Properties, as reflected in reports filed by Borrower pursuant to the Securities
Exchange Act of 1934, as amended, before deduction (including amounts reported
in discontinued operations), for (I) depreciation and amortization expense and
other non-cash items as determined in good faith by Borrower for such period,
(ii) Interest Expense for such period, (iii) Taxes for such period, (iv) the
gains (and plus the losses) from extraordinary items, and (v) the gains (and
plus the losses) from non-recurring items, as determined in good faith by
Borrower, for such period, all of the foregoing without duplication. In each
case, amounts shall be reasonably determined by Borrower in accordance with
GAAP, except to the extent that GAAP by its terms shall not apply with respect
to the determination of non-cash and non-recurring items and except that such
net earnings (loss) shall only include Borrower’s Share of such net earnings
(loss) attributable to Consolidated Subsidiaries and shall include, without
duplication, Borrower’s Share of the net earnings (loss), inclusive of the net
incremental gains (losses) on sales of condominium units, Raw Land and other
non-depreciated Properties, and exclusive of net derivative gains (losses) and
gains (losses) on the dispositions of depreciable Properties, of any Investment
Affiliate before deduction (including amounts reported in discontinued
operations) for (I) depreciation and amortization expense and other non-cash
items of such Investment Affiliate as determined in good faith by Borrower for
such period, (ii) Interest Expense of such Investment Affiliate for such period,
(iii) Taxes of such Investment Affiliate for such period, (iv) the gains (and
plus the losses) from extraordinary items of such Investment Affiliate, and
(v) the gains (and plus the losses) from non-recurring items of

 

7

--------------------------------------------------------------------------------


 

such Investment Affiliate as determined in good faith by Borrower for such
period.

 

“Consolidated Subsidiary” means at any date any Person which is consolidated
with Borrower or EQR in accordance with GAAP.

 

“Contingent Obligation” as to any Person means, without duplication, (I) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements, guaranteeing
partially or in whole any Non-Recourse Indebtedness, lease, dividend or other
obligation, exclusive of contractual indemnities (including, without limitation,
any indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of such Person or of any other Person.  The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest and principal, or operating income guaranty, the Net
Present Value of the sum of all payments required to be made thereunder (which
in the case of an operating income guaranty shall be deemed to be equal to the
debt service for the note secured thereby), calculated at the Applicable
Interest Rate, through (I) in the case of an interest or interest and principal
guaranty, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (II) in the case of an
operating income guaranty, the date through which such guaranty will remain in
effect, and (b) with respect to all guarantees not covered by the preceding
clause (a), an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and on the footnotes to the most recent financial statements of
Borrower required to be delivered pursuant to Section 4.4 hereof. 
Notwithstanding anything contained herein to the contrary, guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment or performance has been made thereunder, at which time any
such guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim. 

 

8

--------------------------------------------------------------------------------


 

Subject to the preceding sentence, (I) in the case of a joint and several
guaranty given by such Person and another Person (but only to the extent such
guaranty is recourse, directly or indirectly to Borrower), the amount of the
guaranty shall be deemed to be 100% thereof unless and only to the extent that
such other Person has delivered Cash or Cash Equivalents to secure all or any
part of such Person’s guaranteed obligations and (ii) in the case of a guaranty
(whether or not joint and several) of an obligation otherwise constituting
Indebtedness of such Person, the amount of such guaranty shall be deemed to be
only that amount in excess of the amount of the obligation constituting
Indebtedness of such Person.  Notwithstanding anything contained herein to the
contrary, (xx) “Contingent Obligations” shall be deemed not to include
guarantees of Unused Commitments or of construction loans to the extent the same
have not been drawn, and (yy) the aggregate amount of all Contingent Obligations
of any Consolidated Subsidiary or Investment Affiliate (except to the extent
that any such Contingent Obligation is recourse to the Borrower or EQR) which
would otherwise exceed the total capital contributions of the Borrower and EQR
to such entity, together with the amount of any unfunded obligations of the
Borrower or EQR to make such additional equity contributions to such entity that
could be legally enforced by a creditor of such entity shall be deemed to be
equal to the amount of such capital contributions and equity or loan
commitments.  All matters constituting “Contingent Obligations” shall be
calculated without duplication.

 

“Credit Rating” means the rating assigned by the Rating Agencies to Borrower’s
senior unsecured long term indebtedness.

 

“Customary Non-Recourse Carve-Outs” means fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements.

 

“Debt Restructuring” means a restatement of, or material change in, the
amortization or other financial terms of any Indebtedness of EQR, the Borrower
or any Consolidated Subsidiary or Investment Affiliate.

 

“Debt Service” means, for any period, Interest Expense for such period plus
scheduled principal

 

9

--------------------------------------------------------------------------------


 

amortization (excluding any individual scheduled principal payment which exceeds
25% of the original principal amount of an issuance of Indebtedness) for such
period on all Indebtedness of Borrower or EQR (excluding Indebtedness of any
Consolidated Subsidiary or Investment Affiliate), on a consolidated basis, plus
Borrower’s Share of scheduled principal amortization for such period on all
Indebtedness of all Consolidated Subsidiaries and Investment Affiliates for
which there is no recourse to EQR or Borrower (or any Property thereof), plus,
without duplication, EQR’s and Borrower’s actual or potential liability for
principal amortization (excluding any individual scheduled principal payment
which exceeds 25% of the original principal amount of an issuance of
Indebtedness) for such period on all Indebtedness of all Consolidated
Subsidiaries and Investment Affiliates that is recourse to EQR or Borrower (or
any Property thereof).

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.6(d).

 

“Designated Lender” means a special purpose corporation that (I) shall have
become a party to this Agreement pursuant to Section 9.6(d), and (ii) is not
otherwise a Bank.

 

“Designated Lender Notes” means promissory notes of the Borrower, substantially
in the form of Exhibit A-1 hereto, evidencing the obligation of the Borrower to
repay Money Market Loans made by Designated Lenders, and “Designated Lender
Note” means any one of such promissory notes issued under Section 9.6(d) hereof.

 

“Designating Lender” shall have the meaning set forth in Section 9.6(d) hereof.

 

“Designation Agreement” means a designation agreement in substantially the form
of Exhibit G attached hereto, entered into by a Bank and a Designated Lender and
accepted by the Administrative Agent.

 

“Development Activity” means (a) the development and construction of one or more
apartment buildings by the Borrower or any of its Subsidiaries, (b) the
financing by

 

10

--------------------------------------------------------------------------------


 

the Borrower, EQR or any Subsidiaries or Investment Affiliates of either or both
of any such development or construction or (c) the incurrence by the Borrower,
EQR or any Subsidiaries or Investment Affiliates of either or both of any
Contingent Obligations in connection with such development or construction
(other than purchase contracts for Real Property Assets which are not payable
until completion of development or construction), valued at the cost of such
projects under development and construction in the case of assets owned by the
Borrower, EQR or any Subsidiaries, or the Borrower’s Share of the cost of such
projects under development and construction in the case of assets owned by
Investment Affiliates.

 

“Documentation Agents” means Commerzbank AG, New York Branch, Wachovia Bank,
National Association, Wells Fargo Bank, N.A., SunTrust Bank, and US Bank
National Association, in their capacities as Documentation Agents hereunder, and
their permitted successors in such capacity in accordance with the terms of this
Agreement.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois are authorized or required by law to
close.

 

“Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office as such Bank may hereafter designate as its Domestic
Lending Office by notice to the Borrower and the Administrative Agent.

 

“Down REIT” means a limited liability company, corporation or limited
partnership in which the only interest in such limited liability company,
corporation or partnership not owned (directly or indirectly) by Borrower shall
be preference interests or preference units, respectively, and which limited
liability company, corporation or limited partnership, as the case may be
(collectively, a “Down REIT Guarantor”), has executed and delivered to the
Administrative Agent, on behalf of the Banks, (I) a Guaranty of Payment in the
form attached hereto as Exhibit H (a “Down REIT Guaranty”), (ii) all documents
reasonably requested by the Administrative Agent relating to the existence of
such Down REIT Guarantor, and the authority for and validity of such Down REIT
Guaranty, including,

 

11

--------------------------------------------------------------------------------


 

without limitation, the organizational documents of such Down REIT Guarantor,
modified or supplemented prior to the date of such Down REIT Guaranty, each
certified to be true, correct and complete by such Down REIT Guarantor, not more
than ten (10) days prior to the date of such Down REIT Guaranty, together with a
good standing certificate from the Secretary of State (or the equivalent
thereof) of the State of formation of such Down REIT Guarantor, to be dated not
more than ten (10) days prior to the date of such Down REIT Guaranty, as well as
authorizing resolutions in respect of such Down REIT Guaranty, and (iii) an
opinion of counsel with respect to such Down REIT Guarantor and Down REIT
Guaranty, in form and substance reasonably acceptable to the Administrative
Agent, with respect to due organization, existence, good standing and authority,
and validity and enforceability of such Down REIT Guaranty.  In addition, for
purposes of this definition, a Down REIT Guaranty shall not be deemed to
constitute Unsecured Debt of the applicable Down REIT Guarantor.

 

“Down REIT Guarantor” shall have the meaning set forth in the definition of Down
REIT.

 

“Down REIT Guaranty” shall have the meaning set forth in the definition of Down
REIT.

 

“Down REIT Guaranty Proceeds” shall have the meaning set forth in
Section 9.18(a) hereof.

 

“EBITDA” means, for any twelve (12) month period, net earnings (loss), exclusive
of net derivative gains (losses) and gains (losses) on the dispositions of
Properties, before deduction (including amounts reported in discontinued
operations) for (I) depreciation and amortization expense and other non-cash
items as determined in good faith by Borrower for such period, (ii) Interest
Expense for such period, (iii) Taxes for such period, (iv) the gains (and plus
the losses) from extraordinary items, and (v) the gains (and plus the losses)
from non-recurring items, as determined in good faith by Borrower, all of the
foregoing without duplication. In each case, amounts shall be reasonably
determined by Borrower in accordance with GAAP, except to the extent that GAAP
by its terms shall not apply with respect to the determination of non-cash and
non-recurring items. EBITDA shall not be deemed to include corporate level
general and administrative expenses and other corporate expenses, such as land
holding costs, employee and trustee stock and stock option expenses and

 

12

--------------------------------------------------------------------------------


 

pursuit costs write-offs, all as determined in good faith by Borrower.

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 9.9.

 

“Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned by the Borrower and/or EQR,
either directly or indirectly, and, as a result of the ownership of such equity
interest, the Borrower and/or EQR may have recourse liability for Environmental
Claims against such partnership, joint venture or corporation (or the property
thereof).

 

“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws.

 

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(I) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (I) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect.

 

“Environmental Laws” means any and all federal, state, and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, licenses, agreements and other
governmental restrictions relating to the environment, the effect of the
environment on human health or emissions, discharges or releases of Materials of
Environmental Concern into the environment including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern or the clean up or
other remediation thereof.

 

13

--------------------------------------------------------------------------------


 

“EQR” means Equity Residential, a Maryland real estate investment trust, the
sole general partner of the Borrower.

 

“EQR Guaranty” means the Guaranty of Payment, dated as of the date hereof,
executed by EQR in favor of Administrative Agent and the Banks.

 

“EQR 2004 Form 10-K” means EQR’s annual report on Form 10-K for 2004, as filed
with the Securities and Exchange Commission pursuant to the Securities Exchange
Act of 1934, as amended.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Code.

 

“Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

 

“Euro-Dollar Loan” means a Committed Loan made or to be made by a Bank as a
Euro-Dollar Loan in accordance with the applicable Notice of Borrowing or Notice
of Interest Rate Election.

 

“Euro-Dollar Rate” means, for any applicable Interest Period for any Euro-Dollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA

 

14

--------------------------------------------------------------------------------


 

LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent such Interest
Period.  If such rate is not available at such time for any reason, the
“Euro-Dollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Euro-Dollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

“Euro-Dollar Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal) which is in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including basic, supplemental, emergency, special and marginal reserves)
generally applicable to financial institutions regulated by the Federal Reserve
Board comparable in size and type to the Person serving as the Administrative
Agent under Regulation D of the Federal Reserve Board, in respect of
“Eurocurrency liabilities”, or under any similar or successor regulation with
respect to Eurocurrency liabilities or Eurocurrency funding (or in respect of
any other category of liabilities which include deposits by reference to which
the interest rate on Euro-Dollar Loans is determined), whether or not the Person
serving as the Administrative Agent has any Euro-Currency liabilities or such
requirement otherwise in fact applies to the Person serving as the
Administrative Agent. The Euro-Dollar Rate shall be adjusted automatically as of
the effective date of each change in the Euro-Dollar Reserve Percentage.

 

“Event of Default” has the meaning set forth in Section 6.1.

 

15

--------------------------------------------------------------------------------


 

“Existing Revolving Credit Agreement” has the meaning set forth in
Section 3.1(e).

 

“Extension Date” has the meaning set forth in Section 2.9(b) hereof.

 

“Extension Fee” shall mean a fee in an amount equal to fifteen basis points
(0.15%) due and payable on the aggregate amount of the continuing Commitments on
the Extension Date pursuant to the terms of Subsection 2.9(b) hereof.

 

“Extension Notice” has the meaning set forth in Section 2.9(b) hereof.

 

“Extension Option” has the meaning set forth in Section 2.9(b) hereof.

 

“Facility Fee” has the meaning set forth in Section 2.8(a).

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (I) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

“Financing Partnership” means any Subsidiary which is wholly-owned, directly or
indirectly, by Borrower or by Borrower and EQR.

 

16

--------------------------------------------------------------------------------


 

“FIN46(r)” has the meaning set forth in the definition of “GAAP”.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and EQR which shall be the
twelve (12) month period ending on the last day of December in each year.

 

“Fixed Charges” for any twelve (12) month period means (without duplication) the
sum of (I) Debt Service for such period, (ii) the product of the average number
of apartment units owned (directly or beneficially) by Borrower, EQR, or any
wholly-owned Subsidiary of either or both during such period and the Capital
Reserve for such period, (iii) Borrower’s Share of the aggregate sum of the
product of the average number of apartment units owned (directly or
beneficially) by each Consolidated Subsidiary (other than wholly-owned
Subsidiaries of Borrower and/or EQR) and Investment Affiliate during such period
and the Capital Reserve for such period, (iv) dividends on preferred units
payable by Borrower during such period, and (v) distributions made by the
Borrower during such period to EQR for the purpose of paying dividends on
preferred shares in EQR.

 

“Fixed Rate Borrowing” has the meaning set forth in Section 1.3.

 

“Fixed Rate Indebtedness” means all Indebtedness which accrues interest at a
fixed rate.

 

“Floating Rate Indebtedness” means all Indebtedness which is not Fixed Rate
Indebtedness and which is not a Contingent Obligation or an Unused Commitment.

 

“FMV Cap Rate” means 7.50%.

 

“Fronting Bank” shall mean Bank of America, N.A., JPMorgan Chase Bank, N.A., or
such other Bank which has notified the Administrative Agent that it is willing
to be a Fronting Bank and which is designated by Borrower in its Notice of
Borrowing as the Bank which shall issue a Letter of Credit with respect to such
Notice of Borrowing.

 

“GAAP” means generally accepted accounting principles recognized as such in the
opinions and

 

17

--------------------------------------------------------------------------------


 

pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the Financial Accounting Standards Board or in
such other statements by such other entity as may be approved by a significant
segment of the accounting profession, which are applicable to the circumstances
as of the date of determination; provided, however, that with respect to the
financial covenants, including the related definitions, (I) GAAP shall be deemed
modified to eliminate the effect of FASB Interpretations No. 46(r),
Consolidation of Variable Interest Entities, an Interpretation of Accounting
Research Bulletin (ARB) No. 51 (“FIN 46(r)”), issued by the Financial Accounting
Standards Board, on the operation of such covenants, and (ii) only Borrower’s
Share of any income, expense, assets and liabilities of any Investment Affiliate
shall be taken into account.

 

“Gross Asset Value” means, (I) with respect to all Stabilized Properties and
Non-Stabilized Properties, each such Property’s Capitalized Property Value, plus
(ii) the value of any Cash or Cash Equivalents (including Cash or Cash
Equivalents held in restricted Section 1031 accounts under the control of the
Borrower or EQR) owned by Borrower, EQR or any wholly-owned Subsidiary of
either, plus (iii) the book value, determined in accordance with GAAP, of
readily marketable Securities and Investment Mortgages owned by the Borrower,
EQR or their wholly-owned Consolidated Subsidiaries, plus (iv) Borrower’s Share
of the value of any Cash or Cash Equivalents (including Cash or Cash Equivalents
held in restricted Section 1031 accounts under the control of a non-wholly owned
Consolidated Subsidiary or by an Investment Affiliate) owned by any such
Consolidated Subsidiary or Investment Affiliate, plus (v) Borrower’s Share of
the book value, determined in accordance with GAAP, of readily marketable
Securities and Investment Mortgages owned by any non-wholly owned Consolidated
Subsidiary or Investment Affiliate.

 

“Group of Loans” means, at any time, a group of Loans consisting of (I) all
Committed Loans which are Base Rate Loans at such time, or (ii) all Euro-Dollar
Loans having the same Interest Period at such time; provided that, if a
Committed Loan of any particular Bank is converted to or made as a Base Rate
Loan pursuant to Section 8.2 or 8.5, such Loan shall be included in the same
Group or Groups of Loans from time to time as it would have been in if it had
not been so converted or made.

 

18

--------------------------------------------------------------------------------


 

“Increase Option” has the meaning set forth in Section 2.1(b).

 

“Indebtedness”, as applied to any Person (and without duplication), means
(a) all indebtedness, obligations or other liabilities of such Person for
borrowed money, (b) all indebtedness, obligations or other liabilities of such
Person evidenced by Securities or other similar instruments, (c) all
reimbursement obligations, contingent or otherwise, of such Person with respect
to letters of credit actually issued for such Person’s account or upon such
Person’s application, (d) all obligations of such Person to pay the deferred and
unpaid purchase price of Property except any such deferred and unpaid purchase
price that constitutes an accrued expense or trade payable, (e) all obligations
in respect of Capital Leases (including ground leases) of such Person, (f) all
indebtedness, obligations or other liabilities of such Person or others secured
by a Lien on any asset of such Person, whether or not such indebtedness,
obligations or liabilities are assumed by, or are a personal liability of such
Person, in the case of items of Indebtedness incurred under clauses (a), (b),
(c) and (d) to the extent that any such items (other than letters of credit), in
accordance with GAAP, would be included as liabilities on the liability side of
the balance sheet of such Person, exclusive, however, of all accounts payable,
accrued interest and expenses, prepaid rents, security deposits and dividends
and distributions declared but not yet paid. Indebtedness also includes, to the
extent not otherwise included, any obligation of Borrower or EQR, as well as
Borrower’s Share of any obligation of any Consolidated Subsidiary or Investment
Affiliate, to be liable for, or to pay as obligor, guarantor or otherwise (other
than for purposes of collection in the ordinary course of business),
Indebtedness of another Person (other than Borrower, EQR, a Consolidated
Subsidiary or an Investment Affiliate). Indebtedness shall not include any
Intracompany Indebtedness. “Intracompany Indebtedness” means indebtedness whose
obligor is Borrower, EQR, any Consolidated Subsidiary or any Investment
Affiliate and whose obligee is Borrower, EQR or any wholly-owned Consolidated
Subsidiary.

 

“Indemnitee” has the meaning set forth in Section 9.3(b).

 

“Interest Expense” means, for any period and without duplication, total interest
expense, whether paid,

 

19

--------------------------------------------------------------------------------


 

accrued or capitalized (including the interest component of Capital Leases but
excluding interest expense covered by an interest reserve established under a
loan facility, as well as any interest expense under any construction loan or
construction activity that under GAAP is required to be capitalized) of Borrower
or EQR (excluding any such interest expense accrued or capitalized on
Indebtedness of any Consolidated Subsidiary or Investment Affiliate), including
without limitation all commissions, discounts and other fees and charges owed
with respect to drawn letters of credit, amortized costs of Interest Rate
Contracts incurred on or after the Closing Date and the Facility Fees payable to
the Banks in accordance with Section 2.8, plus Borrower’s Share of accrued or
paid interest with respect to any Indebtedness of Consolidated Subsidiaries or
Investment Affiliates for which there is no recourse to EQR or Borrower, plus,
without duplication, EQR’s and Borrower’s actual or potential liability for
accrued, paid or capitalized interest (including the interest component of
Capital Leases but excluding interest expense covered by an interest reserve
established under a loan facility, as well as any interest expense under any
construction loan or construction activity that under GAAP is required to be
capitalized) with respect to Indebtedness of Consolidated Subsidiaries or
Investment Affiliates that is recourse to EQR or Borrower, calculated for all
Fixed Rate Indebtedness at the actual interest rate in effect with respect to
all Indebtedness outstanding as of the last day of such period and, in the case
of all Floating Rate Indebtedness, the actual rate of interest in effect with
respect to such Floating Rate Indebtedness outstanding for the period during
which no Interest Rate Contract is in effect, and, during the period that an
Interest Rate Contract is in effect with respect to such Floating Rate
Indebtedness, the strike rate payable under such Interest Rate Contract if lower
than the actual rate of interest.

 

“Interest Period” means:

 

(1) with respect to each Euro-Dollar Borrowing, the period commencing on the
date of such Borrowing specified in the Notice of Borrowing or on the date
specified in the applicable Notice of Interest Rate Election and ending 1, 2, 3
or 6 months thereafter (or such shorter period, but in no event less than 7
days, as Borrower may request, subject to the approval of the Administrative
Agent), as the Borrower may elect in the applicable Notice of Borrowing or
Notice of Interest Rate Election; provided that:

 

20

--------------------------------------------------------------------------------


 

(a)  any such Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

 

(b)  any such Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

 

(c)  any such Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.

 

(2)  Intentionally Omitted.

 

(3)  with respect to each Money Market LIBOR Loan, the period commencing on the
date of borrowing specified in the applicable Money Market Quote Request and
ending such number of months thereafter (or for a period of less than one month
but in no event less than seven (7) days) as the Borrower may elect in
accordance with Section 2.3; provided that:

 

(a)  any such Interest Period which would otherwise end on a day which is not a
Euro–Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

 

(b)  any such Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

 

21

--------------------------------------------------------------------------------


 

(c)  any such Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.

 

(4)  with respect to each Money Market Absolute Rate Loan, the period commencing
on the date of borrowing specified in the applicable Money Market Quote Request
and ending such number of days thereafter (but not less than seven (7) days, or
more than 180 days) as the Borrower may elect in accordance with Section 2.3;
provided that:

 

(a)  any such Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day; and

 

(b)  any such Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.

 

“Interest Rate Contracts” means, collectively, interest rate swap, collar, cap
or similar agreements providing interest rate protection.

 

“Investment Affiliate” means any Person in whom EQR or Borrower holds an equity
interest, directly or indirectly, other than Consolidated Subsidiaries,
excluding the effects of consolidation required by FIN46(r), Military Housing
Affiliates and Securities and other passive interests.

 

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt, or if no such rating has been issued, a “shadow” rating, of BBB-
or better from S&P or Fitch, or a rating or “shadow” rating of Baa3 or better
from Moody’s.  Any such “shadow” rating shall be evidenced by a letter from the
applicable Rating Agency or by such other evidence as may be reasonably
acceptable to the Administrative Agent (as to any such other evidence, the
Administrative Agent shall present the same to, and discuss the same with, the
Banks).

 

“Investment Mortgages” means mortgages securing indebtedness directly or
indirectly owed to Borrower, EQR or Subsidiaries of either or both, including
certificates of interest in real estate mortgage investment conduits.

 

22

--------------------------------------------------------------------------------


 

“Invitation for Money Market Quotes” has the meaning set forth in
Section 2.3(c).

 

“Joint Lead Arrangers” means Banc of America Securities LLC and J.P. Morgan
Securities Inc.

 

“Joint Venture Parent” means Borrower, EQR or one or more Financing Partnerships
of Borrower which directly owns any interest in a Joint Venture Subsidiary.

 

“Joint Venture Subsidiary” means any entity (other than a Financing Partnership)
in which (I) a Joint Venture Parent owns at least 20% of the economic interests
and (ii) the sale or financing of any Property owned by such Joint Venture
Subsidiary is substantially controlled by a Joint Venture Parent, subject to
customary provisions set forth in the organizational documents of such Joint
Venture Subsidiary with respect to refinancings or rights of first refusal
granted to other members of such Joint Venture Subsidiary.  For purposes of the
preceding sentence, the sale or financing of a Property owned by a Joint Venture
Subsidiary shall be deemed to be substantially controlled by a Joint Venture
Parent if such Joint Venture Parent has the ability to exercise a buy-sell right
in the event of a disagreement regarding the sale or financing of such Property.
In addition, the relationship of a Joint Venture Parent as a tenant in common in
any asset with other tenants in common in the same asset shall be treated as if
such relationship were a general partnership for purposes of this definition.
For purposes of the definition of Unencumbered Asset Value, a Joint Venture
Subsidiary shall be deemed to include any entity (other than a Financing
Partnership) in which a Qualified Joint Venture Partner owns the balance of the
interests.

 

“Letter(s) of Credit” has the meaning provided in Section 2.2(b).

 

“Letter of Credit Collateral” has the meaning provided in Section 6.4.

 

“Letter of Credit Collateral Account” has the meaning provided in Section 6.4.

 

“Letter of Credit Documents” has the meaning provided in Section 2.16.

 

23

--------------------------------------------------------------------------------


 

“Letter of Credit Usage” means at any time the sum of (I) the aggregate maximum
amount available to be drawn under the Letters of Credit then outstanding,
assuming compliance with all requirements for drawing referred to therein, and
(ii) the aggregate amount of the Borrower’s unpaid obligations under this
Agreement in respect of the Letters of Credit.

 

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the Euro-Dollar Rate pursuant to Section 2.3.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement, in each case that has the effect of creating a security interest in
respect of such asset.  For the purposes of this Agreement, the Borrower, EQR or
any Subsidiary of either or both shall be deemed to own subject to a Lien any
asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

 

“Loan” means a Base Rate Loan, a Euro-Dollar Loan, a Money Market Loan or a
Swingline Loan and “Loans” means Base Rate Loans, Euro-Dollar Loans, Money
Market Loans or Swingline Loans or any combination of the foregoing.

 

“Loan Documents” means this Agreement, the Notes, the EQR Guaranty, the
Letter(s) of Credit, the Letter of Credit Documents and any Down REIT Guaranty.

 

“Margin Stock” shall have the meaning provided such term in Regulation U.

 

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely, (I) impair the ability of the Borrower and/or EQR and
their Consolidated Subsidiaries, taken as a whole, to perform their respective
obligations under the Loan Documents or (ii) impair the ability of
Administrative Agent or the Banks to enforce the Loan Documents.

 

24

--------------------------------------------------------------------------------


 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $5,000,000.

 

“Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.

 

“Maturity Date” shall mean the date when all of the Obligations hereunder shall
be due and payable which shall be May 29, 2008, unless accelerated pursuant to
the terms hereof or extended pursuant to Section 2.9(b) hereof.

 

“Military Housing” shall mean projects, the primary purpose of which is the
acquisition, development, construction, maintenance and operation of military
family housing and military unaccompanied housing on or near military
installations of the United States of America in collaboration with the United
States of America.

 

“Military Housing Affiliates” shall mean any Consolidated Subsidiary or
Investment Affiliate of the Borrower or EQR which only has an investment in
Military Housing.

 

“Money Market Absolute Rate” has the meaning set forth in Section 2.3(d).

 

“Money Market Absolute Rate Loan” means a loan made or to be made by a Bank
pursuant to an Absolute Rate Auction.

 

“Money Market Borrowing” has the meaning set forth in Section 1.3.

 

“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market LIBOR Loans, on the one hand, and
its Money Market Absolute Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.

 

25

--------------------------------------------------------------------------------


 

“Money Market LIBOR Loan” means a loan made or to be made by a Bank pursuant to
a LIBOR Auction (including such a loan bearing interest at the Base Rate
pursuant to Article VIII).

 

“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.

 

“Money Market Margin” has the meaning set forth in Section 2.3(d)(2).

 

“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.3.

 

“Money Market Quote Request” shall have the meaning set forth in Section 2.3(b).

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Multifamily Residential Property Mortgages” means Investment Mortgages issued
by any Person engaged primarily in the business of developing, owning, and
managing multifamily residential property.

 

“Multifamily Residential Property Partnership Interests” means partnership or
joint venture interests, or common or preferred stock, or membership, trust or
other equity interests issued by any Person engaged primarily in the business of
developing, owning, and managing multifamily residential property, but excluding
Securities.

 

“Negative Pledge” means, with respect to any Property, any covenant, condition,
or other restriction entered into by the owner of such Property or directly
binding on such Property which prohibits or limits the creation or assumption of
any Lien upon such Property to secure any or all of the Obligations; provided,
however, that such term shall not include (a) any covenant, condition

 

26

--------------------------------------------------------------------------------


 

or restriction contained in any ground lease from a Governmental Authority, or
(b) any financial covenant (such as a limitation on secured indebtedness) given
for the benefit of any Person that may be violated by the granting of any Lien
on any Property to secure any or all of the Obligations.

 

“Net Income” means, for any period, the net earnings (or loss) after Taxes of
the Borrower, on a consolidated basis, for such period calculated in conformity
with GAAP.

 

“Net Present Value” shall mean, as to a specified or ascertainable dollar
amount, the present value, as of the date of calculation of any such amount,
using a discount rate equal to the Base Rate in effect as of the date of such
calculation.

 

“Non-Multifamily Residential Property” means Property which is not (I) used for
lease, operation or use as a multifamily residential property, (ii) Unimproved
Assets or Raw Land, (iii) Securities, (iv) Multifamily Residential Property
Mortgages, or (v) Multifamily Residential Property Partnership Interests.

 

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (I) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or
(ii) any Subsidiary or Investment Affiliate (provided that if a Subsidiary or
Investment Affiliate is a partnership, there is no recourse to Borrower or EQR
as a general partner of such partnership); provided, however, that personal
recourse of Borrower or EQR for any such Indebtedness for Customary Non-Recourse
Carve-Outs in non-recourse financing of real estate shall not, by itself,
prevent such Indebtedness from being characterized as Non-Recourse Indebtedness.

 

“Non-Stabilized Property” means any Property owned or leased by Borrower, EQR, a
Consolidated Subsidiary or an Investment Affiliate that is not a Stabilized
Property.

 

“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibits A-1 and A-2 hereto, evidencing the obligation of the Borrower to repay
the Loans, and “Note” means any one of such promissory notes issued hereunder.

 

27

--------------------------------------------------------------------------------


 

“Notice of Borrowing” means a notice substantially in the form of Exhibit C
attached hereto and made a part hereof.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.6.

 

“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrower, from time to time owing to
Administrative Agent or any Bank under or in connection with this Agreement or
any other Loan Document.

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning set forth in Section 9.6(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Period Fraction” means, with respect to any period of time, a fraction, the
numerator of which is the actual number of days in such period, and the
denominator of which is three hundred and sixty (360).

 

“Permitted Holdings” means Development Activity, Raw Land, Securities,
Non-Multifamily Residential Property, Investment Mortgages, and Investment
Affiliates.

 

“Permitted Liens” means:

 

a.                                       Liens for Taxes, assessments or other
governmental charges not yet due and payable or which are being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted in accordance with the terms hereof;

 

b.                                      statutory liens of carriers,
warehousemen, mechanics, materialmen and other similar liens imposed by law,
which are incurred in the ordinary course of business for sums not more than
sixty (60) days delinquent or which are being contested in good faith in
accordance with the terms hereof;

 

28

--------------------------------------------------------------------------------


 

c.                                       deposits made in the ordinary course of
business in connection with worker’s compensation, unemployment insurance and
other social security legislation or to secure liabilities to insurance
carriers;

 

d.                                      utility deposits and other deposits to
secure the performance of bids, trade contracts (other than for borrowed money),
leases, purchase contracts, construction contracts, governmental contracts,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

e.                                       Liens for purchase money obligations
for equipment (or Liens to secure Indebtedness incurred within 90 days after the
purchase of any equipment to pay all or a portion of the purchase price thereof
or to secure Indebtedness incurred solely for the purpose of financing the
acquisition of any such equipment, or extensions, renewals, or replacements of
any of the foregoing for the same or lesser amount); provided that (I) the
Indebtedness secured by any such Lien does not exceed the purchase price of such
equipment, (ii) any such Lien encumbers only the asset so purchased and the
proceeds upon sale, disposition, loss or destruction thereof, and (iii) such
Lien, after giving effect to the Indebtedness secured thereby, does not give
rise to an Event of Default;

 

f.                                         easements, rights-of-way, zoning
restrictions, other similar charges or encumbrances and all other items listed
on Schedule B to the owner’s title insurance policies, except in connection with
any Indebtedness, for any of the Real Property Assets, so long as the foregoing
do not interfere in any material respect with the use or ordinary conduct of the
business of the owner and do not diminish in any material respect the value of
the Property to which it is attached or for which it is listed;

 

g.                                      Liens and judgments (I) which have been
or will be bonded (and the Lien thereby removed other than on any cash or
securities serving as security for such bond) or released of record

 

29

--------------------------------------------------------------------------------


 

within thirty (30) days after the date such Lien or judgment is entered or filed
against EQR, Borrower, or any Subsidiary, or (ii) which are being contested in
good faith by appropriate proceedings for review and in respect of which there
shall have been secured a subsisting stay of execution pending such appeal or
proceedings;

 

h.                                      Liens on Property of the Borrower, EQR
or the Subsidiaries of either or both (other than Qualifying Unencumbered
Property) securing Indebtedness which may be incurred or remain outstanding
without resulting in an Event of Default hereunder; and

 

I.                                         Liens in favor of the Borrower, EQR
or a Consolidated Subsidiary against any asset of Borrower, any Consolidated
Subsidiary or any Investment Affiliate.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (I) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

“Pro Rata Share” means, with respect to any Bank, a fraction (expressed as a
percentage), the numerator of which shall be the amount of such Bank’s
Commitment and the denominator of which shall be the aggregate amount of all of
the Banks’ Commitments, as adjusted from time to time in accordance with the
provisions of this Agreement; provided, however, that if the Commitments shall
have been terminated, then “Pro Rata Share” shall mean, with respect to any
Bank, a fraction (expressed as a percentage), the numerator of which shall be
the amount of such Bank’s outstanding

 

30

--------------------------------------------------------------------------------


 

Committed Loans and the denominator of which shall be the aggregate amount of
all of the Banks’ outstanding Committed Loans.

 

“Property” means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned or leased
by such Person.

 

“Public Debt” shall have the meaning set forth in Section 9.18(a) hereof.

 

“Qualified Joint Venture Partner” means (a) pension funds, insurance companies,
banks, investment banks or similar institutional entities, each with significant
experience in making investments in commercial real estate, and (b) commercial
real estate companies of similar quality and experience.

 

“Qualifying Unencumbered Property” means any Property (including Raw Land and
Property with Development Activity) from time to time which is owned directly or
indirectly in fee (or ground leasehold) by Borrower, EQR, a Financing
Partnership or a Joint Venture Subsidiary, which (I) is Raw Land, Property with
Development Activity or an operating multifamily residential property, (ii) is
not subject (nor are any equity interests in such Property that are owned
directly or indirectly by Borrower or EQR subject) to a Lien which secures
Indebtedness of any Person other than Permitted Liens, (iii) is not subject (nor
are any equity interests in such Property that are owned directly or indirectly
by Borrower or EQR subject) to any Negative Pledge, and (iv) in the case of any
Property that is owned by a Subsidiary of the Borrower or EQR, is owned by a
Subsidiary that does not have any outstanding Unsecured Debt (other than those
items of Indebtedness set forth in clauses (d) or (e) of the definition of
Indebtedness, or any Contingent Obligation except for guarantees for borrowed
money). In addition, in the case of any Property that is owned by a Subsidiary
of Borrower and/or EQR, if such Subsidiary shall commence any proceeding under
any bankruptcy, insolvency or similar law, or any such involuntary case shall be
commenced against it and shall remain undismissed and unstayed for a period of
90 days, then, simultaneously with the occurrence of such conditions, such
Property shall no longer constitute a Qualifying Unencumbered Property. 
Notwithstanding the foregoing, for

 

31

--------------------------------------------------------------------------------


 

the purposes of this definition, a Property shall be deemed to be wholly-owned
by Borrower if such Property shall be owned by a Down REIT or a wholly-owned
Subsidiary of such Down REIT.

 

“Rating Agencies” means, collectively, S&P, Moody’s and Fitch Ratings Inc.

 

“Raw Land” means Real Property Assets upon which no material improvements have
been commenced.

 

“Real Property Assets” means, as of any time, the real property assets
(including interests in participating mortgages in which the Borrower’s interest
therein is characterized as equity according to GAAP) owned directly or
indirectly by the Borrower, EQR and the Consolidated Subsidiaries of either or
both at such time.

 

“Recourse Debt” shall mean Indebtedness that is not Non-Recourse Indebtedness.

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

 

“Required Banks” means at any time Banks having at least 51% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding Notes evidencing at least 51% of the aggregate unpaid principal amount
of the Loans (provided, that in the case of Swingline Loans, the amount of each
Bank’s funded participation interest in such Swingline Loans shall be considered
for purposes hereof as if it were a direct loan and not a participation
interest, and the aggregate amount of Swingline Loans owing to the Swingline
Lender shall be considered for purposes hereof as reduced by the amount of such
funded participation interests).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Secured Debt” means Indebtedness of EQR, on a consolidated basis, and without
duplication, Borrower’s Share of any Indebtedness of any Investment Affiliate,
(I) the payment of which is secured by a Lien on any Property owned or leased by
EQR, Borrower, or any Subsidiary or Investment Affiliate of either or both, or
(ii) which is unsecured Indebtedness of any Subsidiary or Investment

 

32

--------------------------------------------------------------------------------


 

Affiliate of Borrower or EQR, which Subsidiary or Investment Affiliate is not a
guarantor of the Obligations and which Indebtedness is not recourse to the
Borrower or EQR (other than for Customary Non-Recourse Carve-Outs), or
(iii) which is Unsecured Tax Exempt Indebtedness.

 

“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, all of which shall be passive
investments.

 

“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Indebtedness of such Person.

 

“Stabilized Property” means (I) with respect to any income-producing Property
acquired by Borrower, EQR, any Consolidated Subsidiary or any Investment
Affiliate, such Property shall have been owned by Borrower, EQR, any
Consolidated Subsidiary or any Investment Affiliate for at least four
(4) complete Fiscal Quarters, and (ii) with respect to any Property under
construction or redevelopment, such Property shall have been owned by Borrower,
EQR, any Consolidated Subsidiary or any Investment Affiliate for at least four
(4) complete Fiscal Quarters after the earlier to occur of (x) eighteen (18)
months after substantial completion (i.e., the issuance of a certificate of
occupancy for the applicable Property), and (b) the last day of the Fiscal
Quarter in which the applicable Property achieves an occupancy rate of not less
than 93%.

 

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower and/or EQR.

 

“Swingline Borrowing” has the meaning set forth in Section 1.3.

 

33

--------------------------------------------------------------------------------


 

“Swingline Commitment” has the meaning set forth in Section 2.18(a).

 

“Swingline Lender” means Bank of America, N.A., in its capacity as Swingline
Lender hereunder, and its permitted successors in such capacity in accordance
with the terms of this Agreement.

 

“Swingline Loan” means a loan made or to be made by the Swingline Lender
pursuant to Section 2.18.

 

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
Syndication Agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

 

“Taxes” means all federal, state, local and foreign income and gross receipts
taxes.

 

“Term” has the meaning set forth in Section 2.9.

 

“Termination Event” shall mean (I) a “reportable event”, as such term is
described in Section 4043 of ERISA (other than a “reportable event” not subject
to the provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA Group
from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA, (iv) the
institution by the PBGC of proceedings to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or cause a trustee
to be appointed to administer, any Plan or (v) any other event or condition that
might reasonably constitute grounds for the termination of, or the appointment
of a trustee to administer, any Plan or the imposition of any liability or
encumbrance or Lien on the Real Property Assets or any member of the ERISA Group
under ERISA.

 

“Unencumbered Asset Value” means the sum of (I) the Capitalized Property Value
of all Qualifying

 

34

--------------------------------------------------------------------------------


 

Unencumbered Property, (ii) the value of any Cash or Cash Equivalent (including
Cash or Cash Equivalents held in restricted Section 1031 accounts under the
control of the Borrower) owned by Borrower, EQR or any wholly-owned Subsidiary
of either, and (iii) the book value, determined in accordance with GAAP, of
readily marketable Securities and Investment Mortgages owned by the Borrower,
EQR or their wholly-owned Subsidiaries not subject to any Lien, plus
(iv) Borrower’s Share of the value of any Cash or Cash Equivalents (including
Cash or Cash Equivalents held in restricted Section 1031 accounts under the
control of a non-wholly owned Consolidated Subsidiary or by an Investment
Affiliate) owned by any such Consolidated Subsidiary or Investment Affiliate,
plus (v) Borrower’s Share of the book value, determined in accordance with GAAP,
of readily marketable Securities and Investment Mortgages owned by any
non-wholly owned Consolidated Subsidiary or Investment Affiliate, provided,
however, that the aggregate value of those items set forth in clauses (iii) and
(v) shall not exceed thirty percent (30%) of Unencumbered Asset Value.

 

“Unimproved Assets” means Real Property Assets, other than Raw Land, upon which
no material improvements have been completed which completion is evidenced by a
certificate of occupancy or its equivalent and is less than 90% leased in the
aggregate (based upon number of units).

 

“United States” means the United States of America, including the fifty states
and the District of Columbia.

 

“Unsecured Debt” means Indebtedness of EQR, on a consolidated basis, which is
not Secured Debt.

 

“Unused Commitments” shall mean an amount equal to all unadvanced funds (other
than unadvanced funds in connection with any construction loan) which any third
party is obligated to advance to Borrower or another Person or otherwise
pursuant to any loan document, written instrument or otherwise.

 

SECTION 1.2                          Accounting Terms and Determinations. 
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP applied on a basis consistent (except for changes concurred
in by the Borrower’s independent

 

35

--------------------------------------------------------------------------------


 

public accountants and, with respect to financial covenants including the
related definitions, except for eliminating the effects of FIN 46(r)) with the
most recent audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries delivered to the Administrative Agent; provided that
for purposes of references to the financial results and information of “EQR, on
a consolidated basis,” EQR shall be deemed to own one hundred percent (100%) of
the partnership interests in Borrower; and provided further that, if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article V to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Banks wish to amend Article V for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
reasonably satisfactory to the Borrower and the Required Banks.

 

SECTION 1.3                          Types of Borrowings.  The term “Borrowing”
denotes the aggregation of Loans of one or more Banks to be made to the Borrower
pursuant to Article II on the same date, all of which Loans are of the same type
(subject to Article VIII) and, except in the case of Base Rate Loans and
Swingline Loans, have the same initial Interest Period.  Borrowings are
classified for purposes of this Agreement either by reference to the pricing of
Loans comprising such Borrowing (e.g., a “Fixed Rate Borrowing” is a Euro-Dollar
Borrowing or a Money Market Borrowing (excluding any such Borrowing consisting
of Money Market LIBOR Loans bearing interest at the Base Rate pursuant to
Article VIII), and a “Euro-Dollar Borrowing” is a Borrowing comprised of
Euro-Dollar Loans) or by reference to the provisions of Article II under which
participation therein is determined (i.e., a “Committed Borrowing” is a
Borrowing under Section 2.1 in which all Banks participate in proportion to
their Commitments, while a “Money Market Borrowing” is a Borrowing under
Section 2.3 in which a Bank’s share is determined on the basis of its bid in
accordance therewith, and a “Swingline Borrowing” is a Borrowing under
Section 2.18 in which only the Swingline Lender participates (subject to the
provisions of said Section 2.18)).

 

36

--------------------------------------------------------------------------------


 

ARTICLE II

THE CREDITS

 

SECTION 2.1                          Commitments to Lend.

 

(a)                                  Each Bank severally agrees, on the terms
and conditions set forth in this Agreement, to make Committed Loans to the
Borrower and participate in Letters of Credit issued by the Fronting Bank on
behalf of the Borrower pursuant to this Article from time to time during the
term hereof in amounts such that the aggregate principal amount of Committed
Loans plus such Bank’s Pro Rata Share of Swingline Loans by such Bank at any one
time outstanding together with such Bank’s Pro Rata Share of the Letter of
Credit Usage shall not exceed the amount of its Commitment. Each Borrowing
outstanding under this Section 2.1 shall be in an aggregate principal amount of
$3,000,000, or an integral multiple of $100,000 in excess thereof (except that
any such Borrowing may be in the aggregate amount available in accordance with
Section 3.2(b), or in any amount required to reimburse the Fronting Bank for any
drawing under any Letter of Credit or to repay the Swingline Lender the amount
of any Swingline Loan) and, other than with respect to Money Market Loans and
Swingline Loans, shall be made from the several Banks ratably in proportion to
their respective Commitments.  In no event shall the aggregate Loans outstanding
at any time, plus outstanding Letter of Credit Usage, exceed $1,000,000,000, as
the same may be reduced from time to time as a result of cancellation of
Commitments by Borrower, or increased pursuant to Section 2.1(b) hereof. Subject
to the limitations set forth herein, any amounts repaid may be reborrowed.

 

(b)                                 Optional Increase in Commitments. At any
time prior to the date that is twenty-four (24) months after the date of this
Agreement, on not more than one (1) occassion, provided no Event of Default
shall have occurred and then be continuing, the Borrower may, if it so elects,
increase the aggregate amount of the Commitments (subject to proviso (ii) in the
next sentence), either by designating an Approved Bank not theretofore a Bank to
become a Bank (such designation to be effective only with the prior written
consent of the Administrative Agent, which consent will not be unreasonably
withheld) and/or by agreeing with an existing Bank or Banks that such Bank’s
Commitment (or such

 

37

--------------------------------------------------------------------------------


 

Banks’ Commitments) shall be increased.  Upon execution and delivery by the
Borrower and any such Bank or other financial institution of an instrument in
form reasonably satisfactory to the Administrative Agent, such existing Bank
shall have a Commitment as therein set forth or such Approved Bank shall become
a Bank with a Commitment as therein set forth and all the rights and obligations
of a Bank with such a Commitment hereunder; provided that:

 

(i)                                     the Borrower shall provide prompt notice
of such increase to the Administrative Agent, who shall promptly notify the
Banks; and

 

(ii)                                  the amount of such increase does not cause
the aggregate Commitments to exceed $1,500,000,000.

 

Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.1(b), within five Business Days (in the case of any Base Rate Loans
then outstanding) or at the end of the then current Interest Period with respect
thereto (in the case of any Euro-Dollar Loans then outstanding), as applicable,
each Bank’s Pro Rata Share shall be recalculated to reflect such increase in the
Commitments and the outstanding principal balance of the Committed Loans shall
be reallocated among the Banks such that the outstanding principal amount of
Committed Loans owed to each Bank shall be equal to such Bank’s Pro Rata Share
(as recalculated).  All payments, repayments and other disbursements of funds by
the Administrative Agent to Banks shall thereupon and, at all times thereafter,
be made in accordance with each Bank’s recalculated Pro Rata Share.

 

SECTION 2.2                          Notice of Borrowing.

 

(a)                                  The Borrower shall give Administrative
Agent notice not later than 10:00 a.m. (Chicago time) (x) one Domestic Business
Day before each Base Rate Borrowing, or (y) three Euro-Dollar Business Days
before each Euro-Dollar Borrowing, specifying:

 

(i)                                     the date of such Borrowing, which shall
be a Domestic Business Day in the case of a Base Rate Borrowing or a Euro-Dollar
Business Day in the case of a Euro-Dollar Borrowing,

 

(ii)                                  the aggregate amount of such Borrowing,

 

38

--------------------------------------------------------------------------------


 

(iii)                               whether the Loans comprising such Borrowing
are to be Base Rate Loans or Euro-Dollar Loans, and

 

(iv)                              in the case of a Euro-Dollar Borrowing, the
duration of the Interest Period applicable thereto, subject to the provisions of
the definition of Interest Period.

 

(b)                                 Borrower shall give the Administrative
Agent, and the designated Fronting Bank, written notice in the event that it
desires to have letters of credit (each, a “Letter of Credit”) issued, or to
have Letters of Credit issued on behalf of a Subsidiary, hereunder no later than
10:00 a.m., Chicago time, at least four (4) Domestic Business Days prior to the
date of such issuance.  Each such notice shall specify (I) the designated
Fronting Bank, (ii) the aggregate amount of the requested Letters of Credit,
(iii) the individual amount of each requested Letter of Credit and the number of
Letters of Credit to be issued, (iv) the date of such issuance (which shall be a
Domestic Business Day), (v) the name and address of the beneficiary, (vi) the
expiration date of the Letter of Credit (which in no event shall be later than
twelve (12) months after the Maturity Date), (vii) the purpose and circumstances
for which such Letter of Credit is being issued and (viii) the terms upon which
each such Letter of Credit may be drawn upon.  Each such notice may be revoked
telephonically by the Borrower to the applicable Fronting Bank and the
Administrative Agent any time prior to the date of issuance of the Letter of
Credit by the applicable Fronting Bank, provided such revocation is confirmed in
writing by the Borrower to the Fronting Bank and the Administrative Agent within
one (1) Domestic Business Day by facsimile.  Notwithstanding anything contained
herein to the contrary, the Borrower shall complete and deliver to the Fronting
Bank any required documentation in connection with any requested Letter of
Credit no later than two (2) Domestic Business Days prior to the issuance
thereof. No later than 10:00 a.m., Chicago time, on the date that is four
(4) Domestic Business Days prior to the date of issuance, the Borrower shall
specify a precise description of the documents and the verbatim text of any
certificate to be presented by the beneficiary of such Letter of Credit, which
if presented by such beneficiary prior to the expiration date of the Letter of
Credit would require the Fronting Bank to make a payment under the Letter of
Credit; provided, that Fronting Bank may, in its reasonable judgment, require
changes in any such

 

39

--------------------------------------------------------------------------------

 


 

documents and certificates only in conformity with changes in customary and
commercially reasonable practice or law and, provided further, that no Letter of
Credit shall require payment against a conforming draft to be made thereunder
prior to the third Domestic Business Day following the date that such draft is
presented if such presentation is made later than 10:00 A.M. Chicago time
(except that if the beneficiary of any Letter of Credit requests at the time of
the issuance of its Letter of Credit that payment be made on the same Domestic
Business Day against a conforming draft, such beneficiary shall be entitled to
such a same day draw, provided such draft is presented to the applicable
Fronting Bank no later than 10:00 A.M. Chicago time and provided further the
Borrower shall have requested to the Fronting Bank and the Administrative Agent
that such beneficiary shall be entitled to a same day draw). In determining
whether to pay on any Letter of Credit, the Fronting Bank shall be responsible
only to determine that the documents and certificates required to be delivered
under the Letter of Credit have been delivered and that they comply on their
face with the requirements of that Letter of Credit. The Administrative Agent
shall provide each of the Banks, quarterly, a summary of all outstanding Letters
of Credit.

 

SECTION 2.3                          Money Market Borrowings.

 

(a)                                  The Money Market Option.  From time to time
during the Term, and provided that at such time the Borrower maintains an
Investment Grade Rating from both S&P and Moody’s, the Borrower may, as set
forth in this Section 2.3, request the Banks during the Term to make offers to
make Money Market Loans to the Borrower, not to exceed, at such time, the lesser
of (I) fifty percent (50%) of the aggregate Commitments, and (ii) the aggregate
Commitments less all Loans and Letter of Credit Usage then outstanding.  Subject
to the provisions of this Agreement, the Borrower may repay any outstanding
Money Market Loan on any day which is a Euro-Dollar Business Day and any amounts
so repaid may be reborrowed, up to the amount available under this Section 2.3
at the time of such Borrowing, until the Domestic Business Day next preceding
the Maturity Date.  The Banks may, but shall have no obligation to, make such
offers and the Borrower may, but shall have no obligation to, accept any such
offers in the manner set forth in this Section 2.3.  It is hereby acknowledged
and agreed by the Borrower, the Administrative Agent and all the Banks party
hereto that on the Closing Date, the Money Market Loans previously made by

 

40

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank) and US Bank,
National Association under the Existing Revolving Credit Agreement, and more
particularly set forth on Schedule 2.3 hereto, shall be transferred to this
Agreement and shall be deemed to be Money Market Loans hereunder.

 

(b)                                 Money Market Quote Request.  When the
Borrower wishes to request offers to make Money Market Loans under this Section,
it shall transmit to the Administrative Agent by facsimile transmission a
request substantially in the form of Exhibit B hereto (a “Money Market Quote
Request”) so as to be received not later than 10:30 A.M. (Chicago time) on (x)
the fifth Euro-Dollar Business Day prior to the date of Borrowing proposed
therein, in the case of a LIBOR Auction or (y) the Domestic Business Day next
preceding the date of Borrowing proposed therein, in the case of an Absolute
Rate Auction (or, in either case, such other time or date as the Borrower and
the Administrative Agent shall have mutually agreed and shall have notified to
the Banks not later than the date of the Money Market Quote Request for the
first LIBOR Auction or Absolute Rate Auction for which such change is to be
effective) specifying:

 

1.                                       the proposed date of Borrowing, which
shall be a Euro-Dollar Business Day in the case of a LIBOR Auction or a Domestic
Business Day in the case of an Absolute Rate Auction,

 

2.                                       the aggregate amount of such Borrowing,
which shall be $3,000,000 or a larger multiple of $100,000,

 

3.                                       the duration of the Interest Period
applicable thereto (which shall not be less than 7 days or more than 180 days),
subject to the provisions of the definition of Interest Period, and

 

4.                                       whether the Money Market Quotes
requested are to set forth a Money Market Margin or a Money Market Absolute
Rate.

 

The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request.  No Money Market Quote
Request shall be given within five Euro-Dollar Business Days (or such other
number of days as the Borrower and the Administrative Agent may agree) of any
other Money Market Quote Request. Together with the delivery of each Money
Market Quote Request,

 

41

--------------------------------------------------------------------------------


 

Borrower shall pay to the Administrative Agent, a fee equal to $2,500.

 

(c)                                  Invitation for Money Market Quotes. 
Promptly upon receipt of a Money Market Quote Request, the Administrative Agent
shall send to the Banks by facsimile or electronic transmission a copy thereof,
which shall constitute an invitation by the Borrower to each Bank to submit
Money Market Quotes offering to make the Money Market Loans to which such Money
Market Quote Request relates in accordance with this Section (an “Invitation for
Money Market Quotes”).

 

(d)                                 Submission and Contents of Money Market
Quotes.

 

1.                                       Each Bank may submit a Money Market
Quote containing an offer or offers to make Money Market Loans in response to
any Invitation for Money Market Quotes.  Each Money Market Quote must comply
with the requirements of this subsection (d) and must be submitted to the
Administrative Agent by facsimile transmission at its offices specified in or
pursuant to Section 9.1 not later than (x) 2:00 P.M. (Chicago time) on the
fourth Euro-Dollar Business Day prior to the proposed date of Borrowing, in the
case of a LIBOR Auction or (y) 9:30 A.M. (Chicago time) on the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Banks not later than the date of
the Money Market Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective); provided that Money Market
Quotes submitted by the Bank serving as the Administrative Agent (or any
affiliate of the Bank serving as the Administrative Agent) in the capacity of a
Bank may be submitted, and may only be submitted, if the Bank serving as the
Administrative Agent or such affiliate notifies the Borrower of the terms of the
offer or offers contained therein not later than (x) one hour prior to the
deadline for the other Banks, in the case of a LIBOR Auction or (y) 15 minutes
prior to the deadline for the other Banks, in the case of an Absolute Rate
Auction.  Subject to Articles III and VI, any Money Market Quote so made shall
be irrevocable except with the written consent of the Administrative Agent given
on the instructions of the Borrower.  Such Money Market Loans may be funded by
such Bank’s Designated Lender (if any) as provided in Section 9.6(d), however,
such Bank shall not be

 

42

--------------------------------------------------------------------------------


 

required to specify in its Money Market Quote whether such Money Market Loans
will be funded by such Designated Lender.

 

2.                                       Each Money Market Quote shall be in
substantially the form of Exhibit D hereto and shall in any case specify:

 

(a)                                  the proposed date of Borrowing,

 

(b)                                 the principal amount of the Money Market
Loan for which each such offer is being made, which principal amount (w) may be
greater than or less than the Commitment of the quoting Bank, (x) must be
$3,000,000 or a larger multiple of $100,000, (y) may not exceed the principal
amount of Money Market Loans for which offers were requested and (z) may be
subject to an aggregate limitation as to the principal amount of Money Market
Loans for which offers being made by such quoting Bank may be accepted,

 

(c)                                  in the case of a LIBOR Auction, the margin
above or below the applicable Euro-Dollar Rate (the “Money Market Margin”)
offered for each such Money Market Loan, expressed as a percentage (specified to
the nearest 1/10,000th of 1%) to be added to or subtracted from such base rate,

 

(d)                                 in the case of an Absolute Rate Auction, the
rate of interest per annum (specified to the nearest 1/10,000th of 1%) (the
“Money Market Absolute Rate”) offered for each such Money Market Loan, and

 

(e)                                  the identity of the quoting Bank.

 

A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.

 

3.                                       Any Money Market Quote shall be
disregarded if it:

 

(a)                                  is not substantially in conformity with
Exhibit D hereto or does not specify all of the information required by
subsection (d)(2) above;

 

43

--------------------------------------------------------------------------------


 

(b)                                 contains qualifying, conditional or similar
language (except for an aggregate limitation as provided in
subsection (d)(2)(b) above);

 

(c)                                  proposes terms other than or in addition to
those set forth in the applicable Invitation for Money Market Quotes(except for
an aggregate limitation as provided in subsection (d)(2) above); or

 

(d)                                 arrives after the time set forth in
subsection (d)(1).

 

(e)                                  Notice to Borrower.  The Administrative
Agent shall promptly (and in any event within one (1) Domestic Business Day
after receipt thereof) notify the Borrower in writing of the terms (x) of any
Money Market Quote submitted by a Bank that is in accordance with
subsection (d) and (y) of any Money Market Quote that amends, modifies or is
otherwise inconsistent with a previous Money Market Quote submitted by such Bank
with respect to the same Money Market Quote Request.  Any such subsequent Money
Market Quote shall be disregarded by the Administrative Agent unless such
subsequent Money Market Quote is submitted solely to correct a manifest error in
such former Money Market Quote or modifies the terms of such previous Money
Market Quote to provide terms more favorable to Borrower.  The Administrative
Agent’s notice to the Borrower shall specify (A) the aggregate principal amount
of Money Market Loans for which offers have been received for each Interest
Period specified in the related Money Market Quote Request, (B) the respective
principal amounts and Money Market Margins or Money Market Absolute Rates, as
the case may be, so offered and (c) if applicable, limitations on the aggregate
principal amount of Money Market Loans for which offers in any single Money
Market Quote may be accepted.

 

(f)                                    Acceptance and Notice by Borrower.  Not
later than 10:30 A.M. (Chicago time) on (x) the third Euro-Dollar Business Day
prior to the proposed date of Borrowing, in the case of a LIBOR Auction or (y)
the proposed date of Borrowing, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as the Borrower and the Administrative
Agent shall have mutually agreed and shall have notified to the Banks not later
than the date of the Money Market Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective), the Borrower
shall notify the Administrative Agent of its acceptance or non-acceptance of the
offers so

 

44

--------------------------------------------------------------------------------


 

notified to it pursuant to subsection (e).  In the case of acceptance, such
notice (a “Notice of Money Market Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted.  The
Borrower may accept any Money Market Quote in whole or in part; provided that:

 

1.                                       the aggregate principal amount of each
Money Market Borrowing may not exceed the applicable amount set forth in the
related Money Market Quote Request;

 

2.                                       the principal amount of each Money
Market Borrowing must be $3,000,000 or a larger multiple of $100,000;

 

3.                                       acceptance of offers may only be made
on the basis of ascending Money Market Margins or Money Market Absolute Rates,
as the case may be; and

 

4.                                       the Borrower may not accept any offer
that is described in subsection (d)(3) or that otherwise fails to comply with
the requirements of this Agreement.

 

(g)                                 Allocation by Administrative Agent.  If
offers are made by two or more Banks with the same Money Market Margins or Money
Market Absolute Rates, as the case may be, for a greater aggregate principal
amount than the amount in respect of which such offers are permitted to be
accepted for the related Interest Period, the principal amount of Money Market
Loans in respect of which such offers are accepted shall be allocated by the
Administrative Agent among such Banks as nearly as possible (in multiples of
$100,000, as the Administrative Agent may deem appropriate) in proportion to the
aggregate principal amounts of such offers.   The Administrative Agent shall
promptly (and in any event within one (1) Domestic Business Day after such
offers are accepted) notify the Borrower and each such Bank in writing of any
such allocation of Money Market Loans.  Determinations by the Administrative
Agent of the allocation of Money Market Loans shall be conclusive in the absence
of manifest error.

 

(h)                                 Notification by Administrative Agent.  Upon
receipt of the Borrower’s Notice of Money Market Borrowing in accordance with
Section 2.3(f) hereof, the Administrative Agent shall, on the date such Notice
of Money Market Borrowing is received by the Administrative Agent, promptly
notify each Bank (and such Notice of Money Market Borrowing

 

45

--------------------------------------------------------------------------------


 

shall not thereafter be revocable by the Borrower) (I) of the principal amount
of the Money Market Borrowing accepted by the Borrower, and (ii) of such Bank’s
share (if any) of such Money Market Borrowing. A Bank who is notified that it
has been selected to make a Money Market Loan may designate its Designated
Lender (if any) to fund such Money Market Loan on its behalf, as described in
Section 9.6(d).  Any Designated Lender which funds a Money Market Loan shall on
and after the time of such funding become the obligee under such Money Market
Loan and be entitled to receive payment thereof when due.  No Bank shall be
relieved of its obligation to fund a Money Market Loan, and no Designated Lender
shall assume such obligation, prior to the time the applicable Money Market Loan
is funded.

 

(i)                                     Funding of Committed Loans Not Affected.
Notwithstanding anything to the contrary contained herein, each Bank shall be
required to fund its Pro Rata Share of Committed Loans in accordance with
Section 2.1 hereof despite the fact that any Bank’s Commitment may have been or
may be exceeded as a result of such Bank’s making of Money Market Loans.

 

SECTION 2.4                          Notice to Banks; Funding of Loans.

 

(a)                                  Upon receipt of a Notice of Borrowing from
Borrower in accordance with Section 2.2 hereof, the Administrative Agent shall,
on the date such Notice of Borrowing is received by the Administrative Agent,
promptly notify each Bank of the contents thereof and of such Bank’s share of
such Borrowing, of the interest rate determined pursuant thereto and the
Interest Period(s) (if different from those requested by the Borrower) and such
Notice of Borrowing shall not thereafter be revocable by the Borrower, unless
Borrower shall pay any applicable expenses pursuant to Section 2.13.

 

(b)                                 Not later than 1:00 p.m. (Chicago time) on
the date of each Borrowing as indicated in the Notice of Borrowing, each Bank
shall (except as provided in subsection (c) of this Section) make available its
share of such Borrowing in Federal funds immediately available in Chicago, to
the Administrative Agent at its address referred to in Section 9.1.  If the
Borrower has requested the issuance of a Letter of Credit, no later than 12:00
Noon (Chicago time) on the date of such issuance as indicated in the notice
delivered pursuant to Section 2.2(b), the Fronting Bank shall issue such Letter
of Credit in the amount so requested

 

46

--------------------------------------------------------------------------------


 

and deliver the same to the Borrower with a copy thereof to the Administrative
Agent.  Immediately upon the issuance of each Letter of Credit by the Fronting
Bank, such Fronting Bank shall be deemed to have sold and transferred to each
other Bank, and each such other Bank shall be deemed, and hereby agrees, to have
irrevocably and unconditionally purchased and received from the Fronting Bank,
without recourse or warranty, an undivided interest and a participation in such
Letter of Credit, any drawing thereunder, and the obligations of the Borrower
hereunder with respect thereto, and any security therefor or guaranty pertaining
thereto, in an amount equal to such Bank’s ratable share thereof (based upon the
ratio its Commitment bears to the aggregate of all Commitments).  Upon any
change in any of the Commitments in accordance herewith, there shall be an
automatic adjustment to such participations to reflect such changed shares.  The
Fronting Bank shall have the primary obligation to fund any and all draws made
with respect to such Letter of Credit notwithstanding any failure of a
participating Bank to fund its ratable share of any such draw.  The
Administrative Agent will instruct the Fronting Bank to make such Letter of
Credit available to the Borrower and the Fronting Bank shall make such Letter of
Credit available to the Borrower at the Borrower’s aforesaid address or at such
address in the United States as Borrower shall request on the date of the
issuance thereof.

 

(c)                                  Not later than 3:00 p.m. (Chicago time) on
the date of each Swingline Borrowing as indicated in the applicable Notice of
Borrowing, the Swingline Lender shall make available such Swingline Borrowing in
Federal funds immediately available in Chicago, Illinois, to the Administrative
Agent at its address referred to herein.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Bank prior to the date of any Borrowing that such Bank
will not make available to the Administrative Agent such Bank’s share of such
Borrowing, the Administrative Agent may assume that such Bank has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of this Section 2.4 and the Administrative Agent
may, in reliance upon such assumption, but shall not be obligated to, make
available to the Borrower on such date a corresponding amount on behalf of such
Bank.  If and to the extent that such Bank shall not have so made such share
available to the Administrative Agent, such Bank and the Borrower severally
agree to repay to the Administrative Agent forthwith on

 

47

--------------------------------------------------------------------------------


 

demand, and in the case of the Borrower one (1) Domestic Business Day after
demand, such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (I) in the case of the
Borrower, a rate per annum equal to the interest rate applicable thereto
pursuant to Section 2.7 and (ii) in the case of such Bank, the Federal Funds
Rate.  If such Bank shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Loan included in such
Borrowing as of the date of such Borrowing for purposes of this Agreement.

 

SECTION 2.5                          Notes.

 

(a)                                  The Loans of each Bank shall be evidenced
by a single Note payable to the order of such Bank for the account of its
Applicable Lending Office.

 

(b)                                 Each Bank may, by notice to the Borrower and
the Administrative Agent, request that its Loans of a particular type (including
Swingline Loans and Money Market Loans) be evidenced by a separate Note in an
amount equal to the aggregate unpaid principal amount of such Loans. Any
additional costs incurred by the Administrative Agent, the Borrower or the Banks
in connection with preparing such a Note shall be at the sole cost and expense
of the Bank requesting such Note. In the event any Loans evidenced by such a
Note are paid in full prior to the Maturity Date, any such Bank shall return
such Note to Borrower.  Each such Note shall be in substantially the form of
Exhibit A-2 hereto with appropriate modifications to reflect the fact that it
evidences solely Loans of the relevant type.  Upon the execution and delivery of
any such Note, any existing Note payable to such Bank shall be replaced or
modified accordingly.  Each reference in this Agreement to the “Note” of such
Bank shall be deemed to refer to and include any or all of such Notes, as the
context may require.

 

(c)                                  Upon receipt of each Bank’s Note pursuant
to Section 3.1(a), the Administrative Agent shall forward such Note to such
Bank.  Each Bank shall record the date, amount, type and maturity of each Loan
made by it and the date and amount of each payment of principal made by the
Borrower with respect thereto, and may, if such Bank so elects in connection
with any transfer or enforcement of its Note, endorse on the appropriate
schedule appropriate notations to evidence the foregoing information with
respect to each such

 

48

--------------------------------------------------------------------------------


 

Loan then outstanding; provided that the failure of any Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes.  Each Bank is hereby irrevocably authorized by the
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.

 

(d)                                 The Committed Loans shall mature, and the
principal amount thereof shall be due and payable, on the Maturity Date. The
Swingline Loans shall mature, and the principal amount thereof shall be due and
payable, in accordance with Section 2.18(b) (iii).

 

(e)                                  Each Money Market Loan included in any
Money Market Borrowing shall mature, and the principal amount thereof shall be
due and payable, together with accrued interest thereon, on the earlier to occur
of (I) last day of the Interest Period applicable to such Borrowing or (ii) the
Maturity Date.

 

(f)                                    There shall be no more than ten
(10) Euro-Dollar Groups of Loans outstanding at any one time.

 

SECTION 2.6                          Method of Electing Interest Rates.

 

(a)                                  The Loans included in each Committed
Borrowing shall bear interest initially at the type of rate specified by the
Borrower in the applicable Notice of Borrowing.  Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Group of Loans (subject in each case to the provisions of Article VIII), as
follows:

 

(i)                                     if such Loans are Base Rate Loans, the
Borrower may elect to convert all or any portion of such Loans to Euro-Dollar
Loans as of any Euro-Dollar Business Day;

 

(ii)                                  if such Loans are Euro-Dollar Loans, the
Borrower may elect to convert all or any portion of such Loans to Base Rate
Loans and/or elect to continue all or any portion of such Loans as Euro-Dollar
Loans for an additional Interest Period or additional Interest Periods, in each
case effective on the last day of the then current Interest Period applicable to
such Loans, or on such other date designated by Borrower in the Notice of
Interest Rate

 

49

--------------------------------------------------------------------------------


 

Election provided Borrower shall pay any losses pursuant to Section 2.13.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days before the conversion or continuation selected in such notice is
to be effective.  A Notice of Interest Rate Election may, if it so specifies,
apply to only a portion of the aggregate principal amount of the relevant Group
of Loans; provided that (I) such portion is allocated ratably among the Loans
comprising such Group of Loans, (ii) the portion to which such Notice of
Interest Rate Election applies, and the remaining portion to which it does not
apply, are each $500,000 or any larger multiple of $100,000, (iii) there shall
be no more than ten (10) Euro-Dollar Groups of Loans outstanding at any time,
(iv) no Committed Loan may be continued as, or converted into, a Euro-Dollar
Loan when any Event of Default has occurred and is continuing, and (v) no
Interest Period shall extend beyond the Maturity Date.

 

(b)                                 Each Notice of Interest Rate Election shall
specify:

 

(i)                                     the Group of Loans (or portion thereof)
to which such notice applies;

 

(ii)                                  the date on which the conversion or
continuation selected in such notice is to be effective, which shall comply with
the applicable clause of subsection (a) above;

 

(iii)                               if the Loans comprising such Group of Loans
are to be converted, the new type of Loans and, if such new Loans are
Euro-Dollar Loans, the duration of the initial Interest Period applicable
thereto; and

 

(iv)                              if such Loans are to be continued as
Euro-Dollar Loans for an additional Interest Period, the duration of such
additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)                                  Upon receipt of a Notice of Interest Rate
Election from the Borrower pursuant to subsection (a) above, the Administrative
Agent shall notify each Bank the same day

 

50

--------------------------------------------------------------------------------


 

as it receives such Notice of Interest Rate Election of the contents thereof,
the interest rates determined pursuant thereto and the Interest Periods (if
different from those requested by the Borrower) and such notice shall not
thereafter be revocable by the Borrower.  If the Borrower fails to deliver a
timely Notice of Interest Rate Election to the Administrative Agent for any
Group of Loans which are Euro-Dollar Loans, such Loans shall be converted into
Base Rate Loans on the last day of the then current Interest Period applicable
thereto.

 

(d)                                 If the Borrower shall fail to pay any
principal of or interest on any Money Market Loan when due, such Money Market
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the Base Rate until (in the case of a failure to pay
interest) such failure shall become an Event of Default and thereafter (or
immediately in the case of a failure to pay principal) at a rate per annum equal
to the sum of 4% plus the Base Rate for such day.

 

SECTION 2.7                          Interest Rates.

 

(a)                                  Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until the date it is repaid or converted into a Euro-Dollar Loan
pursuant to Section 2.6 or at the Maturity Date, at a rate per annum equal to
the Base Rate plus the Applicable Margin for Base Rate Loans for such day.  Such
interest shall be payable on the first Domestic Business Day of each month.

 

(b)                                 Subject to Section 8.1, each Euro-Dollar
Loan shall bear interest on the outstanding principal amount thereof, for each
day during the Interest Period applicable thereto, at a rate per annum equal to
the sum of the Applicable Margin for Euro-Dollar Loans for such day plus the
Euro-Dollar Rate applicable to such Interest Period.  Such interest shall be
payable on the last day of each Interest Period or on the first Domestic
Business Day of each month, if sooner, as well as on the date of any prepayment
of any such Euro-Dollar Loan.

 

(c)                                  Subject to Section 8.1, each Money Market
LIBOR Loan shall bear interest on the outstanding principal amount thereof, for
the Interest Period applicable thereto, at a rate per annum equal to the sum of
the Euro-Dollar Rate for such Interest Period (determined in accordance with

 

51

--------------------------------------------------------------------------------


 

Section 2.7(b) as if the related Money Market LIBOR Borrowing were a Euro-Dollar
Borrowing) plus (or minus) the Money Market Margin quoted by the Bank making
such Loan in accordance with Section 2.3.  Each Money Market Absolute Rate Loan
shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the Money
Market Absolute Rate quoted by the Bank making such Loan in accordance with
Section 2.3.  Such interest shall be payable for each Interest Period on the
last day thereof and, if such Interest Period is longer than one month, at
intervals of one month after the first day thereof.  Any overdue principal of or
interest on any Money Market Loan shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the Base Rate until (in the
case of a failure to pay interest) such failure shall become an Event of Default
and thereafter (or immediately in the case of the failure to pay principal) at a
rate per annum equal to the sum of 4% plus the Base Rate for such day.

 

(d)                                 In the event that, and for so long as, any
Event of Default shall have occurred and be continuing, the outstanding
principal amount of the Loans, and, to the extent permitted by applicable law,
overdue interest in respect of all Loans, shall bear interest at the annual rate
equal to the sum of the Base Rate and four percent (4%) (the “Default Rate”).

 

(e)                                  The Administrative Agent shall determine
each interest rate applicable to the Loans hereunder.  The Administrative Agent
shall give prompt notice to the Borrower and the Banks of each rate of interest
so determined, and its determination thereof shall be conclusive in the absence
of demonstrable error.

 

SECTION 2.8                          Fees.

 

(a)                                  Facility Fee.  The Borrower shall pay to
the Administrative Agent for the account of the Banks ratably in proportion to
their respective Commitments a facility fee (the “Facility Fee”) on the
aggregate Commitments at the respective percentages per annum based upon the
range into which the Borrower’s Credit Rating then falls, in accordance with the
following table.  The facility fee shall be payable in arrears on each
January 1, April 1, July 1 and October 1 during the Term, and on the Maturity
Date.

 

52

--------------------------------------------------------------------------------


 

Less than BBB-/ Baa3

 

0.200

%

BBB-/Baa3

 

0.200

%

BBB/Baa2

 

0.150

%

BBB+/Baa1

 

0.150

%

A-/A3 or better

 

0.150

%

 

Any change in the Borrower’s Credit Rating causing it to move into a different
range on the table shall effect an immediate change in the applicable percentage
per annum.  In the event that the Borrower receives two (2) Credit Ratings and
such ratings are split between a higher and a lower range on the table, the
applicable percentage per annum shall be based upon the lower of such two
(2) Credit Ratings.  In the event that Borrower receives more than two
(2) Credit Ratings, and such Credit Ratings are not equivalent, the applicable
percentage per annum shall be determined by the lower of the two (2) highest
Credit Ratings, provided that each of said two (2) highest Credit Ratings shall
be Investment Grade Ratings and at least one of which shall be an Investment
Grade Rating from S&P or Moody’s.  In the event that each of said two
(2) highest Credit Ratings shall not be Investment Grade Ratings or at least one
shall not be an Investment Grade Rating from S&P or Moody’s, then the applicable
percentage per annum shall be determined by the lowest of the Credit Ratings. 
In the event that only one (1) Rating Agency has set the Borrower’s Credit
Rating, then the applicable percentage per annum shall be based on such single
Credit Rating.

 

(b)                                 Letter of Credit Fee.  During the Term, the
Borrower shall pay to the Administrative Agent, for the account of the Banks in
proportion to their interests in respect of issued and undrawn Letters of
Credit, a fee (a “Letter of Credit Fee”) in an amount, provided that no Event of
Default shall have occurred and be continuing, equal to a rate per annum equal
to the then percentage per annum of the Applicable Margin with respect to
Euro-Dollar Loans less 0.10%, on the daily average of such issued and undrawn
Letters of Credit, which fee shall be payable, in arrears, on each January 1,
April 1, July 1 and October 1 during the Term, and on the Maturity Date, and, if
and to the extent that the term of any Letter of Credit shall extend beyond the
Maturity Date, on each January 1, April 1, July 1 and October 1 until all
Letters of Credit shall have expired and/or been returned and on the date such
final Letter of Credit expires or is returned.  From the occurrence, and during
the continuance, of an Event of Default, such fee

 

53

--------------------------------------------------------------------------------


 

shall be increased to be equal to four percent (4%) per annum on the daily
average of such issued and undrawn Letters of Credit.

 

(c)                                  Fronting Bank Fee.  The Borrower shall pay
any Fronting Bank, for its own account, a fee (a “Fronting Bank Fee”) at a rate
per annum equal to the greater of (x).10% of the issued and undrawn amount of
the Letters of Credit issued by such Fronting Bank and (y) $500 per Letter of
Credit, which fee shall be in addition to and not in lieu of, the Letter of
Credit Fee.  The Fronting Bank Fee shall be payable in arrears on each
January 1, April 1, July 1 and October 1 during the Term, and on the Maturity
Date, on each January 1, April 1, July 1 and October 1 until all Letters of
Credit shall have expired and/or been returned and on the date such final Letter
of Credit expires or is returned. In addition, Borrower shall pay directly to
the Fronting Bank for its own account, the customary processing fees, charges
and expenses of the Fronting Bank in connection with the issuance,
administration or extension of letters of credit as from time to time in effect.

 

(d)                                 Fees Non-Refundable.  All fees set forth in
this Section 2.8 shall be deemed to have been earned on the date payment is due
in accordance with the provisions hereof and shall be non-refundable.  The
obligation of the Borrower to pay such fees in accordance with the provisions
hereof shall be binding upon the Borrower and shall inure to the benefit of the
Administrative Agent and the Banks regardless of whether any Loans are actually
made.

 

SECTION 2.9                          Maturity Date; Extension.

 

(a)                                  The term (the “Term”) of the Commitments
(and each Bank’s obligations to make Loans) shall terminate and expire on the
Maturity Date.  Upon the date of the termination of the Term, any Loans then
outstanding (together with accrued interest thereon and all other Obligations
other than with respect to Letters of Credit) shall be due and payable on such
date.

 

(b)                                 Borrower shall have one option (the
“Extension Option”) to extend the Maturity Date, for an additional twelve (12)
month period, upon the following terms and conditions:  (I) delivery by Borrower
of written notice thereof to the Administrative Agent (the “Extension Notice”)
on or before the date which is thirty (30) days prior to the current Maturity
Date but in no event more than

 

54

--------------------------------------------------------------------------------


 

one hundred eighty (180) days prior to the current Maturity Date (which
Extension Notice, the Administrative Agent shall promptly deliver to the Banks);
(ii) no Event of Default shall have occurred and be continuing both on the date
Borrower delivers the Extension Notice to the Administrative Agent and on the
first day of the extension period (the “Extension Date”); (iii) each of the
representations and warranties contained in this Agreement and the other Loan
Documents (other than representations and warranties which expressly speak of a
different date and other than the representation and warranty set forth in
Section 4.4(c)(I)) shall be true and correct in all material respects on and as
of the Extension Date; and (iv) Borrower shall pay to the Administrative Agent,
for the account of the Banks, ratably in proportion to their respective
Commitments, on the Extension Date, the Extension Fee.  Borrower’s delivery of
the Extension Notice shall be irrevocable.

 

SECTION 2.10                    Intentionally Omitted.

 

SECTION 2.11                    Optional Prepayments and Optional Decreases and
Termination.

 

(a)                                  The Borrower may, upon at least one
(1) Domestic Business Day’s notice to the Administrative Agent (which shall
promptly notify each of the Banks), prepay any Group of Loans which are Base
Rate Loans(or any Money Market Borrowing bearing interest at the Base Rate
pursuant to Section 8.1), in whole at any time, or from time to time in part in
amounts aggregating One Million Dollars ($1,000,000) or any larger multiple of
One Hundred Thousand Dollars ($100,000), by paying the principal amount to be
prepaid.  The Borrower may, from time to time on any Domestic Business Day so
long as prior notice is given to the Administrative Agent and Swingline Lender
no later than 1:00 p.m. (Chicago time) on the day on which Borrower intends to
make such prepayment, prepay any Swingline Loans in whole or in part in amounts
aggregating $100,000 or a higher integral multiple of $100,000 (or, if less, the
aggregate outstanding principal amount of all Swingline Loans then outstanding)
by paying the principal amount to be prepaid no later than 2:00 p.m. (Chicago
time) on such day.  Each such optional prepayment shall be applied to prepay
ratably the Loans of the several Banks included in such Group of Loans or
Borrowing(or the Swingline Lender in the case of Swingline Loans) included in
such Group of Loans or Borrowing.

 

55

--------------------------------------------------------------------------------


 

(b)                                 The Borrower may, upon at least one
(1) Euro-Dollar Business Day’s notice to the Administrative Agent (which shall
promptly notify each of the Banks), prepay any Euro-Dollar Loan as of the last
day of the Interest Period applicable thereto.  Except as provided in
Article VIII and except with respect to any Euro-Dollar Loan which has been
converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4 hereof, the
Borrower may not prepay all or any portion of the principal amount of any
Euro-Dollar Loan prior to the end of the Interest Period applicable thereto
unless the Borrower shall also pay any applicable expenses pursuant to
Section 2.13.  Any such prepayment shall be upon at least three (3) Euro-Dollar
Business Days’ notice to the Administrative Agent.  Each such optional
prepayment shall be in the amounts set forth in Section 2.11(a) above and shall
be applied to prepay ratably the Loans of the Banks included in any Group of
Loans which are Euro-Dollar Loans, except that any Euro-Dollar Loan which has
been converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4 hereof
may be prepaid without ratable payment of the other Loans in such Group of Loans
which have not been so converted.

 

(c)                                  The Borrower may, upon at least one
(1) Domestic Business Day’s notice to the Administrative Agent (by 11:00 a.m
Chicago time on such Domestic Business Day), reimburse the Administrative Agent
for the benefit of the Fronting Bank for the amount of any drawing under a
Letter of Credit in whole or in part in any amount.

 

(d)                                 The Borrower may at any time return, or
cause to be returned, any undrawn Letter of Credit to the Fronting Bank in
whole, but not in part, and the Fronting Bank within a reasonable period of time
shall give the Administrative Agent and each of the Banks notice of such return.

 

(e)                                  The Borrower may at any time and from time
to time cancel all or any part of the Commitments. If there are Loans then
outstanding or, if there are no Loans outstanding at such time as to which the
Commitments with respect thereto are being cancelled, upon at least one
(1) Domestic Business Day’s notice to the Administrative Agent (which shall
promptly notify each of the Banks), whereupon, in either event, all or such
portion of the Commitments, as applicable, shall terminate as to the Banks, pro
rata on the date set forth in such notice of cancellation, and, if there are any
Loans then outstanding, Borrower shall prepay, as applicable, all or such
portion of Loans outstanding on such date in accordance with the requirements of
Section 2.11(a) 

 

56

--------------------------------------------------------------------------------


 

and (b). In no event shall the Borrower be permitted to cancel Commitments for
which a Letter of Credit has been issued and is outstanding unless the Borrower
returns (or causes to be returned) such Letter of Credit to the Fronting Bank.
Borrower shall be permitted to designate in its notice of cancellation which
Loans, if any, are to be prepaid.  A reduction of the Commitments pursuant to
this Section 2.11(e) shall not effect a reduction in the Swingline Commitment
(unless so elected by the Borrower) until the aggregate Commitments have been
reduced to an amount equal to or less than the Swingline Commitment.

 

(f)                                    Any amounts so prepaid pursuant to
Section 2.11 (a), (b), (c) or (d) may be reborrowed. In the event Borrower
elects to cancel all or any portion of the Commitments and the Swingline
Commitment pursuant to Section 2.11(e) hereof, such amounts may not be
reborrowed.

 

(g)                                 The Borrower may not prepay any portion of a
Money Market Loan except with the prior consent of the Bank or Designated Lender
holding such Money Market Loan.

 

SECTION 2.12                    General Provisions as to Payments.

 

(a)                                  The Borrower shall make each payment of
interest on the Loans and of fees hereunder, not later than 12:00 Noon (Chicago
time) on the date when due, in Federal or other funds immediately available in
Chicago, to the Administrative Agent at its address referred to in Section 9.1. 
The Administrative Agent will promptly (and if received prior to 12:00 noon, on
the same Domestic Business Day, if received after 12:00 noon on the immediately
following Domestic Business Day) distribute to each Bank its ratable share (or
applicable share with respect to Money Market Loans) of each such payment
received by the Administrative Agent for the account of the Banks.  If and to
the extent that the Administrative Agent shall receive any such payment for the
account of the Banks on or before 12:00 Noon (Chicago time) on any Domestic
Business Day, and Administrative Agent shall not have distributed to any Bank
its applicable share of such payment on such Domestic Business Day,
Administrative Agent shall distribute such amount to such Bank together with
interest thereon, for each day from the date such amount should have been
distributed to such Bank until the date Administrative Agent distributes such
amount to such Bank, at the Federal Funds Rate.  Whenever any payment of
principal of, or interest on the Base Rate Loans or Swingline Loans or of fees
shall be due

 

57

--------------------------------------------------------------------------------


 

on a day which is not a Domestic Business Day, the date for payment thereof
shall be extended to the next succeeding Domestic Business Day.  Whenever any
payment of principal of, or interest on, the Euro-Dollar Loans shall be due on a
day which is not a Euro-Dollar Business Day, the date for payment thereof shall
be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day. 
Whenever any payment of principal of, or interest on, the Money Market Loans
shall be due on a day which is not a Euro-Dollar Business Day, the date for
payment thereof shall be extended to the next succeeding Euro-Dollar Business
Day.  If the date for any payment of principal is extended by operation of law
or otherwise, interest thereon shall be payable for such extended time.

 

(b)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Banks hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank.  If and to the extent
that the Borrower shall not have so made such payment, each Bank shall repay to
the Administrative Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

 

SECTION 2.13                    Funding Losses.  If the Borrower makes any
payment of principal with respect to any Euro-Dollar Loan or Money Market LIBOR
Loan or Money Market Absolute Rate Loan (pursuant to Article II, VI or VIII or
otherwise) on any day other than the last day of the Interest Period applicable
thereto, or if the Borrower fails to borrow, continue or convert to any
Euro-Dollar Loans or Money Market LIBOR Loans or Money Market Absolute Rate
Loans after notice has been given to any Bank in accordance with
Section 2.4(a) or 2.6, or if Borrower shall deliver a Notice of Interest Rate
Election specifying that a Euro-Dollar Loan or Money Market LIBOR Loan or Money
Market Absolute Rate Loan shall be converted on a date other than the first
(lst) day of the then current Interest Period applicable thereto,

 

58

--------------------------------------------------------------------------------


 

the Borrower shall reimburse each Bank within 15 days after certification of
such Bank of such loss or expense (which shall be delivered by each such Bank to
Administrative Agent for delivery to Borrower) for any resulting loss or expense
incurred by it (or by an existing Participant in the related Loan), including
(without limitation) any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or failure to borrow, continue or convert, provided that such
Bank shall have delivered to Administrative Agent and Administrative Agent shall
have delivered to the Borrower a certification as to the amount of such loss or
expense, which certification shall set forth in reasonable detail the basis for
and calculation of such loss or expense and shall be conclusive in the absence
of demonstrable error.

 

SECTION 2.14                    Computation of Interest and Fees. All interest
and fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

 

SECTION 2.15                    Use of Proceeds.  The Borrower shall use the
proceeds of the Loans for general corporate purposes, including, without
limitation, the acquisition of real property to be used in the Borrower’s
existing business and for general working capital needs of the Borrower;
provided, however, that no Swingline Loan shall be used more than once for the
purpose of refinancing another Swingline Loan, in whole or part.

 

SECTION 2.16                    Letters of Credit.

 

(a)                                  Subject to the terms contained in this
Agreement and the other Loan Documents, upon the receipt of a notice in
accordance with Section 2.2(b) requesting the issuance of a Letter of Credit,
the Fronting Bank shall issue a Letter of Credit or Letters of Credit in such
form as is reasonably acceptable to the Borrower and the Fronting Bank (subject
to the provisions of Section 2.2(b)) in an amount or amounts equal to the amount
or amounts requested by the Borrower.

 

(b)                                 It is hereby acknowledged and agreed by the
Borrower, the Administrative Agent and all the Banks party hereto that on the
Closing Date, the letters of credit previously issued by Bank of America, N.A.,
PNC Bank, NA

 

59

--------------------------------------------------------------------------------


 

and/or JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank) as
“Fronting Bank” under the Existing Revolving Credit Agreement, as well as by
Bank of America, N.A. under a separate letter of credit facility, and more
particularly set forth on Schedule 2.16 hereto, shall be transferred to this
Agreement and shall be deemed to be Letters of Credit hereunder.

 

(c)                                  The Letter of Credit Usage shall be no more
than Five Hundred Million Dollars ($500,000,000) at any one time.

 

(d)                                 Intentionally Omitted.

 

(e)                                  In the event of any request for a drawing
under any Letter of Credit by the beneficiary thereunder, the Fronting Bank
shall notify the Borrower and the Administrative Agent (and the Administrative
Agent shall notify each Bank thereof) on or before the date on which the
Fronting Bank intends to honor such drawing, and, except as provided in this
subsection (e), the Borrower shall reimburse the Fronting Bank, in immediately
available funds, on the same day on which such drawing is honored in an amount
equal to the amount of such drawing.  Notwithstanding anything contained herein
to the contrary, however, unless the Borrower shall have notified the
Administrative Agent, and the Fronting Bank prior to 11:00 a.m. (Chicago time)
on the Domestic Business Day immediately prior to the date of such drawing that
the Borrower intends to reimburse the Fronting Bank for the amount of such
drawing with funds other than the proceeds of the Loans, the Borrower shall be
deemed to have timely given a Notice of Borrowing pursuant to Section 2.2 to the
Administrative Agent, requesting a Borrowing of Base Rate Loans on the date on
which such drawing is honored and in an amount equal to the amount of such
drawing.  Each Bank (other than the Fronting Bank) shall, in accordance with
Section 2.4(b), make available its Pro Rata Share of such Borrowing to the
Administrative Agent, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the Fronting Bank for the amount of such
draw.  In the event that any such Bank fails to make available to the Fronting
Bank the amount of such Bank’s participation on the date of a drawing, the
Fronting Bank shall be entitled to recover such amount on demand from such Bank
together with interest at the Federal Funds Rate commencing on the date such
drawing is honored, and the provisions of Section 9.16 shall otherwise apply to
such failure.

 

60

--------------------------------------------------------------------------------


 

(f)                                    If, after the date hereof, any change in
any law or regulation or in the interpretation thereof by any court or
administrative or governmental authority charged with the administration thereof
shall either (I) impose, modify or deem applicable any reserve, special deposit
or similar requirement against letters of credit issued by, or assets held by,
or deposits in or for the account of, or participations in any letter of credit,
upon any Bank (including the Fronting Bank) or (ii) impose on any Bank any other
condition regarding this Agreement or such Bank (including the Fronting Bank) as
it pertains to the Letters of Credit or any participation therein and the result
of any event referred to in the preceding clause (I) or (ii) shall be to
increase, by an amount deemed by the Fronting Bank or such Bank to be material,
the cost to the Fronting Bank or any Bank of issuing or maintaining any Letter
of Credit or participating therein, then the Borrower shall pay to the Fronting
Bank or such Bank, within 15 days after written demand by such Bank (with a copy
to the Administrative Agent), which demand shall be accompanied by a certificate
showing, in reasonable detail, the calculation of such amount or amounts, such
additional amounts as shall be required to compensate the Fronting Bank or such
Bank for such increased costs or reduction in amounts received or receivable
hereunder.  Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section 2.16 and
will designate a different Applicable Lending Office if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the reasonable judgment of such Bank, be otherwise disadvantageous to such
Bank.  If such Bank shall fail to notify Borrower of any such event within 90
days following the end of the month during which such event occurred, then
Borrower’s liability for any amounts described in this Section incurred by such
Bank as a result of such event shall be limited to those attributable to the
period occurring subsequent to the ninetieth (90th) day prior to the date upon
which such Bank actually notified Borrower of the occurrence of such event.  A
certificate of any Bank claiming compensation under this Section 2.16 and
setting forth a reasonably detailed calculation of the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
demonstrable error.  In determining such amount, such Bank may use any
reasonable averaging and attribution methods.

 

61

--------------------------------------------------------------------------------


 

(g)                                 The Borrower hereby agrees to protect,
indemnify, pay and save harmless the Fronting Bank and the Banks from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees and disbursements)
which the Fronting Bank or any Bank may incur or be subject to as a result of
(I) the issuance of the Letters of Credit, other than to the extent of the bad
faith, gross negligence or wilful misconduct of the Fronting Bank or (ii) the
failure of the Fronting Bank to honor a drawing under any Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or governmental authority, including by
reason of court order (collectively, “Governmental Acts”), other than to the
extent of the bad faith, gross negligence or wilful misconduct of the Fronting
Bank.  As between the Borrower and the Fronting Bank and each Bank, the Borrower
assumes all risks of the acts and omissions of any beneficiary with respect to
its use, or misuses of, the Letters of Credit issued by the Fronting Bank. In
furtherance and not in limitation of the foregoing, the Fronting Bank and the
Banks shall not be responsible (I) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or insufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of any Letter of Credit to comply fully
with conditions required in order to draw upon such Letter of Credit, other than
as a result of the bad faith, gross negligence or wilful misconduct of the
Fronting Bank; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any message, by mail, cable, telegraph, facsimile
transmission, or otherwise; (v) for errors in interpretation of any technical
terms; (vi) for any loss or delay in the transmission or otherwise of any
documents required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (vii) for the misapplication by the beneficiary of any
Letter of Credit of the proceeds of such Letter of Credit; or (viii) for any
consequence arising from causes beyond the control of the Fronting Bank or any
Bank,

 

62

--------------------------------------------------------------------------------


 

including any Government Acts, in each case other than to the extent of the bad
faith, gross negligence or willful misconduct of the Fronting Bank.  None of the
above shall affect, impair or prevent the vesting of the Fronting Bank’s or any
Bank’s rights and powers hereunder.  In furtherance and extension and not in
limitation of the specific provisions hereinabove set forth, any action taken or
omitted by the Fronting Bank under or in connection with the Letters of Credit
issued by it or the related certificates, if taken or omitted in good faith,
shall not put the Fronting Bank or any Bank under any resulting liability to the
Borrower; provided that, notwithstanding anything in the foregoing to the
contrary, the Fronting Bank will be liable to the Borrower for any damages
suffered by the Borrower or its Subsidiaries as a result of the Fronting Bank’s
grossly negligent or wilful failure to pay under any Letter of Credit after the
presentation to it of a sight draft and certificates strictly in compliance with
the terms and conditions of the Letter of Credit, except as a result of any
court order.

 

(h)                                 If the Fronting Bank or the Administrative
Agent is required at any time, pursuant to any bankruptcy, insolvency,
liquidation or reorganization law or otherwise, to return to the Borrower any
reimbursement by the Borrower of any drawing under any Letter of Credit, each
Bank shall pay to the Fronting Bank or the Administrative Agent, as the case may
be, its Pro Rata Share of such payment, but without interest thereon unless the
Fronting Bank or the Administrative Agent is required to pay interest on such
amounts to the person recovering such payment, in which case with interest
thereon, computed at the same rate, and on the same basis, as the interest that
the Fronting Bank or the Administrative Agent is required to pay.

 

SECTION 2.17                    Letter of Credit Usage Absolute.  The
obligations of the Borrower under this Agreement in respect of any Letter of
Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement (as the same may be amended from
time to time) under all circumstances, including, without limitation, to the
extent permitted by law, the following circumstances:

 

(a)                                  any lack of validity or enforceability of
any Letter of Credit or any other agreement or instrument relating thereto
(collectively, the “Letter of Credit Documents”) or any Loan Document;

 

63

--------------------------------------------------------------------------------


 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the obligations of the
Borrower in respect of the Letters of Credit or any other amendment or waiver of
or any consent by the Borrower to departure from all or any of the Letter of
Credit Documents or any Loan Document;

 

(c)                                  any exchange, release or non-perfection of
any collateral, or any release or amendment or waiver of or consent to departure
from any guaranty, for all or any of the obligations of the Borrower in respect
of the Letters of Credit;

 

(d)                                 the existence of any claim, set-off, defense
or other right that the Borrower may have at any time against any beneficiary or
any transferee of a Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), the Administrative Agent, the
Fronting Bank or any Bank (other than a defense based on the bad faith, gross
negligence or wilful misconduct of the Administrative Agent, the Fronting Bank
or such Bank) or any other Person, whether in connection with the Loan
Documents, the transactions contemplated hereby or by the Letter of Credit
Documents or any unrelated transaction;

 

(e)                                  any draft or any other document presented
under or in connection with any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; provided, that payment by the
Fronting Bank under such Letter of Credit against presentation of such draft or
document shall not have been the result of the bad faith, gross negligence or
wilful misconduct of the Fronting Bank;

 

(f)                                    payment by the Fronting Bank against
presentation of a draft or certificate that does not strictly comply with the
terms of the Letter of Credit; provided, that such payment shall not have been
the result of the bad faith, gross negligence or wilful misconduct of the
Fronting Bank; and

 

(g)                                 any other circumstance or happening
whatsoever other than the payment in full of all obligations hereunder in
respect of any Letter of Credit or any agreement or instrument relating to any
Letter of Credit, whether or not similar to any of the foregoing, that might

 

64

--------------------------------------------------------------------------------


 

otherwise constitute a defense available to, or a discharge of, the Borrower;
provided, that such other circumstance or happening shall not have been the
result of bad faith, gross negligence or wilful misconduct of the Fronting Bank.

 

SECTION 2.18                    Swingline Loan Subfacility.

 

(a)                                  Swingline Commitment.  Subject to the terms
and conditions of this Section 2.18, the Swingline Lender, in its individual
capacity, agrees to make certain revolving credit loans to the Borrower (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) from time to time
during the term hereof; provided, however, that the aggregate amount of
Swingline Loans outstanding at any time shall not exceed the lesser of (I) ONE
HUNDRED MILLION DOLLARS ($100,000,000), and (ii) the aggregate Commitments less
all Loans then outstanding and Letter of Credit Usage (the “Swingline
Commitment”).  Subject to the limitations set forth herein, any amounts repaid
in respect of Swingline Loans may be reborrowed.

 

(b)                                 Swingline Borrowings.

 

(i)                                     Notice of Borrowing.  With respect to
any Swingline Borrowing, the Borrower shall give the Swingline Lender and the
Administrative Agent notice in writing in the form attached hereto as Exhibit C,
which is received by the Swingline Lender and Administrative Agent not later
than 1:00 p.m. (Chicago time) on the proposed date of such Swingline Borrowing
(and confirmed by telephone by such time), specifying (A) that a Swingline
Borrowing is being requested, (B) the amount of such Swingline Borrowing, (c)
the proposed date of such Swingline Borrowing, which shall be a Domestic
Business Day, and (D) stating that no Default or Event of Default has occurred
and is continuing both before and after giving effect to such Swingline
Borrowing.  Such notice shall be irrevocable.

 

(ii)                                  Minimum Amounts.  Each Swingline Borrowing
shall be in a minimum principal amount of $1,000,000, or an integral multiple of
$100,000 in excess thereof.

 

(iii)                               Repayment of Swingline Loans.  Each
Swingline Loan shall be due and payable on the earliest of (A) 5 Domestic
Business Days from the date of the applicable Swingline Borrowing, (B) the date
of the next Committed Borrowing or (c) the Maturity Date.  In addition, in no
event shall Swingline Loans be outstanding for more than ten (10) 

 

65

--------------------------------------------------------------------------------


 

Domestic Business Days in any calendar month. If, and to the extent, any
Swingline Loans shall be outstanding on the date of any Committed Borrowing,
such Swingline Loans shall first be repaid from the proceeds of such Committed
Borrowing prior to the disbursement of the same to the Borrower.  If, and to the
extent, a Committed Borrowing is not requested prior to the Maturity Date or the
end of the 5-Domestic Business Day period after a Swingline Borrowing, the
Borrower shall be deemed to have requested a Committed Borrowing comprised
entirely of Base Rate Loans in the amount of the applicable Swingline Loan then
outstanding, the proceeds of which shall be used to repay such Swingline Loan to
the Swingline Lender.  In addition, the Swingline Lender may, at any time, in
its sole discretion, by written notice to the Borrower and the Administrative
Agent, demand repayment of its Swingline Loans by way of a Committed Borrowing,
in which case the Borrower shall be deemed to have requested a Committed
Borrowing comprised entirely of Base Rate Loans in the amount of such Swingline
Loans then outstanding, the proceeds of which shall be used to repay such
Swingline Loans to the Swingline Lender.  Any Committed Borrowing which is
deemed requested by the Borrower in accordance with this Section 2.18(b)(iii) is
hereinafter referred to as a “Mandatory Borrowing”.  Each Bank hereby
irrevocably agrees to make Committed Loans promptly upon receipt of notice from
the Swingline Lender of any such deemed request for a Mandatory Borrowing in the
amount and in the manner specified in the preceding sentences and on the date
such notice is received by such Bank (or the next Domestic Business Day if such
notice is received after 12:00 P.M. (Chicago time)) notwithstanding (I) the
amount of the Mandatory Borrowing may not comply with the minimum amount of
Committed Borrowings otherwise required hereunder, (II) whether any conditions
specified in Section 3.2 are then satisfied, (III) whether a Default or an Event
of Default then exists, (IV) failure of any such deemed request for a Committed
Borrowing to be made by the time otherwise required in Section 2.2, (V) the date
of such Mandatory Borrowing (provided that such date must be a Domestic Business
Day), or (VI) any termination of the Commitments immediately prior to such
Mandatory Borrowing or contemporaneously therewith; provided, however, that no
Bank shall be obligated to make Committed Loans in respect of a Mandatory
Borrowing if a Default or an Event of Default then exists and the applicable
Swingline Loan was made by the Swingline Lender without receipt of a written
Notice of Borrowing in the form specified in subclause (I) above or

 

66

--------------------------------------------------------------------------------


 

after Administrative Agent has delivered a notice of Default or Event of Default
which has not been rescinded.

 

(iv)                              Purchase of Participations.  In the event that
any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation , as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each Bank hereby agrees that it shall forthwith, upon demand, purchase (as of
the date the Mandatory Borrowing would otherwise have occurred, but adjusted for
any payment received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause each such Bank to share in such
Swingline Loans ratably based upon its Pro Rata Share (determined before giving
effect to any termination of the Commitments pursuant hereto), provided that
(A) all interest payable on the Swingline Loans with respect to any
participation shall be for the account of the Swingline Lender until but
excluding the day upon which the Mandatory Borrowing would otherwise have
occurred, and (B) in the event of a delay caused by any purchasing Bank between
the day upon which the Mandatory Borrowing would otherwise have occurred and the
time any purchase of a participation pursuant to this sentence is actually made,
such purchasing Bank shall be required to pay to the Swingline Lender interest
on the principal amount of such participation for each day from and including
the day upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the rate equal to the
Federal Funds Rate, for the two (2) Domestic Business Days after the date the
Mandatory Borrowing would otherwise have occurred, and thereafter at a rate
equal to the Base Rate. Notwithstanding the foregoing, no Bank shall be
obligated to purchase a participation in any Swingline Loan if a Default or an
Event of Default then exists and such Swingline Loan was made by the Swingline
Lender without receipt of a written Notice of Borrowing in the form specified in
subclause (I) above or after Administrative Agent has delivered a notice of
Default or Event of Default which has not been rescinded.

 

(c)                                  Interest Rate.  Each Swingline Loan shall
bear interest on the outstanding principal amount thereof, for each day from the
date such Swingline Loan is made until the date it is repaid, at a rate per
annum equal to the

 

67

--------------------------------------------------------------------------------


 

Federal Funds Rate for such day, plus the Applicable Margin for Euro-Dollar
Loans.

 

SECTION 2.19                    Letters of Credit Maturing after the Maturity
Date.

 

(a)                                  Notwithstanding anything contained herein
to the contrary, if any Letters of Credit, by their terms, shall mature after
the Maturity Date (as the same may be extended), then, on and after the Maturity
Date, the provisions of this Agreement shall remain in full force and effect
with respect to such Letters of Credit, and the Borrower shall comply with the
provisions of Section 2.19(b). No Letter of Credit shall mature on a date that
is more than twelve (12) months after the Maturity Date then in effect.

 

(b)                                 If, at any time and from time to time, any
Letter of Credit shall have been issued hereunder and the same shall expire on a
date after the Maturity Date, then, on the date that is five (5) Business Days
prior to the Maturity Date, the Borrower shall pay to the Administrative Agent,
on behalf of the Banks, in same day funds at the Administrative Agent’s office
designated in such demand, for deposit in the Letter of Credit Collateral
Account, Letter of Credit Collateral in an amount equal to the amount of the
Letter of Credit Usage, in United States Dollars, under the Letters of Credit. 
Interest shall accrue on the Letter of Credit Collateral Account in accordance
with the provisions of Section 6.4.

 

ARTICLE III

 

CONDITIONS

 

SECTION 3.1                          Closing.  The closing hereunder shall occur
on the date when each of the following conditions is satisfied (or waived by the
Administrative Agent and the Banks), each document to be dated the Closing Date
unless otherwise indicated:

 

(a)                                  the Borrower shall have executed and
delivered to the Administrative Agent a Note for the account of each Bank dated
on or before the Closing Date complying with the provisions of Section 2.5;

 

68

--------------------------------------------------------------------------------


 

(b)                                 the Borrower, the Administrative Agent and
each of the Banks shall have executed and delivered to the Borrower and the
Administrative Agent a duly executed original of this Agreement;

 

(c)                                  EQR shall have executed and delivered to
the Administrative Agent a duly executed original of the EQR Guaranty and each
Down REIT Guarantor shall have executed and delivered to the Administrative
Agent a duly executed original of a Down REIT Guaranty;

 

(d)                                 the Administrative Agent shall have received
an opinion of DLA Piper Rudnick Gray Cary US LLP, counsel for the Borrower,
acceptable to the Administrative Agent, the Banks and their counsel;

 

(e)                                  the Borrower shall have repaid in full, and
terminated, the Revolving Credit Agreement, dated as of May 29, 2002, among the
Borrower, EQR, Bank of America N.A., as administrative agent, JPMorgan Chase
Bank, as syndication agent, and the financial institutions party thereto (the
“Existing Revolving Credit Agreement”).

 

(f)                                   the Administrative Agent shall have
received all documents the Administrative Agent may reasonably request relating
to the existence of the Borrower and EQR, the authority for and the validity of
this Agreement and the other Loan Documents, and any other matters relevant
hereto, all in form and substance satisfactory to the Administrative Agent. 
Such documentation shall include, without limitation, the agreement of limited
partnership of the Borrower, as well as the certificate of limited partnership
of the Borrower, both as amended, modified or supplemented to the Closing Date,
certified to be true, correct and complete by a senior officer of the Borrower
as of a date not more than ten (10) days prior to the Closing Date, together
with a certificate of existence as to the Borrower from the Secretary of State
(or the equivalent thereof) of Illinois, to be dated not more than thirty (30)
days prior to the Closing Date, as well as the declaration of trust of EQR, as
amended, modified or supplemented to the Closing Date, certified to be true,
correct and complete by a senior officer of EQR as of a date not more than ten
(10) days prior to the Closing Date, together with a good standing certificate
as to EQR from the Secretary of State (or the equivalent thereof) of Maryland,
to be dated not more than thirty (30) days prior to the Closing Date;

 

69

--------------------------------------------------------------------------------


 

(g)                                 the Administrative Agent shall have received
all certificates, agreements and other documents and papers referred to in this
Section 3.1 and the Notice of Borrowing referred to in Section 3.2, if
applicable, unless otherwise specified, in sufficient counterparts, satisfactory
in form and substance to the Administrative Agent in its sole discretion;

 

(h)                                 the Borrower, EQR and each Down REIT
Guarantor shall have taken all actions required to authorize the execution and
delivery of this Agreement and the other Loan Documents to be executed by
Borrower, EQR and each Down REIT Guarantor, as the case may be, and the
performance thereof by the Borrower EQR and each Down REIT Guarantor;

 

(i)                                     the Administrative Agent shall be
satisfied that neither the Borrower, EQR nor any Consolidated Subsidiary is
subject to any present or contingent environmental liability which could have a
Material Adverse Effect;

 

(j)                                     the Administrative Agent shall have
received, for its and any other Bank’s account, all fees due and payable
pursuant to Section 2.8 hereof on or before the Closing Date, and the fees and
expenses accrued through the Closing Date of Skadden, Arps, Slate, Meagher &
Flom LLP shall have been paid directly to such firm, if required by such firm
and if such firm has delivered an invoice in reasonable detail of such fees and
expenses in sufficient time for the Borrower to approve and process the same;

 

(k)                                  the Administrative Agent shall have
received copies of all consents, licenses and approvals, if any, required in
connection with the execution, delivery and performance by the Borrower, EQR and
the applicable Consolidated Subsidiaries, and the validity and enforceability,
of the Loan Documents, or in connection with any of the transactions
contemplated thereby, and such consents, licenses and approvals shall be in full
force and effect;

 

(l)                                     the Administrative Agent shall have
received  (or Borrower shall have made publicly available) the audited financial
statements of the Borrower and its Consolidated Subsidiaries and of EQR for the
fiscal year ended December 31, 2004; and

 

70

--------------------------------------------------------------------------------


 

(m)                              no Event of Default shall have occurred.

 

SECTION 3.2                          Borrowings.  The obligation of any Bank to
make a Loan or to participate in any Letter of Credit issued by the Fronting
Bank and the obligation of the Fronting Bank to issue a Letter of Credit or the
obligation of the Swingline Lender to make a Swingline Loan on the occasion of
any Borrowing or Letter of Credit issuance is subject to the satisfaction of the
following conditions:

 

(a)                                  receipt by the Administrative Agent of a
Notice of Borrowing as required by Section 2.2 or a Notice of Money Market
Borrowing as required by Section 2.3 or a request to cause a Fronting Bank to
issue a Letter of Credit pursuant to Section 2.16;

 

(b)                                 immediately after such Borrowing or
issuance, the aggregate outstanding principal amount of the Loans plus the
Letter of Credit Usage will not exceed the aggregate amount of the Commitments;

 

(c)                                  immediately before and after such Borrowing
or issuance of any Letter of Credit, no Event of Default shall have occurred and
be continuing both before and after giving effect to the making of such Loans or
the issuance of such Letter of Credit;

 

(d)                                 the representations and warranties contained
in this Agreement and the other Loan Documents (other than representations and
warranties which expressly speak as of a different date and other than the
representation and warranty set forth in Section 4.4(c)(I)) shall be true and
correct in all material respects on and as of the date of such Borrowing both
before and after giving effect to the making of such Loans or the issuance of
such Letter of Credit;

 

(e)                                  no law or regulation shall have been
adopted, no order, judgment or decree of any governmental authority shall have
been issued, and no litigation shall be pending, which does or seeks to enjoin,
prohibit or restrain, the making or repayment of the Loans, the issuance of any
Letter of Credit or the consummation of the transactions contemplated by this
Agreement and the other Loan Documents; and

 

(f)                                    with respect to the initial Borrowing
hereunder only, no event, act or condition shall have

 

71

--------------------------------------------------------------------------------


 

occurred after the date of the most recent financial statements of Borrower
which, in the reasonable judgment of the Administrative Agent, or the Required
Banks, as the case may be, has had or is likely to have a Material Adverse
Effect.

 

Each Borrowing hereunder or acceptance of a Letter of Credit issued hereunder
shall be deemed to be a representation and warranty by the Borrower on the date
of such Borrowing as to the facts specified in clauses (b), (c), (d), (e), and
(f) (with respect to the initial Borrowing hereunder only, and only to the
extent that Borrower is or should have been aware of any Material Adverse
Effect) of this Section, except as otherwise disclosed in writing by Borrower to
the Banks.  Notwithstanding anything to the contrary, no Borrowing or issuance
of a Letter of Credit shall be permitted if such Borrowing or issuance would
cause Borrower to fail to be in compliance with any of the covenants contained
in this Agreement or in any of the other Loan Documents.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent and each of the Banks which is or
may become a party to this Agreement to make the Loans and issue or participate
in Letters of Credit, the Borrower makes the following representations and
warranties as of the Closing Date.  Such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
other Loan Documents and the making of the Loans and the issuance of the Letters
of Credit.

 

SECTION 4.1                          Existence and Power.  The Borrower is a
limited partnership, duly formed and validly existing as a limited partnership
under the laws of the State of Illinois and has all powers and all material
governmental licenses, authorizations, consents and approvals required to own
its property and assets and carry on its business as now conducted or as it
presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect.  EQR is a real estate
investment trust, duly formed, validly existing and in good standing as a real
estate investment trust under the laws of the State

 

72

--------------------------------------------------------------------------------


 

of Maryland and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.

 

SECTION 4.2                          Power and Authority.  The Borrower has the
partnership power and authority to execute, deliver and carry out the terms and
provisions of, and to consummate the transactions contemplated by, each of the
Loan Documents to which it is a party and has taken all necessary partnership
action, if any, to authorize the execution and delivery on behalf of the
Borrower and the performance by the Borrower of, and the consummation of the
transactions contemplated by, such Loan Documents.  The Borrower has duly
executed and delivered each Loan Document to which it is a party in accordance
with the terms of this Agreement, and each such Loan Document constitutes the
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally, or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law.  EQR has the power and authority to execute,
deliver and carry out the terms and provisions, and the consummation of the
transactions contemplated by, each of the Loan Documents on behalf of the
Borrower to which the Borrower is a party and has taken all necessary action to
authorize the execution and delivery on behalf of the Borrower and the
performance by the Borrower of such Loan Documents.

 

SECTION 4.3                          No Violation.  Neither the execution,
delivery or performance by or on behalf of the Borrower of the Loan Documents to
which it is a party, nor compliance by the Borrower with the terms and
provisions thereof nor the consummation of the transactions contemplated by the
Loan Documents, (I) will materially contravene any applicable provision of any
law, statute, rule, regulation, order, writ, injunction or decree of any court
or governmental instrumentality, (ii) will materially conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the

 

73

--------------------------------------------------------------------------------


 

property or assets of the Borrower or any of its Consolidated Subsidiaries
pursuant to the terms of, any indenture, mortgage, deed of trust, or other
agreement or other instrument to which the Borrower (or of any partnership of
which the Borrower is a partner) or any of its Consolidated Subsidiaries is a
party or by which it or any of its property or assets is bound or to which it is
subject, or (iii) will cause a material default by the Borrower under any
organizational document of any Person in which the Borrower has an interest, or
cause a material default under the Borrower’s agreement or certificate of
limited partnership, the consequences of which conflict, breach or default would
have a Material Adverse Effect, or result in or require the creation or
imposition of any Lien whatsoever upon any Property (except as contemplated
herein).

 

SECTION 4.4                          Financial Information.

 

(a)                                  The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries, dated as of December 31, 2004, and
the related consolidated statements of Borrower’s financial position for the
fiscal year then ended, reported on by Ernst & Young LLP, a copy of which has
been delivered to each of the Banks, fairly present, in conformity with GAAP,
the consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year.

 

(b)                                 The consolidated balance sheet of EQR, dated
as of December 31, 2004, and the related consolidated statements of EQR’s
financial position for the fiscal year then ended, reported on by Ernst & Young
LLP and set forth in the EQR 2004 Form 10-K, a copy of which has been delivered
to each of the Banks, fairly present, in conformity with GAAP, the consolidated
financial position of EQR and its Consolidated Subsidiaries as of such date and
their consolidated results of operations and cash flows for such fiscal year.

 

(c)                                  Since December 31, 2004, (I) except as may
have been disclosed in writing to the Banks, nothing has occurred prior to the
Closing Date having a Material Adverse Effect, and (ii) except as previously
disclosed to the Banks, neither the Borrower nor EQR has incurred any material
indebtedness or guaranty on or before the Closing Date.

 

74

--------------------------------------------------------------------------------


 

SECTION 4.5                          Litigation.  Except as previously disclosed
by the Borrower in writing to the Banks prior to the date hereof, there is no
action, suit or proceeding pending against, or to the knowledge of the Borrower
threatened against or affecting, nor, to the knowledge of the Borrower, any
investigation of, (I) the Borrower, EQR or any of their Consolidated
Subsidiaries, (ii) the Loan Documents or any of the transactions contemplated by
the Loan Documents or (iii) any of their assets, before any court or arbitrator
or any governmental body, agency or official in which there is a reasonable
possibility of an adverse decision which could, individually or in the
aggregate, have a Material Adverse Effect or which in any manner draws into
question the validity or enforceability of this Agreement or the other Loan
Documents.

 

SECTION 4.6                          Compliance with ERISA.  The transactions
contemplated by the Loan Documents will not constitute a nonexempt prohibited
transaction (as such term is defined in Section 4975 of the Code or Section 406
of ERISA) that could subject the Administrative Agent or the Banks to any tax or
penalty for prohibited transactions imposed under Section 4975 of the Code or
Section 502(I) of ERISA.

 

SECTION 4.7                          Environmental Matters.  The Borrower and
EQR each conducts reviews of the effect of Environmental Laws on the business,
operations and properties of the Borrower, EQR and Consolidated Subsidiaries of
either or both when necessary in the course of which it identifies and evaluates
associated liabilities and costs (including, without limitation, any capital or
operating expenditures required for clean-up or closure of properties presently
owned, any capital or operating expenditures required to achieve or maintain
compliance with environmental protection standards imposed by law or as a
condition of any license, permit or contract, any related constraints on
operating activities, and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses).  On the basis of this
review, the Borrower and EQR each has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.

 

SECTION 4.8                          Taxes.  United States Federal income tax
returns of the Borrower, EQR and their Consolidated

 

75

--------------------------------------------------------------------------------


 

Subsidiaries have been prepared and filed through the fiscal year ended
December 31, 2003.  The Borrower, EQR and their Consolidated Subsidiaries have
filed all United States Federal income tax returns and all other material tax
returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower,
EQR or any Consolidated Subsidiary, except such taxes, if any, as are reserved
against in accordance with GAAP, such taxes as are being contested in good faith
by appropriate proceedings or such taxes, the failure to make payment of which
when due and payable will not have, in the aggregate, a Material Adverse Effect.
The charges, accruals and reserves on the books of the Borrower, EQR and their
Consolidated Subsidiaries in respect of taxes or other governmental charges are,
in the opinion of the Borrower, adequate.

 

SECTION 4.9                          Full Disclosure.  All information
heretofore furnished by the Borrower to the Administrative Agent or any Bank for
purposes of or in connection with or pursuant to this Agreement or any
transaction contemplated hereby or thereby is true and accurate in all material
respects on the date as of which such information is stated or certified.  The
Borrower has disclosed to the Administrative Agent, in writing any and all facts
existing on the Closing Date which have or may have (to the extent the Borrower
can now reasonably foresee) a Material Adverse Effect.

 

SECTION 4.10                    Solvency.  On the Closing Date and after giving
effect to the transactions contemplated by the Loan Documents occurring on the
Closing Date, the Borrower will be Solvent.

 

SECTION 4.11                    Use of Proceeds; Margin Regulations.  All
proceeds of the Loans will be used by the Borrower only in accordance with the
provisions hereof.  No part of the proceeds of any Loan, and no Letter of
Credit, will be used by the Borrower to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock in any manner that might violate the provisions of Regulations T, U or X
of the Federal Reserve Board.  Neither the making of any Loan nor the use of the
proceeds thereof nor the issuance of any Letter of Credit will violate or be
inconsistent with the provisions of Regulations T, U or X of the Federal Reserve
Board.

 

76

--------------------------------------------------------------------------------


 

SECTION 4.12                    Governmental Approvals.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with the execution, delivery and performance of any Loan Document
or the consummation of any of the transactions contemplated thereby other than
those that have already been duly made or obtained and remain in full force and
effect or those which, if not made or obtained, would not have a Material
Adverse Effect.

 

SECTION 4.13                    Investment Company Act; Public Utility Holding
Company Act.  Neither the Borrower, EQR nor any Consolidated Subsidiary is (x)
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended, (y) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or (z)
subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money or otherwise obtain extensions
of credit.

 

SECTION 4.14                    Principal Offices.  As of the Closing Date, the
principal office, chief executive office and principal place of business of the
Borrower is Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606.

 

SECTION 4.15                    REIT Status.  For the fiscal year ended
December 31, 2004, EQR qualified and EQR intends to continue to qualify as a
real estate investment trust under the Code.

 

SECTION 4.16                    No Default.  No Event of Default or, to the best
of the Borrower’s knowledge, Default exists and the Borrower is not in default
in any material respect beyond any applicable grace period under or with respect
to any other material agreement, instrument or undertaking to which it is a
party or by which it or any of its property is bound in any respect, the
existence of which default is likely to result in a Material Adverse Effect.

 

SECTION 4.17                    Compliance With Law.  To the Borrower’s
knowledge, the Borrower and each of the Real Property Assets are in compliance
with all laws, rules,

 

77

--------------------------------------------------------------------------------


 

regulations, orders, judgments, writs and decrees, including, without
limitation, all building and zoning ordinances and codes, the failure to comply
with which is likely to have a Material Adverse Effect.

 

SECTION 4.18                    Organizational Documents.  The documents
delivered pursuant to Section 3.1(f) constitute, as of the Closing Date, all of
the organizational documents (together with all amendments and modifications
thereof) of the Borrower and EQR.   The Borrower represents that it has
delivered to the Administrative Agent true, correct and complete copies, as of
the Closing Date, of each of the documents set forth in this Section 4.18,
except for exhibits to the Borrower’s partnership agreement identifying the
current list of partners which, with the permission of the Banks, have been
omitted therefrom.

 

SECTION 4.19                    Qualifying Unencumbered Properties.  As of
December 31, 2004, each Property listed on Exhibit F as a Qualifying
Unencumbered Property (I) is Raw Land, a Property with Development Activity or
an operating multifamily residential property owned or ground leased (directly
or beneficially) by Borrower, EQR, or a Consolidated Subsidiary or Investment
Affiliate of either or both, (ii) is not subject (nor are any equity interests
in such Property that are owned directly or indirectly by Borrower or EQR
subject) to a Lien which secures Indebtedness of any Person, other than
Permitted Liens, (iii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by Borrower or EQR subject) to
any Negative Pledges, and (iv) is not owned by a Subsidiary of the Borrower or
EQR (other than the Borrower) that has any outstanding Unsecured Debt (other
than those items of Indebtedness set forth in clauses (d) or (e) of the
definition of Indebtedness, or any Contingent Obligation other than guarantees
for borrowed money).  All of the information set forth on Exhibit F is true and
correct in all material respects.

 

ARTICLE V

 

AFFIRMATIVE AND NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any Bank has any Commitment
hereunder or any Obligations remain unpaid:

 

78

--------------------------------------------------------------------------------


 

SECTION 5.1                          Information.  The Borrower will deliver to
each of the Banks:

 

(a)                                  as soon as available and in any event
within five (5) Domestic Business Days after the same is filed with the
Securities and Exchange Commission (but in no event later than 125 days after
the end of each fiscal year of the Borrower) a consolidated balance sheet of the
Borrower, EQR and their Consolidated Subsidiaries as of the end of such fiscal
year and the related consolidated statements of Borrower’s and EQR’s operations
and consolidated statements of Borrower’s and EQR’s cash flow for such fiscal
year, setting forth in each case in comparative form the figures as of the end
of and for the previous fiscal year, all reported on in a manner acceptable to
the Securities and Exchange Commission on Borrower’s and EQR’s Form 10K and
reported on by Ernst & Young LLP or other independent public accountants of
nationally recognized standing;

 

(b)                                 as soon as available and in any event within
five (5) Domestic Business Days after the same is filed with the Securities and
Exchange Commission (but in no event later than 80 days after the end of each of
the first three quarters of each fiscal year of the Borrower and EQR), (I) a
consolidated balance sheet of the Borrower, EQR and their Consolidated
Subsidiaries as of the end of such quarter and the related consolidated
statements of Borrower’s and EQR’s operations and consolidated statements of
Borrower’s and EQR’s cash flow for such quarter and for the portion of the
Borrower’s or EQR’s fiscal year ended at the end of such quarter, all reported
on in the form provided to the Securities and Exchange Commission on Borrower’s
and EQR’s Form 10Q, and (ii) and such other information reasonably requested by
the Administrative Agent or any Bank;

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate of the chief financial officer, the chief accounting officer or
treasurer of the Borrower (I) setting forth in reasonable detail the
calculations required to establish whether the Borrower was in compliance with
the requirements of Section 5.8 on the date of such financial statements;
(ii) certifying (x) that such financial statements fairly present in all
material respects the financial condition and the results of operations of the
Borrower on the dates and for the periods indicated, on the basis of GAAP, with
respect to the Borrower subject, in the case of interim financial statements, to
normally recurring

 

79

--------------------------------------------------------------------------------


 

year-end adjustments, and (y) that such officer has reviewed the terms of the
Loan Documents and has made, or caused to be made under his or her supervision,
a review in reasonable detail of the business and condition of the Borrower
during the period beginning on the date through which the last such review was
made pursuant to this Section 5.1(c) (or, in the case of the first certification
pursuant to this Section 5.1(c), the Closing Date) and ending on a date not more
than ten (10) Domestic Business Days prior to the date of such delivery and that
(1) on the basis of such financial statements and such review of the Loan
Documents, no Event of Default existed under Section 6.1(b) with respect to
Sections 5.8 and 5.9 at or as of the date of said financial statements, and
(2) on the basis of such review of the Loan Documents and the business and
condition of the Borrower, to the best knowledge of such officer, as of the last
day of the period covered by such certificate no Default or Event of Default
under any other provision of Section 6.1 occurred and is continuing or, if any
such Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof and the action the Borrower proposes to take in
respect thereof.  Such certificate shall set forth the calculations required to
establish the matters described in clauses (1) and (2) above;

 

(d)                                 (I) within five (5) Domestic Business Days
after any officer of the Borrower obtains knowledge of any Default or Event of
Default, if such Default or Event of Default is then continuing, a certificate
of the chief financial officer, the chief accounting officer, treasurer,
controller, or other executive officer of the Borrower setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto; and (ii) promptly and in any event within five (5) Domestic
Business Days after the Borrower obtains knowledge thereof, notice of (x) any
litigation or governmental proceeding pending or threatened against the Borrower
or the Real Property Assets as to which there is a reasonable possibility of an
adverse determination and which, if adversely determined, is likely to
individually or in the aggregate, result in a Material Adverse Effect, and (y)
any other event, act or condition which is likely to result in a Material
Adverse Effect;

 

(e)                                  promptly upon the mailing thereof to the
shareholders of EQR generally, copies of all financial statements, reports and
proxy statements so mailed;

 

80

--------------------------------------------------------------------------------

 


 

(f)                                    promptly upon the filing thereof and to
the extent that the same are not publicly available, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) (other than the exhibits thereto, which exhibits will be provided
upon request therefor by any Bank) which EQR shall have filed with the
Securities and Exchange Commission;

 

(g)                                 Promptly and in any event within thirty (30)
days, if and when any member of the ERISA Group (I) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer, any Plan, a copy of such notice;
(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Code, a copy of such application; (v) gives notice of intent to terminate
any Plan under Section 4041(c) of ERISA, a copy of such notice and other
information filed with the PBGC; (vi) gives notice of withdrawal from any Plan
pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to make
any payment or contribution to any Plan or Multiemployer Plan or in respect of
any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, and in the case of clauses (I) through
(vii) above, which event could result in a Material Adverse Effect, a
certificate of the chief financial officer or the chief accounting officer of
the Borrower setting forth details as to such occurrence and action, if any,
which the Borrower or applicable member of the ERISA Group is required or
proposes to take;

 

(h)                                 promptly and in any event within ten
(10) days after the Borrower obtains actual knowledge of any of

 

81

--------------------------------------------------------------------------------


 

the following events, a certificate of the Borrower, executed by an officer of
the Borrower, specifying the nature of such condition, and the Borrower’s or, if
the Borrower has actual knowledge thereof, the Environmental Affiliate’s
proposed initial response thereto:  (I) the receipt by the Borrower, or, if the
Borrower has actual knowledge thereof, any of the Environmental Affiliates of
any communication (written or oral), whether from a governmental authority,
citizens group, employee or otherwise, that alleges that the Borrower, or, if
the Borrower has actual knowledge thereof, any of the Environmental Affiliates,
is not in compliance with applicable Environmental Laws, and such noncompliance
is likely to have a Material Adverse Effect, (ii) the Borrower shall obtain
actual knowledge that there exists any Environmental Claim pending against the
Borrower or any Environmental Affiliate and such Environmental Claim is likely
to have a Material Adverse Effect or (iii) the Borrower obtains actual knowledge
of any release, emission, discharge or disposal of any Material of Environmental
Concern that is likely to form the basis of any Environmental Claim against the
Borrower or any Environmental Affiliate which in any such event is likely to
have a Material Adverse Effect;

 

(i)                                     promptly and in any event within five
(5) Domestic Business Days after receipt of any material notices or
correspondence from any company or agent for any company providing insurance
coverage to the Borrower relating to any loss which is likely to result in a
Material Adverse Effect, copies of such notices and correspondence; and

 

(j)                                     from time to time such additional
information regarding the financial position or business of the Borrower, EQR
and their Subsidiaries as the Administrative Agent, at the request of any Bank,
may reasonably request in writing.

 

SECTION 5.2                          Payment of Obligations.  Each of the
Borrower, EQR and their Consolidated Subsidiaries will pay and discharge, at or
before maturity, all its respective material obligations and liabilities
including, without limitation, any obligation pursuant to any agreement by which
it or any of its properties is bound, in each case where the failure to so pay
or discharge such obligations or liabilities is likely to result in a Material
Adverse Effect, and will maintain in accordance with GAAP, appropriate reserves
for the accrual of any of the same.

 

82

--------------------------------------------------------------------------------


 

SECTION 5.3                          Maintenance of Property; Insurance; Leases.

 

(a)                                  The Borrower and/or EQR will keep, and will
cause each Consolidated Subsidiary to keep, all property useful and necessary in
its business, including without limitation the Real Property Assets (for so long
as it constitutes Real Property Assets), in good repair, working order and
condition, ordinary wear and tear excepted, in each case where the failure to so
maintain and repair will have a Material Adverse Effect.

 

(b)                                 The Borrower and/or EQR shall maintain, or
cause to be maintained, insurance with such insurers, on such properties, in
such amounts and against such risks (excluding terrorist insurance and mold
insurance) as is consistent with insurance maintained by businesses of
comparable type and size in the industry, and furnish the Administrative Agent
satisfactory evidence thereof promptly upon Administrative Agent’s reasonable
request.

 

SECTION 5.4                          Conduct of Business and Maintenance of
Existence.  The Borrower and EQR will continue to engage in business of the same
general type as now conducted by the Borrower and EQR, and each will preserve,
renew and keep in full force and effect, its partnership and trust existence and
its respective rights, privileges and franchises necessary for the normal
conduct of business unless the failure to maintain such rights and franchises
does not have a Material Adverse Effect.

 

SECTION 5.5                          Compliance with Laws.  The Borrower and EQR
will and will cause their Subsidiaries to comply in all material respects with
all applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws, and
all zoning and building codes with respect to the Real Property Assets and ERISA
and the rules and regulations thereunder and all federal securities laws) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where the failure to do so will not have a Material
Adverse Effect or expose Administrative Agent or the Banks to any material
liability therefor.

 

SECTION 5.6                          Inspection of Property, Books and Records. 
Each of the Borrower and EQR will keep proper

 

83

--------------------------------------------------------------------------------


 

books of record and account in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and activities
in conformity with GAAP, modified as required by this Agreement and applicable
law; and will permit representatives of any Bank at such Bank’s expense to visit
and inspect any of its properties, including without limitation the Real
Property Assets, to examine and make abstracts from any of its books and records
and to discuss its affairs, finances and accounts with its officers and
independent public accountants, all at such reasonable times during normal
business hours, upon reasonable prior notice and as often as may reasonably be
desired.  Administrative Agent shall coordinate any such visit or inspection to
arrange for review by any Bank requesting any such visit or inspection.

 

SECTION 5.7                          Intentionally Omitted.

 

SECTION 5.8                          Financial Covenants.

 

(a)                                  Indebtedness to Gross Asset Value. 
Borrower shall not permit the ratio of Indebtedness of Borrower and EQR
(excluding Indebtedness of Consolidated Subsidiaries or Investment Affiliates),
and Borrower’s Share of Indebtedness of all Consolidated Subsidiaries and
Investment Affiliates to Gross Asset Value of Borrower and EQR to exceed 0.60:1
at any time.

 

(b)                                 Secured Debt to Gross Asset Value.  Borrower
shall not permit the ratio of Secured Debt of Borrower and EQR (excluding
Indebtedness of Consolidated Subsidiaries or Investment Affiliates), and
Borrower’s Share of Secured Debt of all Consolidated Subsidiaries and Investment
Affiliates to Gross Asset Value of Borrower and EQR to exceed 0.40:1 at any
time.

 

(c)                                  Consolidated EBITDA to Fixed Charges
Ratio.  Borrower shall not permit the ratio of Consolidated EBITDA for the then
most recently completed twelve (12) month period to Fixed Charges for the then
most recently completed twelve (12) month period to be less than 1.50:1.

 

(d)                                 Unencumbered Pool.  Borrower shall not
permit the ratio of the Unencumbered Asset Value to outstanding Unsecured Debt
to be less than 1.50:1 at any time.

 

(e)                                  Permitted Holdings.  Borrower’s and EQR’s
primary business will be the ownership, operation and

 

84

--------------------------------------------------------------------------------


 

development of multifamily residential property (including conversions to
condominiums) and any other business activities of Borrower, EQR and
Subsidiaries of either or both will remain incidental thereto.  Notwithstanding
the foregoing, Borrower, EQR and Subsidiaries of either or both may acquire or
maintain Permitted Holdings if and so long as the aggregate value of Permitted
Holdings, whether held directly or indirectly (but without duplication) by
Borrower, EQR and/or their Subsidiaries, does not exceed, at any time, thirty
percent (30%) of Gross Asset Value of Borrower and EQR as a whole.

 

(f)                                    Calculation.  Each of the foregoing
ratios and financial requirements shall be calculated as of the last day of each
Fiscal Quarter.

 

SECTION 5.9                          Restriction on Fundamental Changes.

 

(a)                                  Neither the Borrower nor EQR shall enter
into any merger or consolidation, unless (I) either (x) the Borrower or EQR is
the surviving entity, or (y) the individuals constituting EQR’s Board of
Trustees immediately prior to such merger or consolidation represent a majority
of the surviving entity’s Board of Directors or Board of Trustees after such
merger or consolidation, and (ii) the entity which is merged with Borrower or
EQR is predominantly in the commercial real estate business.

 

(b)                                 The Borrower shall not amend its agreement
of limited partnership or other organizational documents in any manner that
would have a Material Adverse Effect without the Administrative Agent’s consent,
which shall not be unreasonably withheld.  EQR shall not amend its declaration
of trust, by-laws, or other organizational documents in any manner that would
have a Material Adverse Effect without the Administrative Agent’s consent, which
shall not be unreasonably withheld.

 

(c)                                  The Borrower shall deliver to
Administrative Agent copies of all amendments to its agreement of limited
partnership or to EQR’s declaration of trust, by-laws, or other organizational
documents simultaneously with the first delivery of financial statements
referred to in Sections 5.1(a) or (b) above following the effective date of any
such amendment.

 

SECTION 5.10                    Changes in Business.  Except for Permitted
Holdings, neither the Borrower nor EQR shall enter

 

85

--------------------------------------------------------------------------------


 

into any business which is substantially different from that conducted by the
Borrower or EQR on the Closing Date after giving effect to the transactions
contemplated by the Loan Documents.  The Borrower shall carry on its business
operations through the Borrower and its Subsidiaries and Investment Affiliates.

 

SECTION 5.11                    Margin Stock.  None of the proceeds of any Loan,
and no Letter of Credit, will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any Margin
Stock in any manner that might violate the provisions of Regulations T, U or X
of the Federal Reserve Board.

 

SECTION 5.12                    Intentionally Omitted.

 

SECTION 5.13                    EQR Status.

 

(a)                                  Status.  EQR shall at all times (I) remain
a publicly traded company listed on the New York Stock Exchange or another
national stock exchange located in the United States and (ii) maintain its
status as a self-directed and self-administered real estate investment trust
under the Code.

 

(b)                                 Indebtedness.  EQR shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, create, incur, assume
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

 

(1)                                  the Obligations; and

 

(2)                                  Indebtedness which, after giving effect
thereto, may be incurred or may remain outstanding without giving rise to an
Event of Default or Default.

 

(c)                                  Disposal of Partnership Interests.  EQR
will not directly or indirectly convey, sell, transfer, assign, pledge or
otherwise encumber or dispose of any of its partnership interests in Borrower,
except for the reduction of EQR’s interest in the Borrower arising from
Borrower’s issuance of partnership interests in the Borrower or the retirement
of preference units by Borrower.

 

86

--------------------------------------------------------------------------------


 

ARTICLE VI

DEFAULTS

 

SECTION 6.1                          Events of Default.  If one or more of the
following events (“Events of Default”) shall have occurred and be continuing:

 

(a)                                  the Borrower shall fail to pay when due any
principal of any Loan, or the Borrower shall fail to pay when due interest on
any Loan or any fees or any other amount payable hereunder and the same shall
continue for a period of five (5) days after the same becomes due;

 

(b)                                 the Borrower shall fail to observe or
perform any covenant contained in Section 5.8, Section 5.9, Section 5.11 or
Section 5.13;

 

(c)                                  the Borrower shall fail to observe or
perform any covenant or agreement contained in this Agreement (other than those
covered by clause (a), (b), (e), (f), (g), (h), (j), (n) or (o) of this
Section 6.1) for 30 days after written notice thereof has been given to the
Borrower by the Administrative Agent, or if such default is of such a nature
that it cannot with reasonable effort be completely remedied within said period
of thirty (30) days such additional period of time as may be reasonably
necessary to cure same, provided Borrower commences such cure within said thirty
(30) day period and diligently prosecutes same, until completion, but in no
event shall such extended period exceed ninety (90) days;

 

(d)                                 any representation, warranty, certification
or statement made or deemed made by the Borrower in this Agreement or in any
certificate, financial statement or other document delivered pursuant to this
Agreement shall prove to have been incorrect in any material respect when made
(or deemed made) and the defect causing such representation or warranty to be
incorrect when made (or deemed made) is not removed within thirty (30) days
after written notice thereof from Administrative Agent to Borrower;

 

(e)                                  the Borrower, EQR, any Subsidiary or any
Investment Affiliate shall default in the payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) of any amount
owing in respect of any Recourse Debt (other than the Obligations) for which the
aggregate outstanding principal amount exceeds $50,000,000 and such default
shall continue beyond the

 

87

--------------------------------------------------------------------------------


 

giving of any required notice and the expiration of any applicable grace period
and such default has not been waived, in writing, by the holder of any such
Debt; or the Borrower, EQR, any Subsidiary or any Investment Affiliate shall
default in the performance or observance of any obligation or condition with
respect to any such Recourse Debt or any other event shall occur or condition
exist beyond the giving of any required notice and the expiration of any
applicable grace period, if the effect of such default, event or condition is to
accelerate the maturity of any such indebtedness or to permit (without any
further requirement of notice or lapse of time) the holder or holders thereof,
or any trustee or agent for such holders, to accelerate the maturity of any such
indebtedness;

 

(f)                                    the Borrower or EQR shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or admit in writing its inability to pay its debts as such debts
become due, or shall take any action to authorize any of the foregoing;

 

(g)                                 an involuntary case or other proceeding
shall be commenced against the Borrower or EQR seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against the Borrower
or EQR under the federal bankruptcy laws as now or hereafter in effect;

 

(h)                                 one or more final, non-appealable judgments
or decrees (or one or more judgments which is/are not stayed pending appeal) in
an aggregate amount of Fifty Million Dollars ($50,000,000) or more shall be
entered by a court or

 

88

--------------------------------------------------------------------------------


 

courts of competent jurisdiction against the Borrower, EQR or any of their
respective Consolidated Subsidiaries (other than any judgment as to which, and
only to the extent, a reputable insurance company has acknowledged coverage of
such claim in writing) and (I) any such judgments or decrees shall not be
stayed, discharged, paid, bonded or vacated within thirty (30) days or
(ii) enforcement proceedings shall be commenced by any creditor on any such
judgments or decrees;

 

(i)                                     there shall be a change in the majority
of the Board of Directors or Board of Trustees of EQR during any twelve (12)
month period, excluding any change in directors or trustees resulting from (w)
the retirement of any director or trustee as a result of compliance with any
written policy of EQR requiring retirement from the Board upon reaching the age
specified in such policy, (x) the death or disability of any director or
trustee, or (y) satisfaction of any requirement for the majority of the members
of the board of directors or trustees of EQR to qualify under applicable law as
independent directors or trustees or (z) the replacement of any director or
trustee who is an officer or employee of EQR or an affiliate of EQR with any
other officer or employee of EQR or an affiliate of EQR;

 

(j)                                     any Person (including affiliates of such
Person) or “group” (as such term is defined in applicable federal securities
laws and regulations) shall acquire more than thirty percent (30%) of the common
shares of EQR;

 

(k)                                  intentionally omitted;

 

(l)                                     any Termination Event with respect to a
Plan shall occur as a result of which Termination Event or Events any member of
the ERISA Group has incurred or may incur any liability to the PBGC or any other
Person and the sum (determined as of the date of occurrence of such Termination
Event) of the insufficiency of such Plan and the insufficiency of any and all
other Plans with respect to which such a Termination Event shall have occurred
and be continuing (or, in the case of a Multiemployer Plan with respect to which
a Termination Event described in clause (ii) of the definition of Termination
Event shall have occurred and be continuing, the liability of the Borrower) is
equal to or greater than $20,000,000 and which the Administrative Agent
reasonably determines will have a Material Adverse Effect;

 

89

--------------------------------------------------------------------------------


 

(m)                               any member of the ERISA Group shall commit a
failure described in Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code
and the amount of the lien determined under Section 302(f)(3) of ERISA or
Section 412(n)(3) of the Code that could reasonably be expected to be imposed on
any member of the ERISA Group or their assets in respect of such failure shall
be equal to or greater than $20,000,000 and which the Administrative Agent
reasonably determines will have a Material Adverse Effect;

 

(n)                                 at any time, for any reason the Borrower or
EQR seeks to repudiate its obligations under any Loan Document; or

 

(o)                                 a default beyond any applicable notice or
grace period under any of the other Loan Documents.

 

SECTION 6.2                          Rights and Remedies.

 

(a)                                  Upon the occurrence of any Event of Default
described in Sections 6.1(f) or (g), the Commitments and the Swingline
Commitment shall immediately terminate and the unpaid principal amount of, and
any and all accrued interest on, the Loans and any and all accrued fees and
other Obligations hereunder shall automatically become immediately due and
payable, with all additional interest from time to time accrued thereon and
without presentation, demand, or protest or other requirements of any kind
(including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Borrower; and
upon the occurrence and during the continuance of any other Event of Default,
subject to the provisions of Section 6.2(b), the Administrative Agent may (and
upon the demand of the Required Banks shall), by written notice to the Borrower,
in addition to the exercise of all of the rights and remedies permitted the
Administrative Agent and the Banks at law or equity or under any of the other
Loan Documents, declare the Commitments terminated and the unpaid principal
amount of and any and all accrued and unpaid interest on the Loans and any and
all accrued fees and other Obligations hereunder to be, and the same shall
thereupon be, immediately due and payable with all additional interest from time
to time accrued thereon and (except as otherwise as provided in the Loan
Documents) without presentation, demand, or protest or other requirements of any
kind (including, without limitation,

 

90

--------------------------------------------------------------------------------


 

valuation and appraisement, diligence, presentment, notice of intent to demand
or accelerate and notice of acceleration), all of which are hereby expressly
waived by the Borrower.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, the Administrative
Agent and the Banks each agree that any exercise or enforcement of the rights
and remedies granted to the Administrative Agent or the Banks under this
Agreement or at law or in equity with respect to this Agreement or any other
Loan Documents shall be commenced and maintained by the Administrative Agent on
behalf of the Administrative Agent and/or the Banks.  The Administrative Agent
shall act at the direction of the Required Banks in connection with the exercise
of any and all remedies at law, in equity or under any of the Loan Documents
(including, without limitation, those set forth in Section 6.4 hereof) or, if
the Required Banks are unable to reach agreement within thirty (30) days of
commencement of discussions, then, from and after an Event of Default and the
the end of such thirty (30) day period, the Administrative Agent may pursue such
rights and remedies as it may determine if it shall reasonably determine that
the same shall be in the best interests of the Banks, taken as a whole.

 

SECTION 6.3                          Notice of Default.  The Administrative
Agent shall give notice to the Borrower under Section 6.1(c) promptly upon being
requested to do so by the Required Banks and shall thereupon notify all the
Banks thereof.  The Administrative Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default (other than
nonpayment of principal of or interest on the Loans) unless Administrative Agent
has received notice in writing from a Bank or Borrower or any court or
governmental agency referring to this Agreement or the other Loan Documents,
describing such event or condition.  Should Administrative Agent receive notice
of the occurrence of a Default or Event of Default expressly stating that such
notice is a notice of a Default or Event of Default, or should Administrative
Agent send Borrower a notice of Default or Event of Default, Administrative
Agent shall promptly give notice thereof to each Bank.

 

91

--------------------------------------------------------------------------------


 

SECTION 6.4                          Actions in Respect of Letters of Credit.

 

(a)                                  If, at any time and from time to time, any
Letter of Credit shall have been issued hereunder and an Event of Default shall
have occurred and be continuing, then, upon the occurrence and during the
continuation thereof, the Administrative Agent may, and upon the demand of the
Required Banks shall, whether in addition to the taking by the Administrative
Agent of any of the actions described in this Article or otherwise, make a
demand upon the Borrower to, and forthwith upon such demand (but in any event
within ten (10) days after such demand) the Borrower shall (provided that upon
the occurrence of any Event of Default it described in Section 6.1(f) or
6.1(g) the Borrower shall automatically be required to), pay to the
Administrative Agent, on behalf of the Banks, in same day funds at the
Administrative Agent’s office designated in such demand, for deposit in a
special cash collateral account (the “Letter of Credit Collateral Account”) to
be maintained in the name of the Administrative Agent (on behalf of the Banks)
and under its sole dominion and control at such place as shall be designated by
the Administrative Agent, an amount equal to the amount of the Letter of Credit
Usage under the Letters of Credit.  Interest shall accrue on the Letter of
Credit Collateral Account at a rate equal to the rate on overnight funds.

 

(b)                                 The Borrower hereby grants to the
Administrative Agent, as administrative agent, for its benefit and the ratable
benefit of the Banks a lien on and a security interest in, the following
collateral (the “Letter of Credit Collateral”):

 

(i)                                     the Letter of Credit Collateral Account,
all cash deposited therein and all certificates and instruments, if any, from
time to time representing or evidencing the Letter of Credit Collateral Account;

 

(ii)                                  all notes, certificates of deposit and
other instruments from time to time hereafter delivered to or otherwise
possessed by the Administrative Agent for or on behalf of the Borrower in
substitution for or in respect of any or all of the then existing Letter of
Credit Collateral;

 

(iii)                               all interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the then existing
Letter of Credit Collateral; provided that if no Event of Default

 

92

--------------------------------------------------------------------------------


 

shall have occurred and be continuing, any interest, dividends or other earnings
received with respect to the Letter of Credit Collateral shall be distributed to
Borrower on a monthly basis; and

 

(iv)                              to the extent not covered by the above
clauses, all proceeds of any or all of the foregoing Letter of Credit
Collateral.

 

The lien and security interest granted hereby secures the payment of all
Obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

 

(c)                                  The Borrower hereby authorizes the
Administrative Agent for the ratable benefit of the Banks to apply, from time to
time after funds are deposited in the Letter of Credit Collateral Account, funds
then held in the Letter of Credit Collateral Account to the payment of any
amounts, in such order as the Administrative Agent may elect, as shall have
become due and payable by the Borrower to the Banks in respect of the Letters of
Credit.

 

(d)                                 Neither the Borrower nor any Person claiming
or acting on behalf of or through the Borrower shall have any right to withdraw
any of the funds held in the Letter of Credit Collateral Account, except as
provided in Sections 6.4(b) and (h) hereof.

 

(e)                                  The Borrower agrees that it will not (I)
sell or otherwise dispose of any interest in the Letter of Credit Collateral or
(ii) create or permit to exist any lien, security interest or other charge or
encumbrance upon or with respect to any of the Letter of Credit Collateral,
except for the security interest created by this Section 6.4.

 

(f)                                    If any Event of Default shall have
occurred and be continuing:

 

(i)                                     The Administrative Agent may, in its
sole discretion, without notice to the Borrower except as required by law and at
any time and from time to time, charge, set off or otherwise apply all or any
part of the Letter of Credit Collateral, first, (x) amounts previously drawn on
any Letter of Credit that have not been reimbursed by the Borrower and (y) any
Letter of Credit Usage described in clause (ii) of the definition thereof that
are then due and payable and second, any other unpaid Obligations then

 

93

--------------------------------------------------------------------------------


 

due and payable against the Letter of Credit Collateral Account or any part
thereof, in such order as the Administrative Agent shall elect.  The rights of
the Administrative Agent under this Section 6.4 are in addition to any rights
and remedies which any Bank may have.

 

(ii)                                  The Administrative Agent may also
exercise, in its sole discretion, in respect of the Letter of Credit Collateral
Account, in addition to the other rights and remedies provided herein or
otherwise available to it, all the rights and remedies of a secured party upon
default under the Uniform Commercial Code in effect in the State of Illinois at
that time.

 

(g)                                 The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Letter of
Credit Collateral if the Letter of Credit Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being understood that, assuming such treatment, the Administrative
Agent and the Banks shall not have any responsibility or liability with respect
thereto.

 

(h)                                 At such time as all Events of Default have
been cured or waived in writing, all amounts remaining in the Letter of Credit
Collateral Account shall be promptly returned to the Borrower, and in the case
of Letters of Credit maturing after the Maturity Date, upon the return of any
such Letters of Credit, any amount attributable to such Letter of Credit shall
be promptly returned to the Borrower.  Absent such cure or written waiver or
return, any surplus of the funds held in the Letter of Credit Collateral Account
and remaining after payment in full of all of the Obligations of the Borrower
hereunder and under any other Loan Document after the Maturity Date shall be
paid to the Borrower or to whomsoever may be lawfully entitled to receive such
surplus.

 

SECTION 6.5                          Distribution of Proceeds after Default. 
Notwithstanding anything contained herein to the contrary, from and after an
Event of Default, to the extent proceeds are received by Administrative Agent,
such proceeds will be distributed to the Banks pro rata in accordance with the
unpaid principal amount of the Loans.

 

94

--------------------------------------------------------------------------------


 

ARTICLE VII

THE AGENTS

 

SECTION 7.1                          Appointment and Authorization.  Each Bank
irrevocably appoints and authorizes the Administrative Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to the Administrative Agent by the terms
hereof or thereof, together with all such powers and discretion as are
reasonably incidental thereto. Except as set forth in Sections 7.8 and 7.9
hereof, the provisions of this Article VII are solely for the benefit of
Administrative Agent and the Banks, and Borrower shall not have any right to
rely on or enforce any of the provisions of this Article VII.  In performing its
functions and duties under this Agreement, Administrative Agent shall act solely
as an agent of the Banks and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for the
Borrower.

 

SECTION 7.2                          Agency and Affiliates. Bank of America,
N.A. shall have the same rights and powers under this Agreement as any other
Bank and may exercise or refrain from exercising the same as though it were not
the Administrative Agent, and Bank of America, N.A. and its affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower, EQR or any Subsidiary or affiliate of the Borrower
as if it were not the Administrative Agent hereunder, and the term “Bank” and
“Banks” shall include Bank of America, N.A. in its individual capacity.

 

SECTION 7.3                          Action by Administrative Agent.  The
obligations of the Administrative Agent hereunder are only those expressly set
forth herein.  Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to take any action with respect to
any Default or Event of Default, except as expressly provided in Article VI. 
The duties of Administrative Agent shall be administrative in nature.  Subject
to the provisions of Sections 7.1, 7.5 and 7.6, Administrative Agent shall
administer the Loans in the same manner as it administers its own loans.

 

SECTION 7.4                          Consultation with Experts.  As between
Administrative Agent and the Banks, the

 

95

--------------------------------------------------------------------------------


 

Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

 

SECTION 7.5                          Liability of Administrative Agent,
Syndication Agent, Documentation Agents.  As between Administrative Agent and
the Banks, none of the Administrative Agent, the Syndication Agent, or the
Documentation Agents, nor any of their affiliates nor any of their respective
directors, officers, agents or employees, shall be liable for any action taken
or not taken by any of them in connection herewith (I) with the consent or at
the request of the Required Banks or (ii) in the absence of its own gross
negligence or wilful misconduct.  As between Administrative Agent and the Banks,
none of the Administrative Agent, the Syndication Agent, or the Documentation
Agents, nor any of their respective directors, officers, agents or employees,
shall be responsible for or have any duty to ascertain, inquire into or verify
(I) any statement, warranty or representation made in connection with this
Agreement or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of the Borrower, except with respect to payment
of principal and interest; (iii) the satisfaction of any condition specified in
Article III, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the other Loan Documents or any other instrument or writing furnished
in connection herewith.  As between Administrative Agent and the Banks, the
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, statement, or other writing (which may be a
bank wire, or similar writing) believed by it to be genuine or to be signed by
the proper party or parties.

 

SECTION 7.6                          Indemnification.  Each Bank shall, ratably
in accordance with its Commitment, indemnify the Administrative Agent, the
Syndication Agent, and the Documentation Agents, and their respective affiliates
and directors, officers, agents and employees (to the extent not reimbursed by
the Borrower), against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitee’s gross negligence or wilful misconduct) that

 

96

--------------------------------------------------------------------------------


 

such indemnitee may suffer or incur in connection with its duties as
Administrative Agent and/or Syndication Agent and/or Documentation Agents under
this Agreement, the other Loan Documents or any action taken or omitted by such
indemnitee hereunder as Administrative Agent or as Syndication Agent.  In the
event that the Syndication Agent, the Documentation Agents or the Administrative
Agent shall, subsequent to its receipt of indemnification payment(s) from Banks
in accordance with this Section, recoup any amount from the Borrower, or any
other party liable therefor in connection with such indemnification, Syndication
Agent, such Documentation Agents or the Administrative Agent shall reimburse the
Banks which previously made the payment(s) pro rata, based upon the actual
amounts which were theretofore paid by each Bank.  The Syndication Agent, the
Documentation Agents, or the Administrative Agent, as the case may be, shall
reimburse such Banks so entitled to reimbursement within two (2) Domestic
Business Days after its receipt of such funds from the Borrower or such other
party liable therefor.

 

SECTION 7.7                          Credit Decision.  Each Bank acknowledges
that it has, independently and without reliance upon the Administrative Agent,
the Syndication Agent, or the Documentation Agents, or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, Syndication Agent, the Documentation Agents or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.

 

SECTION 7.8                          Successor Administrative Agent or
Syndication Agent.  The Administrative Agent, the Syndication Agent, or the
Documentation Agents may resign at any time by giving notice thereof to the
Banks, the Borrower and each other and the Administrative Agent or the
Syndication Agent, as applicable, shall resign in the event the Commitment of
the Bank serving as the Administrative Agent or the Syndication Agent is reduced
to less than $10,000,000.  Upon any such resignation, the Required Banks shall
have the right to appoint a successor Administrative Agent or Syndication Agent,
as applicable, which successor Administrative Agent or successor Syndication
Agent (as applicable) shall, provided no Event of Default has occurred

 

97

--------------------------------------------------------------------------------


 

and is then continuing, be subject to Borrower’s approval, which approval shall
not be unreasonably withheld or delayed (except that Borrower shall, in all
events, be deemed to have approved Bank of America, N.A. as a successor
Syndication Agent and JPMorgan Chase Bank, N.A. as a successor Administrative
Agent).  If no successor Administrative Agent or Syndication Agent (as
applicable) shall have been so appointed by the Required Banks and (if required)
approved by the Borrower, or, if so appointed, shall not have accepted such
appointment within 30 days after the retiring Administrative Agent or
Syndication Agent (as applicable) gives notice of resignation, then the retiring
Administrative Agent or retiring Syndication Agent (as applicable) may, on
behalf of the Banks, appoint a successor Administrative Agent or Syndication
Agent (as applicable), which shall be the Syndication Agent or the
Administrative Agent, as the case may be, who shall act until the Required Banks
shall appoint a successor Administrative Agent or Syndication Agent.  In any
event, the retiring Administrative Agent shall continue to act as Administrative
Agent until such time as a successor Administrative Agent shall have been so
appointed by the Required Banks, approved by Borrower (if required), and assumed
its duties hereunder. Upon the acceptance of its appointment as the
Administrative Agent or Syndication Agent hereunder by a successor
Administrative Agent or successor Syndication Agent, as applicable, such
successor Administrative Agent or successor Syndication Agent, as applicable,
shall thereupon succeed to and become vested with all the rights and duties of
the retiring Administrative Agent or retiring Syndication Agent, as applicable,
and the retiring Administrative Agent or the retiring Syndication Agent, as
applicable, shall be discharged from its duties and obligations hereunder.  The
rights and duties of the Administrative Agent to be vested in any successor
Administrative Agent shall include, without limitation, the rights and duties as
Swingline Lender.  After any retiring Administrative Agent’s or retiring
Syndication Agent’s resignation hereunder, the provisions of this Article shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent or the Syndication Agent, as applicable.  For
gross negligence or willful misconduct, as determined by the Required Banks
(excluding for such determination the Bank serving as Administrative Agent or
Syndication Agent in its capacity as a Bank, as applicable), the Administrative
Agent or Syndication Agent may be removed at any time by giving at least thirty
(30) Domestic Business

 

98

--------------------------------------------------------------------------------


 

Days prior written notice to the Administrative Agent, Syndication Agent and
Borrower.  Such resignation or removal shall take effect upon the acceptance of
appointment by a successor Administrative Agent or Syndication Agent, as
applicable, in accordance with the provisions of this Section 7.8.

 

SECTION 7.9                          Consents and Approvals.  All communications
from Administrative Agent to the Banks requesting the Banks’ determination,
consent, approval or disapproval (I) shall be given in the form of a written
notice to each Bank, (ii) shall be accompanied by a description of the matter or
item as to which such determination, approval, consent or disapproval is
requested, or shall advise each Bank where such matter or item may be inspected,
or shall otherwise describe the matter or issue to be resolved, (iii) shall
include, if reasonably requested by a Bank and to the extent not previously
provided to such Bank, written materials and a summary of all oral information
provided to Administrative Agent by Borrower in respect of the matter or issue
to be resolved, (iv) shall include Administrative Agent’s recommended course of
action or determination in respect thereof and (v) shall include, in boldface
type, a statement that if any Bank does not respond to such request within ten
(10) Domestic Business Days and provide a written explanation of the reasons
behind any objection, such Lender shall be deemed to have approved of or
consented to, as applicable, the recommendation or determination of the
Administrative Agent described in such request.  Each Bank shall reply promptly,
but in any event within ten (10) Domestic Business Days after receipt of the
request therefor from Administrative Agent (the “Bank Reply Period”).  Unless a
Bank shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent within the Bank Reply
Period, such Bank shall be deemed to have approved of or consented to such
recommendation or determination.  With respect to decisions requiring the
approval of the Required Banks or all the Banks, Administrative Agent shall
submit its recommendation or determination for approval of or consent to such
recommendation or determination to all Banks and upon receiving the required
approval or consent shall follow the course of action or determination of the
Required Banks (and each non-responding Bank shall be deemed to have concurred
with such recommended course of action) or all the Banks, as the case may be.

 

99

--------------------------------------------------------------------------------


 

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

 

SECTION 8.1                          Basis for Determining Interest Rate
Inadequate or Unfair.  If on or prior to the first day of any Interest Period
for any Euro-Dollar Borrowing or Money Market LIBOR Loan:

 

(a)                                  the Administrative Agent determines in good
faith that deposits in dollars (in the applicable amounts) are not being offered
in the relevant market for such Interest Period, or

 

(b)                                 Banks having 50% or more of the aggregate
amount of the Commitments advise the Administrative Agent that the Euro-Dollar
Rate, as determined by the Administrative Agent will not adequately and fairly
reflect the cost to each such Bank of funding its Euro-Dollar Loans for such
Interest Period,

 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks to make Euro-Dollar Loans shall be suspended.  Unless
the Borrower notifies the Administrative Agent at least two Domestic Business
Days before the date of (I) any Euro-Dollar Borrowing for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
such Borrowing shall instead be made as a Base Rate Borrowing, or (ii) any Money
Market LIBOR Borrowing for which a Notice of Money Market Borrowing has
previously been given, the Money Market LIBOR Loans comprising such Borrowing
shall bear interest for each day from and including the first day to but
excluding the last day of the Interest Period applicable thereto at the Base
Rate for such day.  For purposes of Section 8.1(b), in determining whether the
Euro-Dollar Rate, as determined by Administrative Agent, will not adequately and
fairly reflect the cost to any Bank of funding its Euro-Dollar Loans for such
Interest Period, such determination will be based solely on the ability of such
Bank to obtain matching funds in the London interbank market at a reasonably
equivalent rate.

 

SECTION 8.2                          Illegality.  If, on or after the date of
this Agreement, the adoption of any applicable law, rule

 

100

--------------------------------------------------------------------------------


 

or regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Euro-Dollar Lending
Office) with any request or directive (whether or not having the force of law)
made after the Closing Date of any such authority, central bank or comparable
agency shall make it unlawful for any Bank (or its Euro-Dollar Lending Office)
(x) to make, maintain or fund its Euro-Dollar Loans, or (y) to participate in
any Letter of Credit issued by the Fronting Bank, or, with respect to the
Fronting Bank, to issue any Letter of Credit, the Administrative Agent shall
forthwith give notice thereof to the other Banks and the Borrower, whereupon
until such Bank notifies the Borrower and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Bank in case of the event described in clause (x) above to make Euro-Dollar
Loans, or in the case of the event described in clause (y) above, to participate
in any Letter of Credit issued by the Fronting Bank or, with respect to the
Fronting Bank, to issue any Letter of Credit, shall be suspended.  With respect
to Euro-Dollar Loans, before giving any notice to the Administrative Agent
pursuant to this Section, such Bank shall designate a different Euro-Dollar
Lending Office if such designation will avoid the need for giving such notice
and will not, in the judgment of such Bank, be otherwise disadvantageous to such
Bank.  If such Bank shall determine that it may not lawfully continue to
maintain and fund any of its outstanding Euro-Dollar Loans to maturity and shall
so specify in such notice, the Borrower shall be deemed to have delivered a
Notice of Interest Rate Election and such Euro-Dollar Loan shall be converted as
of such date to a Base Rate Loan (without payment of any amounts that Borrower
would otherwise be obligated to pay pursuant to Section 2.13 hereof with respect
to Loans converted pursuant to this Section 8.2) in an equal principal amount
from such Bank (on which interest and principal shall be payable
contemporaneously with the related Euro-Dollar Loans of the other Banks), and
such Bank shall make such a Base Rate Loan.

 

If, at any time, it shall be unlawful for any Bank to make, maintain or fund its
Euro-Dollar Loans, the Borrower shall have the right, upon five (5) Domestic
Business Day’s notice to the Administrative Agent, to either (x) cause a bank,
reasonably acceptable to the

 

101

--------------------------------------------------------------------------------


 

Administrative Agent, to offer to purchase the Commitments of such Bank for an
amount equal to such Bank’s outstanding Loans and all amounts due such Bank
hereunder (including, without limitation, interest, Facility Fees, Letter of
Credit Fees and all amounts payable pursuant to Section 2.13), and to become a
Bank hereunder, or obtain the agreement of one or more existing Banks to offer
to purchase the Commitments of such Bank for such amount, which offer such Bank
is hereby required to accept, or (y) to repay in full all Loans then outstanding
of such Bank, together with interest thereon, Facility Fees, Letter of Credit
Fees and all other amounts due such Bank hereunder (including, without
limitation, amounts payable pursuant to Section 2.13), upon which event, such
Bank’s Commitments shall be deemed to be cancelled pursuant to Section 2.11(e). 
Any Bank subject to this paragraph shall retain the benefits of Sections
2.16(f), 2.16(g), 8.3, 8.4 and 9.3 for the period prior to such purchase or
cancellation.

 

SECTION 8.3                          Increased Cost and Reduced Return.

 

(a)                                  If, on or after (x) the date hereof in the
case of Committed Loans made pursuant to Section 2.1, or (y) the date of the
related Money Market Quote, in the case of any Money Market Loan, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Applicable Lending Office) with any request or directive (whether or not
having the force of law) made after the Closing Date of any such authority,
central bank or comparable agency, shall impose, modify or deem applicable any
reserve (including, without limitation, any such requirement imposed by the
Federal Reserve Board (but excluding with respect to any Euro-Dollar Loan any
such requirement to the extent reflected in an applicable Euro-Dollar Reserve
Percentage)), special deposit, insurance assessment or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Bank (or its Applicable Lending Office) or shall impose on any Bank (or its
Applicable Lending Office) or on the London interbank market any other condition
materially more burdensome in nature, extent or consequence than those in
existence as of the Closing Date affecting such Bank’s Euro-Dollar Loans, its
Note, or its obligation to make Euro-Dollar Loans, and the result of any of the
foregoing is to

 

102

--------------------------------------------------------------------------------


 

increase the cost to such Bank (or its Applicable Lending Office) of making or
maintaining any Euro-Dollar Loan, or to reduce the amount of any sum received or
receivable by such Bank (or its Applicable Lending Office) under this Agreement
or under its Note with respect to such Euro-Dollar Loans, by an amount deemed by
such Bank to be material, then, within 15 days after demand by such Bank (with a
copy to the Administrative Agent), the Borrower shall pay to such Bank such
additional amount or amounts (based upon a reasonable allocation thereof by such
Bank to the Euro-Dollar Loans made by such Bank hereunder) as will compensate
such Bank for such increased cost or reduction to the extent such Bank generally
imposes such additional amounts on other borrowers of such Bank in similar
circumstances.

 

(b)                                 If any Bank shall have reasonably determined
that, after the date hereof, the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change in any law, rule or
regulation regarding capital adequacy, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank any request or directive regarding capital adequacy (whether or not
having the force of law) made after the Closing Date of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Bank (or its Parent) as a consequence of such
Bank’s obligations hereunder to a level below that which such Bank (or its
Parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount reasonably deemed by such Bank to be material, then from time to time,
within 15 days after demand by such Bank (with a copy to the Administrative
Agent), the Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank (or its Parent) for such reduction to the extent such
Bank generally imposes such additional amounts on other borrowers of such Bank
in similar circumstances.

 

(c)                                  Each Bank will promptly notify the Borrower
and the Administrative Agent of any event of which it has knowledge, occurring
after the date hereof, which will entitle such Bank to compensation pursuant to
this Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable

 

103

--------------------------------------------------------------------------------


 

judgment of such Bank, be otherwise disadvantageous to such Bank.  If such Bank
shall fail to notify Borrower of any such event within 90 days following the end
of the month during which such event occurred, then Borrower’s liability for any
amounts described in this Section incurred by such Bank as a result of such
event shall be limited to those attributable to the period occurring subsequent
to the ninetieth (90th) day prior to the date upon which such Bank actually
notified Borrower of the occurrence of such event.  A certificate of any Bank
claiming compensation under this Section and setting forth a reasonably detailed
calculation of the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of demonstrable error.  In determining such amount,
such Bank may use any reasonable averaging and attribution methods.

 

(d)                                 If at any time, any Bank shall be owed
amounts pursuant to this Section 8.3, the Borrower shall have the right, upon
five (5) Domestic Business Day’s notice to the Administrative Agent to either
(x) cause a bank, reasonably acceptable to the Administrative Agent, to offer to
purchase the Commitments of such Bank for an amount equal to such Bank’s
outstanding Loans and all amounts due such Bank hereunder (including, without
limitation, interest, Facility Fees, Letter of Credit Fees and all amounts
payable pursuant to Section 2.13 and this Section 8.3), and to become a Bank
hereunder, or to obtain the agreement of one or more existing Banks to offer to
purchase the Commitments of such Bank for such amount, which offer such Bank is
hereby required to accept, or (y) to repay in full all Loans then outstanding of
such Bank, together with interest thereon, Facility Fees, Letter of Credit Fees
and all other amounts due such Bank hereunder (including, without limitation,
amounts payable pursuant to Section 2.13 and this Section 8.3), upon which
event, such Bank’s Commitment shall be deemed to be cancelled pursuant to
Section 2.11(e).  Any Bank subject to this Section 8.3(d) shall retain the
benefits of Sections 2.16(f), 2.16(g), 8.3, 8.4 and 9.3 for the period prior to
such purchase or cancellation.

 

SECTION 8.4                          Taxes.

 

(a)                                  Any and all payments by the Borrower to or
for the account of any Bank or the Administrative Agent hereunder or under any
other Loan Document shall be made free and clear of and without deduction for
any and all present or future taxes, duties, levies, imposts, deductions,
charges or withholdings, and all liabilities

 

104

--------------------------------------------------------------------------------


 

with respect thereto, excluding, in the case of each Bank and the Administrative
Agent, taxes imposed on its income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which such Bank or the Administrative Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Bank, taxes imposed on its income, and franchise or similar taxes
imposed on it, by the jurisdiction of such Bank’s Applicable Lending Office or
any political subdivision thereof or by any other jurisdiction (or any political
subdivision thereof) as a result of a present or former connection between such
Bank or Administrative Agent and such other jurisdiction or by the United States
(all such non-excluded taxes, duties, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Non-Excluded
Taxes”).  If the Borrower shall be required by law to deduct any Non-Excluded
Taxes from or in respect of any sum payable hereunder or under any Note or in
respect of any Letter of Credit, (I) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 8.4) such Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law and (iv) the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 9.1, the original or a certified copy of a
receipt evidencing payment thereof.

 

(b)                                 In addition, the Borrower agrees to pay any
present or future stamp or documentary taxes and any other excise or property
taxes, or charges or similar levies which arise from any payment made hereunder
or under any Note or in respect of any Letter of Credit or from the execution or
delivery of, or otherwise with respect to, this Agreement or any Note or Letter
of Credit (hereinafter referred to as “Other Taxes”).

 

(c)                                  The Borrower agrees to indemnify each Bank,
the Fronting Bank and the Administrative Agent for the full amount of
Non-Excluded Taxes or Other Taxes (including, without limitation, any
Non-Excluded Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 8.4) paid by such Bank, the Fronting Bank or
the Administrative Agent (as the case may be) and, so

 

105

--------------------------------------------------------------------------------


 

long as such Bank or Administrative Agent has promptly paid any such
Non-Excluded Taxes or Other Taxes, any liability for penalties and interest
arising therefrom or with respect thereto.  This indemnification shall be made
within 15 days from the date such Bank, the Fronting Bank or the Administrative
Agent (as the case may be) makes demand therefor.

 

(d)                                 Each Bank organized under the laws of a
jurisdiction outside the United States, on or prior to the date of its execution
and delivery of this Agreement in the case of each Bank listed on the signature
pages hereof and on or prior to the date on which it becomes a Bank in the case
of each other Bank, shall provide the Borrower with an Internal Revenue Service
Form W-8BEN or W-8ECI, as appropriate, or any successor form prescribed by the
Internal Revenue Service, and shall provide Borrower with two further copies of
any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to
Borrower, certifying (I) in the case of a Form 1001, that such Bank is entitled
to benefits under an income tax treaty to which the United States is a party
which reduces the rate of withholding tax on payments of interest or certifying
that the income receivable pursuant to this Agreement is effectively connected
with the conduct of a trade or business in the United States, and (ii) in the
case of being under Sections 1442(c)(1) and 1442(a) of the Code, that it is
entitled to an exemption from United States backup withholding tax.  If the form
provided by a Bank at the time such Bank first becomes a party to this Agreement
indicates a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from “Non-Excluded
Taxes” as defined in Section 8.4(a).

 

(e)                                  For any period with respect to which a Bank
has failed to provide the Borrower with the appropriate form pursuant to
Section 8.4(d) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Bank shall not be entitled to indemnification
under Section 8.4(c) with respect to Non-Excluded Taxes imposed by the United
States; provided, however, that should a Bank, which is otherwise exempt from or
subject to a reduced rate of withholding tax, become subject to Non-Excluded
Taxes because of its failure to

 

106

--------------------------------------------------------------------------------


 

deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes so long
as Borrower shall incur no cost or liability as a result thereof.

 

(f)                                    If the Borrower is required to pay
additional amounts to or for the account of any Bank pursuant to this
Section 8.4, then such Bank will change the jurisdiction of its Applicable
Lending Office so as to eliminate or reduce any such additional payment which
may thereafter accrue if such change, in the judgment of such Bank, is not
otherwise disadvantageous to such Bank.

 

(g)                                 If, at any time, any Bank shall be owed
amounts pursuant to this Section 8.4, the Borrower shall have the right, upon
five (5) Domestic Business Day’s notice to the Administrative Agent to either
(x) cause a bank, reasonably acceptable to the Administrative Agent, to offer to
purchase the Commitments of such Bank for an amount equal to such Bank’s
outstanding Loans and all amounts due such Bank hereunder (including, without
limitation, interest, Facility Fees, Letter of Credit Fees and all amounts
payable pursuant to Section 2.13 and this Section 8.4), and to become a Bank
hereunder, or to obtain the agreement of one or more existing Banks to offer to
purchase the Commitments of such Bank for such amount, which offer such Bank is
hereby required to accept, or (y) to repay in full all Loans then outstanding of
such Bank, together with interest thereon, Facility Fees, Letter of Credit Fees
and all other amounts due such Bank hereunder (including, without limitation,
amounts payable pursuant to Section 2.13 and this Section 8.4), upon which
event, such Bank’s Commitment shall be deemed to be cancelled pursuant to
Section 2.11(c).  Any Bank subject to this Section 8.4(d) shall retain the
benefits of Sections 2.16(f), 2.16(g), 8.3, 8.4 and 9.3 for the period prior to
such purchase or cancellation.

 

SECTION 8.5                          Base Rate Loans Substituted for Affected
Euro-Dollar Loans.  If (I) the obligation of any Bank to make Euro-Dollar Loans
has been suspended pursuant to Section 8.2 or (ii) any Bank has demanded
compensation under Section 8.3 or 8.4 with respect to its Euro-Dollar Loans and
the Borrower shall, by at least five Euro-Dollar Business Days’ prior notice to
such Bank through the Administrative Agent, have elected that the provisions of
this Section shall apply to such Bank, then, unless and until such Bank notifies
the Borrower that the circumstances

 

107

--------------------------------------------------------------------------------


 

giving rise to such suspension or demand for compensation no longer exist:

 

(a)                                  Borrower shall be deemed to have delivered
a Notice of Interest Rate Election with respect to such affected Euro-Dollar
Loans and thereafter all Loans which would otherwise be made by such Bank as
Euro-Dollar Loans shall be made instead as Base Rate Loans (on which interest
and principal shall be payable contemporaneously with the related Euro-Dollar
Loans of the other Banks), and

 

(b)                                 after each of its Euro-Dollar Loans has been
repaid, all payments of principal which would otherwise be applied to repay such
Euro-Dollar Loans shall be applied to repay its Base Rate Loans instead, and

 

(c)                                  Borrower will not be required to make any
payment which would otherwise be required by Section 2.13 with respect to such
Euro-Dollar Loans converted to Base Rate Loans pursuant to clause (a) above.

 

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.1                          Notices.  All notices, requests and other
communications to any party hereunder shall be in writing (including bank wire,
facsimile transmission followed by telephonic confirmation or similar writing)
and shall be given to such party:  (x) in the case of the Borrower or the
Administrative Agent, at its address, or facsimile number set forth on the
signature pages hereof with a duplicate copy thereof, in the case of the
Borrower, to the Borrower, at Equity Residential, Two North Riverside Plaza,
Suite 400, Chicago, Illinois 60606, Attn: General Counsel, and to DLA Piper
Rudnick Gray Cary US LLP, 203 North LaSalle Street, Suite 1900, Chicago,
Illinois 60601, Attn: James M. Phipps, Esq., (y) in the case of any Bank, at its
address, or facsimile number set forth in its Administrative Questionnaire or
(z) in the case of any party, such other address, or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrower and, if such party is the Borrower or the Administrative
Agent, the Banks.  Each such notice, request or other communication shall be
effective (I) if given by facsimile transmission, when such

 

108

--------------------------------------------------------------------------------


 

facsimile is transmitted to the facsimile number specified in this Section and
the appropriate answerback or facsimile confirmation is received, (ii) if given
by certified registered mail, return receipt requested, with first class postage
prepaid, addressed as aforesaid, upon receipt or refusal to accept delivery,
(iii) if given by a nationally recognized overnight carrier, 24 hours after such
communication is deposited with such carrier with postage prepaid for next day
delivery, or (iv) if given by any other means, when delivered at the address
specified in this Section; provided that notices to the Administrative Agent
under Article II or Article VIII shall not be effective until received. The
Administrative Agent shall promptly notify the Banks of any change in the
address of the Borrower or the Administrative Agent.

 

SECTION 9.2                          No Waivers.  No failure or delay by the
Administrative Agent or any Bank in exercising any right, power or privilege
hereunder or under any Note shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

SECTION 9.3                          Expenses; Indemnification.

 

(a)                                  The Borrower shall pay within thirty (30)
days after written notice from the Administrative Agent, (I) all reasonable
out-of-pocket costs and expenses of the Administrative Agent and the Syndication
Agent (including reasonable fees and disbursements of special counsel Skadden,
Arps, Slate, Meagher & Flom LLP), in connection with the preparation of this
Agreement, the Loan Documents and the documents and instruments referred to
therein, and any waiver or consent hereunder or any amendment hereof or any
Default or Event of Default or alleged Default or Event of Default, (ii) all
reasonable fees and disbursements of special counsel Skadden, Arps, Slate,
Meagher & Flom LLP in connection with the syndication of the Loans and (iii) if
an Event of Default occurs, all reasonable out-of-pocket expenses incurred by
the Administrative Agent and each Bank (the Administrative Agent shall promptly
submit any expenses of any of the Banks to Borrower for reimbursement),
including fees and disbursements of counsel for the Administrative Agent and
each of the Banks, in connection with the enforcement of the Loan Documents and
the

 

109

--------------------------------------------------------------------------------


 

instruments referred to therein and such Event of Default and collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom;
provided, however, that the attorneys’ fees and disbursements for which Borrower
is obligated under this subsection (a)(iii) shall be limited to the reasonable
non-duplicative fees and disbursements of (A) counsel for Administrative Agent,
and (B) counsel for all of the Banks as a group; and provided, further, that all
other costs and expenses for which Borrower is obligated under this
subsection (a)(iii) shall be limited to the reasonable non-duplicative costs and
expenses of Administrative Agent.  For purposes of this Section 9.3(a)(iii),
(1) counsel for Administrative Agent shall mean a single outside law firm
representing Administrative Agent, and (2) counsel for all of the Banks as a
group shall mean a single outside law firm representing such Banks as a group
(which law firm may or may not be the same law firm representing either or both
of Administrative Agent and/or Syndication Agent).

 

(b)                                 The Borrower agrees to indemnify the
Syndication Agent, the Administrative Agent and each Bank, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, losses, damages, costs and expenses of any
kind, including, without limitation, the reasonable fees and disbursements of
counsel, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding that may at any time
(including, without limitation, at any time following the payment of the
Obligations) be asserted against any Indemnitee, as a result of, or arising out
of, or in any way related to or by reason of, (I) any of the transactions
contemplated by the Loan Documents or the execution, delivery or performance of
any Loan Document, (ii) any violation by the Borrower, EQR or the Environmental
Affiliates of any applicable Environmental Law, (iii) any Environmental Claim
arising out of the management, use, control, ownership or operation of property
or assets by the Borrower, EQR or any of the Environmental Affiliates,
including, without limitation, all on-site and off-site activities of Borrower
or any Environmental Affiliate involving Materials of Environmental Concern,
(iv) the breach of any environmental representation or warranty set forth
herein, but excluding those liabilities, losses, damages, costs and expenses
(a) for which such Indemnitee has been compensated pursuant to the terms of this
Agreement, (b) incurred solely by reason of the gross

 

110

--------------------------------------------------------------------------------


 

negligence, wilful misconduct, bad faith or fraud of any Indemnitee as finally
determined by a court of competent jurisdiction, (c) violations of Environmental
Laws relating to a Property which are caused by the act or omission of such
Indemnitee after such Indemnitee takes possession of such Property or (d) any
liability of such Indemnitee to any third party based upon contractual
obligations of such Indemnitee owing to such third party which are not expressly
set forth in the Loan Documents.  In addition, the indemnification set forth in
this Section 9.3(b) in favor of any director, officer, agent or employee of
Administrative Agent, Syndication Agent or any Bank shall be solely in his or
her respective capacity as such director, officer, agent or employee.  The
Borrower’s obligations under this Section shall survive the termination of this
Agreement and the payment of the Obligations.

 

SECTION 9.4                          Sharing of Set-Offs.  In addition to any
rights now or hereafter granted under applicable law or otherwise, and not by
way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each Bank is hereby authorized at any time
or from time to time, without presentment, demand, protest or other notice of
any kind to the Borrower or to any other Person, any such notice being hereby
expressly waived, but subject to the prior consent of the Administrative Agent,
to set off and to appropriate and apply any and all deposits (general or
special, time or demand, provisional or final) and any other indebtedness at any
time held or owing by such Bank (including, without limitation, by branches and
agencies of such Bank wherever located) to or for the credit or the account of
the Borrower against and on account of the Obligations of the Borrower then due
and payable to such Bank under this Agreement or under any of the other Loan
Documents, including, without limitation, all interests in Obligations purchased
by such Bank.  Each Bank agrees that if it shall by exercising any right of
set-off or counterclaim or otherwise (except pursuant to Sections 8.2, 8.3, 8.4
or 9.6), receive payment of a proportion of the aggregate amount of principal
and interest due with respect to any Note held by it or Letter of Credit
participated in by it, or, in the case of the Fronting Bank, Letter of Credit
issued by it, which is greater than the proportion received by any other Bank or
Letter of Credit issued or participated in by such other Bank, the Bank
receiving such proportionately greater payment shall purchase such
participations in the Notes held by the other Banks, and such other adjustments
shall be made, as may be required so

 

111

--------------------------------------------------------------------------------


 

that all such payments of principal and interest with respect to the Notes held
by the Banks or Letter of Credit issued or participated in by such other Banks
shall be shared by the Banks pro rata; provided that nothing in this
Section shall impair the right of any Bank to exercise any right of set-off or
counterclaim it may have to any deposits not received in connection with the
Loans and to apply the amount subject to such exercise to the payment of
indebtedness of the Borrower other than its indebtedness under the Notes or in
respect of the Letters of Credit.  The Borrower agrees, to the fullest extent it
may effectively do so under applicable law, that any holder of a participation
in a Note or a Letter of Credit, whether or not acquired pursuant to the
foregoing arrangements, may exercise rights of set-off or counterclaim and other
rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of the Borrower in the amount of such
participation. Notwithstanding anything to the contrary contained herein, any
Bank may, by separate agreement with the Borrower, waive its right to set off
contained herein or granted by law and any such written waiver shall be
effective against such Bank under this Section 9.4.

 

SECTION 9.5                          Amendments and Waivers.  Any provision of
this Agreement or the Notes, the Letter of Credit Documents or other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Borrower and the Required Banks (and, if the
rights or duties of the Administrative Agent or the Swingline Lender in its
capacity as Administrative Agent or Swingline Lender, as applicable, are
affected thereby, by the Administrative Agent or Swingline Lender, as
applicable); provided that no such amendment or waiver with respect to this
Agreement, the Notes, the Letter of Credit Documents or any other Loan Documents
shall, unless signed by all the Banks, (I) increase or decrease the Commitment
of any Bank (except for a ratable decrease in the Commitments of all Banks) or
subject any Bank to any additional obligation, (ii) reduce the principal of or
rate of interest on any Loan or any fees hereunder, (iii) postpone the date
fixed for any payment of principal of or interest on any Loan or any fees
hereunder or for any reduction or termination of any Commitment or extend the
term of any Letter of Credit beyond twelve (12) months after the Maturity Date,
(iv) change the percentage of the Commitments (except pursuant to the Increase
Option) or of the aggregate unpaid principal amount of the Notes, or the number
of

 

112

--------------------------------------------------------------------------------


 

Banks, which shall be required for the Banks or any of them to take any action
under this Section or any other provision of this Agreement, (v) release the EQR
Guaranty or any Down REIT Guaranty, (vi) modify the definition of “Required
Banks”, or (vii) modify the provisions of this Section 9.5.

 

SECTION 9.6                          Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or otherwise
transfer any of its rights under this Agreement or the other Loan Documents
without the prior written consent of all Banks and the Administrative Agent and
any Bank may not assign or otherwise transfer any of its interest under this
Agreement except as permitted in subsection (b) and (c) of this Section 9.6.

 

(b)                                 Any Bank may at any time grant (I) prior to
the occurrence of an Event of Default, to an existing Bank or one or more banks,
finance companies, insurance companies or other financial institutions in
minimum amounts of not less than $5,000,000 (or any lesser amount in the case of
participations to an existing Bank or in the case of participations with respect
to Money Market Loans only) (it being understood that no Bank may hold
Commitments of which less than $10,000,000 in the aggregate is for its own
account, unless its Commitments shall have been reduced to zero) and (ii) after
the occurrence and during the continuance of an Event of Default, to any Person
in any amount (in each case, a “Participant”), participating interests in its
Commitment or any or all of its Loans, with (and subject to) the consent of,
provided that no Event of Default shall have occurred and be continuing, the
Borrower (other than with respect to Money Market Loans), which consent shall
not be unreasonably withheld or delayed.  The Administrative Agent shall be
notified by any such Bank of any such participation prior to the same becoming
effective. Any participation made during the continuation of an Event of Default
shall not be affected by the subsequent cure of such Event of Default.  In the
event of any such grant by a Bank of a participating interest to a Participant,
whether or not upon notice to the Borrower and the Administrative Agent, such
Bank shall remain responsible for the performance of its obligations hereunder,
and the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Bank in connection with such Bank’s

 

113

--------------------------------------------------------------------------------


 

rights and obligations under this Agreement.  Any agreement pursuant to which
any Bank may grant such a participating interest shall provide that such Bank
shall retain the sole right and responsibility to enforce the obligations of the
Borrower hereunder including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such participation agreement may provide that such Bank will not agree to
any modification, amendment or waiver of this Agreement described in clause (I),
(ii), (iii), (iv) or (v) of Section 9.5 without the consent of the Participant. 
The Borrower agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article VIII with
respect to its participating interest. An assignment or other transfer which is
not permitted by subsection (c) or (d) below shall be given effect for purposes
of this Agreement only to the extent of, and subject to the restrictions with
respect to, a participating interest granted in accordance with this
subsection (b).

 

(c)                                  Any Bank may at any time assign to (I)
prior to the occurrence of an Event of Default, (A) an existing Bank, (B) one or
more banks, finance companies, insurance or other financial institutions which
(1) has (or, in the case of a bank which is a subsidiary, such bank’s parent
has) a rating of its senior debt obligations of not less than Baa-1 by Moody’s
or a comparable rating by a rating agency acceptable to Administrative Agent and
(2) has total assets in excess of Ten Billion Dollars ($10,000,000,000), or (c)
with the prior consent and approval of the Administrative Agent, each Fronting
Bank and Borrower, a wholly-owned affiliate of such transferor Bank if such
transferor Bank then meets the requirements of clause (i)(B) or, if such
transferor Bank’s parent then meets the requirements of clause (i)(B), a
wholly-owned affiliate of such parent, in each case in minimum amounts of not
less than Ten Million Dollars ($10,000,000) and integral multiples of One
Million Dollars ($1,000,000) thereafter (or any lesser amount in the case of
assignments to an existing Bank) (it being understood that no Bank may hold
Commitments of less than $10,000,000 in the aggregate, unless its Commitments
shall have been reduced to zero) and (ii) after the occurrence and during the
continuance of an Event of Default, to any Person in any amount (in each case,
an “Assignee”), all or a proportionate part of all, of its rights and
obligations under this Agreement, the Notes and the other Loan Documents, and,
in either case, such Assignee shall assume

 

114

--------------------------------------------------------------------------------


 

such rights and obligations, pursuant to a Transfer Supplement in substantially
the form of Exhibit ”E” hereto executed by such Assignee and such transferor
Bank, with (and subject to) the consent of the Administrative Agent and each
Fronting Bank and, provided that no Event of Default shall have occurred and be
continuing, the Borrower, which consent shall not be unreasonably withheld or
delayed; provided that if an Assignee is an affiliate of such transferor Bank
which meets the requirements of clause (i)(B) above or was a Bank immediately
prior to such assignment, no such consent shall be required; and provided
further that such assignment may, but need not, include rights of the transferor
Bank in respect of outstanding Money Market Loans.  Upon execution and delivery
of such instrument and payment by such Assignee to such transferor Bank of an
amount equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and no further consent or action by any party shall be
required and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent.  Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank, the Administrative Agent
and the Borrower shall make appropriate arrangements so that, if required, a new
Note is issued to the Assignee.  In connection with any such assignment, the
transferor Bank shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $2,500 provided that such fee shall
be paid by the Assignee if such assignment is required by Section 8.2, 8.3 or
8.4.  If the Assignee is not incorporated under the laws of the United States of
America or a state thereof, it shall deliver to the Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of any United States federal income taxes in accordance with Section 8.4.  Any
assignment made during the continuation of an Event of Default shall not be
affected by any subsequent cure of such Event of Default.

 

(d)                                 Any Bank (each, a “Designating Lender”) may
at any time designate one Designated Lender to fund Money Market Loans on behalf
of such Designating Lender subject to the terms of this Section 9.6(d) and the
provisions in Sections 9.6(b) and (c) shall not apply to such designation.  No
Bank may designate more than one (1) Designated Lender at any one time.  The
parties to each such designation shall execute and deliver to the Administrative
Agent for its

 

115

--------------------------------------------------------------------------------


 

acceptance a Designation Agreement.  Upon such receipt of an appropriately
completed Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Administrative Agent will
accept such Designation Agreement and will give prompt notice thereof to the
Borrower, whereupon, (I) the Borrower shall execute and deliver to the
Designating Lender a Designated Lender Note payable to the order of the
Designated Lender, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right (subject to the provisions of Section 2.3(b)) to make
Money Market Loans on behalf of its Designating Lender pursuant to Section 2.3
after the Borrower has accepted a Money Market Loan (or portion thereof) of the
Designating Lender, and (iii) the Designated Lender shall not be required to
make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to the Borrower, the Administrative Agent and the Banks for each and every
obligation of the Designating Lender and its related Designated Lender with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 7.6 hereof and any sums otherwise payable to the
Borrower by the Designated Lender.  Each Designating Lender shall serve as the
administrative agent of the Designated Lender and shall on behalf of, and to the
exclusion of, the Designated Lender: (I) receive any and all payments made for
the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Agreement and the other Loan Documents.  Any such notice, communication,
vote, approval, waiver, consent or amendment shall be signed by the Designating
Lender as administrative agent for the Designated Lender and shall not be signed
by the Designated Lender on its own behalf and shall be binding upon the
Designated Lender to the same extent as if signed by the Designated Lender on
its own behalf.  The Borrower, the Administrative Agent and the Banks may rely
thereon without any requirement that the Designated Lender sign or acknowledge
the same.  No Designated Lender may assign or transfer all or any portion of its
interest hereunder or under any other Loan Document, other than assignments to
the

 

116

--------------------------------------------------------------------------------


 

Designating Lender which originally designated such Designated Lender or
otherwise in accordance with the provisions of Sections 9.6 (b) and (c).

 

(e)                                  Any Bank may at any time assign all or any
portion of its rights under this Agreement and its Note and the Letter(s) of
Credit participated in by such Bank or, in the case of the Fronting Bank, issued
by it, to a Federal Reserve Bank.  No such assignment shall release the
transferor Bank from its obligations hereunder.

 

(f)                                    No Assignee, Participant or other
transferee of any Bank’s rights shall be entitled to receive any greater payment
under Section 8.3 or 8.4 than such Bank would have been entitled to receive with
respect to the rights transferred, unless such transfer is made with the
Borrower’s prior written consent or by reason of the provisions of Section 8.2,
8.3 or 8.4 requiring such Bank to designate a different Applicable Lending
Office under certain circumstances or at a time when the circumstances giving
rise to such greater payment did not exist.

 

SECTION 9.7                          Collateral.  Each of the Banks represents
to the Administrative Agent and each of the other Banks that it in good faith is
not relying upon any “margin stock” (as defined in Regulation U) as collateral
in the extension or maintenance of the credit provided for in this Agreement.

 

SECTION 9.8                          Governing Law; Submission to Jurisdiction.

 

(a)                                  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF
ILLINOIS (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS
OF LAW).

 

(b)                                 Any legal action or proceeding with respect
to this Agreement or any other Loan Document and any action for enforcement of
any judgment in respect thereof may be brought in the courts of the State of
Illinois or of the United States of America for the Northern District of
Illinois, and, by execution and delivery of this Agreement, the Borrower hereby
accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts

 

117

--------------------------------------------------------------------------------


 

from any thereof.  The Borrower irrevocably consents to the service of process
out of any of the aforementioned courts in any such action or proceeding by the
hand delivery, or mailing of copies thereof by registered or certified mail,
postage prepaid, to the Borrower at its address set forth below.  The Borrower
hereby irrevocably waives any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Agreement or any other Loan Document brought in
the courts referred to above and hereby further irrevocably waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum.  Nothing
herein shall affect the right of the Administrative Agent to serve process in
any other manner permitted by law or to commence legal proceedings or otherwise
proceed against the Borrower in any other jurisdiction.

 

SECTION 9.9                          Counterparts; Integration; Effectiveness. 
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement constitutes the entire agreement
and understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective upon receipt by the
Administrative Agent and the Borrower of counterparts hereof signed by each of
the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telegraphic or other written confirmation from such
party of execution of a counterpart hereof by such party).

 

SECTION 9.10                    WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE BANKS HEREBY IRREVOCABLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 9.11                    Survival.  All indemnities set forth herein
(including, without limitation, Sections 2.16(g), 8.4 and 9.3) shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making and repayment of the Obligations.

 

118

--------------------------------------------------------------------------------


 

SECTION 9.12                    Domicile of Loans.  Each Bank may transfer and
carry its Loans at, to or for the account of any domestic or foreign branch
office, subsidiary or affiliate of such Bank.

 

SECTION 9.13                    Limitation of Liability.  No claim may be made
by the Borrower or any other Person acting by or through Borrower against the
Administrative Agent or any Bank or the affiliates, directors, officers,
employees, attorneys or agent of any of them for any consequential or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and the Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

 

SECTION 9.14                    Recourse Obligation. This Agreement and the
Obligations hereunder are fully recourse to the Borrower and to EQR pursuant to
the EQR Guaranty and to any Down REIT Guarantor pursuant to any Down REIT
Guaranty. Notwithstanding the foregoing, no recourse under or upon any
obligation, covenant, or agreement contained in this Agreement shall be had
against any officer, director, shareholder or employee of the Borrower or any
officer, director, shareholder or employee of EQR except in the event of fraud
or misappropriation of funds on the part of such officer, director, shareholder
or employee.

 

SECTION 9.15                    Confidentiality.  The Administrative Agent and
each Bank shall use reasonable efforts to assure that information about
Borrower, EQR and its Subsidiaries and Investment Affiliates, and the Properties
thereof and their operations, affairs and financial condition, not generally
disclosed to the public, which is furnished to Administrative Agent or any Bank
pursuant to the provisions hereof or any other Loan Document is used only for
the purposes of this Agreement and shall not be divulged to any Person other
than the Administrative Agent, the Banks, and their affiliates and respective
officers, directors, employees and agents who are actively and directly
participating in the evaluation, administration or enforcement of the Loan, this
Agreement, the Loan Documents and the extension of credit hereunder, except: 
(a) to their attorneys and accountants, (b) in connection with the enforcement
of the rights and exercise of any remedies of

 

119

--------------------------------------------------------------------------------


 

the Administrative Agent and the Banks hereunder and under the other Loan
Documents, (c) in connection with assignments and participations and the
solicitation of prospective assignees and participants referred to in
Section 9.6 hereof, who have agreed in writing to be bound by a confidentiality
agreement substantially equivalent to the terms of this Section 9.15, and (d) as
may otherwise be required or requested by any regulatory authority having
jurisdiction over the Administrative Agent or any Bank or by any applicable law,
rule, regulation or judicial process.

 

SECTION 9.16                    Bank’s Failure to Fund.

 

(a)                                  Unless the Administrative Agent shall have
received notice from a Bank prior to the date of any Borrowing that such Bank
will not make available to the Administrative Agent such Bank’s share of such
Borrowing, the Administrative Agent may assume that such Bank has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of Section 2.4 or Section 2.16(e), and the
Administrative Agent may, in reliance upon such assumption, make available to
Borrower on such date a corresponding amount.  If and to the extent that such
Bank shall not have so made such share available to the Administrative Agent,
such Bank and Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon, in
accordance with the provisions of Section 2.4(c) or Section 2.16(e).  If such
Bank shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Bank’s Loan included in such Borrowing
for purposes of this Agreement as of the date of such Borrowing.  Nothing
contained in this Section or Sections 2.4(c) or 2.16(e) shall be deemed to
reduce the Commitment of any Bank or in any way affect the rights of Borrower
with respect to any defaulting Bank or Administrative Agent.  The failure of any
Bank to make available to the Administrative Agent such Bank’s share of any
Borrowing in accordance with Sections 2.4(b) or 2.16(e) shall not relieve any
other Bank of its obligations to fund its Commitment, in accordance with the
provisions hereof.

 

(b)                                 If a Bank does not remit to Administrative
Agent such Bank’s Pro Rata Share of a Loan in accordance herewith, then neither
Administrative Agent nor the other Banks shall be required or obligated to fund
such Bank’s Pro Rata Share of such Loan.

 

120

--------------------------------------------------------------------------------


 

(c)                                  As used herein, the following terms shall
have the meanings set forth below:

 

(i)                                     “Defaulting Bank” shall mean any Bank
which (x) does not remit to the Administrative Agent such Bank’s Pro Rata Share
of a Loan in accordance herewith for a period of five (5) Domestic Business Days
after notice of such failure from Administrative Agent, (y) shall otherwise fail
to perform such Bank’s obligations under the Loan Documents for a period of five
(5) Domestic Business Days after notice of such failure from Administrative
Agent, or (z) shall fail to pay the Administrative Agent or any other Bank, as
the case may be, upon demand, such Bank’s Pro Rata Share of any costs, expenses
or disbursements incurred or made by the Administrative Agent and payable by
such Bank pursuant to the terms of the Loan Documents for a period of five
(5) Domestic Business Days after notice of such failure from Administrative
Agent, and in all cases, such failure is not as a result of a good faith dispute
as to whether such advance is properly required to be made pursuant to the
provisions of this Agreement, or as to whether such other performance or payment
is properly required pursuant to the provisions of this Agreement.

 

(ii)                                  “Junior Creditor”  means any Defaulting
Bank which has not (x) fully cured each and every default on its part under the
Loan Documents and (y) unconditionally tendered to the Administrative Agent such
Defaulting Bank’s Pro Rata Share of all costs, expenses and disbursements
required to be paid or reimbursed pursuant to the terms of the Loan Documents.

 

(iii)                               “Payment in Full” means, as of any date, the
receipt by the Banks who are not Junior Creditors of an amount of cash, in
lawful currency of the United States, sufficient to indefeasibly pay in full all
Senior Debt.

 

(iv)                              “Senior Debt” means (x) collectively, any and
all indebtedness, obligations and liabilities of the Borrower to the Banks who
are not Junior Creditors, or any of them, from time to time, whether fixed or
contingent, direct or indirect, joint or several, due or not due, liquidated or
unliquidated, determined or undetermined, arising by contract, operation of law
or otherwise, whether on open account or evidenced by one or more instruments,
and whether for principal, premium, interest (including, without limitation,
interest accruing after the filing of a petition initiating any proceeding
referred to in Section 6.1(f) or

 

121

--------------------------------------------------------------------------------

 


 

(g)), reimbursement for fees, indemnities, costs, expenses or otherwise, which
arise under, in connection with or in respect of the Loans or the Loan
Documents, and (y) any and all deferrals, renewals, extensions and refundings
of, or amendments, restatements, rearrangements, modifications or supplements
to, any such indebtedness, obligation or liability.

 

(v)                                 “Subordinated Debt”  means (x) any and all
indebtedness, obligations and liabilities of Borrower to one or more Junior
Creditors from time to time, whether fixed or contingent, direct or indirect,
joint or several, due or not due, liquidated or unliquidated, determined or
undetermined, arising by contract, operation of law or otherwise, whether on
open account or evidenced by one or more instruments, and whether for principal,
premium, interest (including, without limitation, interest accruing after the
filing of a petition initiating any proceeding referred to in Section 6.1(f) or
(g)), reimbursement for fees, indemnities, costs, expenses or otherwise, which
arise under, in connection with or in respect of the Loans or the Loan
Documents, and (y) any and all deferrals, renewals, extensions and refundings
of, or amendments, restatements, rearrangements, modifications or supplements
to, any such indebtedness, obligation or liability.

 

(d)                                 Immediately upon a Bank’s becoming a Junior
Creditor, no Junior Creditor shall, prior to Payment in Full of all Senior Debt:

 

(i)                                     accelerate, demand payment of, sue upon,
collect, or receive any payment upon, in any manner, or satisfy or otherwise
discharge, any Subordinated Debt, whether for principal, interest or otherwise;

 

(ii)                                  take or enforce any Liens to secure
Subordinated Debt or attach or levy upon any assets of Borrower to enforce any
Subordinated Debt;

 

(iii)                               enforce or apply any security for any
Subordinated Debt; or

 

(iv)                              incur any debt or liability, or the like, to,
or receive any loan, return of capital, advance, gift or any other property
from, the Borrower.

 

(e)                                  In the event of:

 

122

--------------------------------------------------------------------------------


 

(i)                                     any insolvency, bankruptcy,
receivership, liquidation, dissolution, reorganization, readjustment,
composition or other similar proceeding relating to Borrower;

 

(ii)                                  any liquidation, dissolution or other
winding-up of the Borrower, voluntary or involuntary, whether or not involving
insolvency, reorganization or bankruptcy proceedings;

 

(iii)                               any assignment by the Borrower for the
benefit of creditors;

 

(iv)                              any sale or other transfer of all or
substantially all assets of the Borrower; or

 

(v)                                 any other marshaling of the assets of the
Borrower;

 

each of the Banks shall first have received Payment in Full of all Senior Debt
before any payment or distribution, whether in cash, securities or other
property, shall be made in respect of or upon any Subordinated Debt.  Any
payment or distribution, whether in cash, securities or other property that
would otherwise be payable or deliverable in respect of Subordinated Debt to any
Junior Creditor but for this Agreement shall be paid or delivered directly to
the Administrative Agent for distribution to the Banks in accordance with this
Agreement until Payment in Full of all Senior Debt.  If any Junior Creditor
receives any such payment or distribution, it shall promptly pay over or deliver
the same to the Administrative Agent for application in accordance with the
preceding sentence.

 

(f)                                    Each Junior Creditor shall file in any
bankruptcy or other proceeding of Borrower in which the filing of claims is
required by law, all claims relating to Subordinated Debt that such Junior
Creditor may have against Borrower and assign to the Banks who are not Junior
Creditors all rights of such Junior Creditor thereunder.  If such Junior
Creditor does not file any such claim prior to forty-five (45) days before the
expiration of the time to file such claim, Administrative Agent, as
attorney-in-fact for such Junior Creditor, is hereby irrevocably authorized to
do so in the name of such Junior Creditor or, in Administrative Agent’s sole
discretion, to assign the claim to a nominee and to cause proof of claim to be
filed in the name of such nominee.  The foregoing power of attorney is

 

123

--------------------------------------------------------------------------------


 

coupled with an interest and cannot be revoked.  The Administrative Agent shall,
to the exclusion of each Junior Creditor, have the sole right, subject to
Section 9.5 hereof, to accept or reject any plan proposed in any such proceeding
and to take any other action that a party filing a claim is entitled to take. 
In all such cases, whether in administration, bankruptcy or otherwise, the
Person or Persons authorized to pay such claim shall pay to Administrative Agent
the amount payable on such claim and, to the full extent necessary for that
purpose, each Junior Creditor hereby transfers and assigns to the Administrative
Agent all of the Junior Creditor’s rights to any such payments or distributions
to which Junior Creditor would otherwise be entitled.

 

(g)                                 (I)  If any payment or distribution of any
character or any security, whether in cash, securities or other property, shall
be received by any Junior Creditor in contravention of any of the terms hereof,
such payment or distribution or security shall be received for the benefit of,
and shall promptly be paid over or delivered and transferred to, Administrative
Agent for application to the payment of all Senior Debt, to the extent necessary
to achieve Payment in Full.  In the event of the failure of any Junior Creditor
to endorse or assign any such payment, distribution or security, Administrative
Agent is hereby irrevocably authorized to endorse or assign the same as
attorney-in-fact for such Junior Creditor.

 

(ii)  Each Junior Creditor shall take such action (including, without
limitation, the execution and filing of a financing statement with respect to
this Agreement and the execution, verification, delivery and filing of proofs of
claim, consents, assignments or other instructions that Administrative Agent may
require from time to time in order to prove or realize upon any rights or claims
pertaining to Subordinated Debt or to effectuate the full benefit of the
subordination contained herein) as may, in Administrative Agent’s sole and
absolute discretion, be necessary or desirable to assure the effectiveness of
the subordination effected by this Agreement.

 

(h)                                 (I)  Each Bank that becomes a Junior
Creditor understands and acknowledges by its execution hereof that each other
Bank is entering into this Agreement and the other Loan Documents in reliance
upon the absolute subordination in right of payment and in time of payment of
Subordinated Debt to Senior Debt as set forth herein.

 

124

--------------------------------------------------------------------------------


 

(ii)  Only upon the Payment in Full of all Senior Debt shall any Junior Creditor
be subrogated to any remaining rights of the Banks which are not Defaulting
Banks to receive payments or distributions of assets of the Borrower made on or
applicable to any Senior Debt.

 

(iii)  Each Junior Creditor agrees that it will deliver all instruments or other
writings evidencing any Subordinated Debt held by it to Administrative Agent,
promptly after request therefor by the Administrative Agent.

 

(iv)  No Junior Creditor may at any time sell, assign or otherwise transfer any
Subordinated Debt, or any portion thereof, including, without limitation, the
granting of any Lien thereon, unless and until satisfaction of the requirements
of Section 9.6 above and the proposed transferee shall have assumed in writing
the obligation of the Junior Creditor to the Banks under this Agreement, in a
form acceptable to the Administrative Agent.

 

(v)  If any of the Senior Debt should be invalidated, avoided or set aside, the
subordination provided for herein nevertheless shall continue in full force and
effect and, as between the Banks which are not Defaulting Banks and all Junior
Creditors, shall be and be deemed to remain in full force and effect.

 

(vi)  Each Junior Creditor hereby irrevocably waives, in respect of Subordinated
Debt, all rights (x) under Sections 361 through 365, 502(e) and 509 of the
Bankruptcy Code (or any similar sections hereafter in effect under any other
Federal or state laws or legal or equitable principles relating to bankruptcy,
insolvency, reorganizations, liquidations or otherwise for the relief of debtors
or protection of creditors), and (y) to seek or obtain conversion to a different
type of proceeding or to seek or obtain dismissal of a proceeding, in each case
in relation to a bankruptcy, reorganization, insolvency or other proceeding
under similar laws with respect to the Borrower.  Without limiting the
generality of the foregoing, each Junior Creditor hereby specifically waives
(A) the right to seek to give credit (secured or otherwise) to the Borrower in
any way under Section 364 of the Bankruptcy Code unless the same is subordinated
in all respects to Senior Debt in a manner acceptable to Administrative Agent in
its sole and absolute discretion and (B) the right to receive any collateral
security (including any “super priority” or

 

125

--------------------------------------------------------------------------------


 

equal or “priming” or replacement Lien) for any Subordinated Debt unless the
Banks which are not Defaulting Banks have received a senior position acceptable
to the Banks in their sole and absolute discretion to secure all Senior Debt (in
the same collateral to the extent collateral is involved).

 

(i)                                     (I)  In addition to and not in
limitation of the subordination effected by this Section 9.16, the
Administrative Agent and each of the Banks which are not Defaulting Banks may in
their respective sole and absolute discretion also exercise any and all other
rights and remedies available at law or in equity in respect of a Defaulting
Bank; and

 

(ii)   The Administrative Agent shall give each of the Banks notice of the
occurrence of a default under this Section 9.16 by a Defaulting Bank and if the
Administrative Agent and/or one or more of the other Banks shall, at their
option, fund any amounts required to be paid or advanced by a Defaulting Bank,
the other Banks who have elected not to fund any portion of such amounts shall
not be liable for any reimbursements to the Administrative Agent and/or to such
other funding Banks.

 

(j)                                     Notwithstanding anything to the contrary
contained or implied herein, a Defaulting Bank shall not be entitled to vote on
any matter as to which a vote by the Banks is required hereunder, including,
without limitation, any actions or consents on the part of the Administrative
Agent as to which the approval or consent of all the Banks or the Required Banks
is required under Article VIII, Section 9.5 or elsewhere, so long as such Bank
is a Defaulting Bank; provided, however, that in the case of any vote requiring
the unanimous consent of the Banks, if all the Banks other than the Defaulting
Bank shall have voted in accordance with each other, then the Defaulting Bank
shall be deemed to have voted in accordance with such Banks.

 

(k)                                  Each of the Administrative Agent and any
one or more of the Banks which are not Defaulting Banks may, at their respective
option, (I) advance to the Borrower such Bank’s Pro Rata Share of the Loans not
advanced by a Defaulting Bank in accordance with the Loan Documents, or (ii) pay
to the Administrative Agent such Bank’s Pro Rata Share of any costs, expenses or
disbursements incurred or made by the Administrative Agent pursuant to the terms
of this Agreement not theretofore paid by a Defaulting Bank.  Immediately upon
the making of any such advance by the

 

126

--------------------------------------------------------------------------------


 

Administrative Agent or any one of the Banks, such Bank’s Pro Rata Share and the
Pro Rata Share of the Defaulting Bank shall be recalculated to reflect such
advance.  All payments, repayments and other disbursements of funds by the
Administrative Agent to Banks shall thereupon and, at all times thereafter be
made in accordance with such Bank’s recalculated Pro Rata Share unless and until
a Defaulting Bank shall fully cure all defaults on the part of such Defaulting
Bank under the Loan Documents or otherwise existing in respect of the Loans or
this Agreement, at which time the Pro Rata Share of the Bank(s) which advanced
sums on behalf of the Defaulting Bank and of the Defaulting Bank shall be
restored to their original percentages.

 

SECTION 9.17                    No Bankruptcy Proceedings.  Each of the
Borrower, the Banks and the Administrative Agent hereby agrees that it will not
institute against any Designated Lender or join any other Person in instituting
against any Designated Lender any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under any federal or state bankruptcy or
similar law, until the later to occur of (I) one year and one day after the
payment in full of the latest maturing commercial paper note issued by such
Designated Lender and (ii) the Maturity Date.

 

SECTION 9.18                    Down REIT Guaranties.

 

(a)                                  Notwithstanding any other provision hereof
or of any other Loan Document to the contrary, the Administrative Agent, the
Banks and Designated Lenders agree with Borrower that any funds, claims, or
distributions actually received by the Administrative Agent for the account of
any Bank or Designated Lender as a result of the enforcement of, or pursuant to,
any Down REIT Guaranty, net of the Administrative Agent’s and the Banks’
expenses of collection thereof (such net amount, “Down REIT Guaranty Proceeds”),
shall be made available for distribution equally and ratably (in proportion to
the aggregate amount of principal, interest and other amounts then owed in
respect of the Obligations or of an issuance of Public Debt, as the case may be)
among the Administrative Agent, the Banks and the Designated Lenders and the
trustee or trustees of any Unsecured Debt, not subordinated to the Obligations
(or to the holders thereof), issued by Borrower, before or after the Effective
Date, in offerings registered under the Securities Act of 1933, as amended, or
in transactions exempt from registration pursuant to rule 144A or Regulation 8
thereunder or listed on non-U.S. securities exchanges

 

127

--------------------------------------------------------------------------------


 

(“Public Debt”), and the Administrative Agent is hereby authorized by Borrower,
by each Bank (on its own behalf and on behalf of its Designated Lender, if any)
and by each Down REIT Guarantor by its execution and delivery of a Down REIT
Guaranty, to make such Down REIT Guaranty Proceeds so available.  No Bank or
Designated Lender shall have any interest in any amount paid over by the
Administrative Agent to the trustee or trustees in respect of any Public Debt
(or to the holders thereof) pursuant to the foregoing authorization.  This
Section 9.18 shall apply solely to Down REIT Guaranty Proceeds, and not to any
payments, funds, claims or distributions received by the Administrative Agent,
any Bank or Designated Lender directly or indirectly from Borrower or any other
Person other than from a Down REIT Guarantor pursuant to a Down REIT Guaranty. 
Borrower is aware of the terms of the Down REIT Guaranties, and specifically
understands and agrees with the Administrative Agent, the Banks and the
Designated Lenders that, to the extent Down REIT Guaranty Proceeds are
distributed to holders of Public Debt or their respective trustees, such Down
REIT Guarantor has agreed that the Obligations will not be deemed reduced by any
such distributions and such Down REIT Guarantor shall continue to make payments
pursuant to its Down REIT Guaranty until such time as the Obligations have been
paid in full (and the Commitments have been terminated and any Letter of Credit
returned), after taking into account any such distributions of Down REIT
Guaranty Proceeds in respect of Indebtedness other than the Obligations.

 

(b)                                 Nothing contained herein shall be deemed
(1) to limit, modify, or alter the rights of the Administrative Agent, the Banks
and the Designated Lenders under any Down REIT Guaranty, (2) to subordinate the
Obligations to any Public Debt, or (3) to give any holder of Public Debt (or any
trustee for such holder) any rights of subrogation.

 

(c)                                  This Section 9.18 and all Down REIT
Guaranties, are for the sole benefit of the Administrative Agent, the Banks and
the Designated Lenders and their respective successors and assigns.  Nothing
contained herein or in any Down REIT Guaranty shall be deemed for the benefit of
any holder of Public Debt, or any trustee for such holder; nor shall anything
contained herein or therein be construed to impose on the Administrative Agent,
any Bank or any Designated Lender any fiduciary duties, obligations or
responsibilities to the holders of any Public Debt or their trustees (including,
but not limited to, any duty to pursue

 

128

--------------------------------------------------------------------------------


 

any Down REIT Guarantor for payment under its Down REIT Guaranty).

 

SECTION 9.19                    USA PATRIOT Act Notice.  Each Bank that is
subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Bank) hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such Bank
or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act.

 

SECTION 9.20                    Public/Private Information.  The Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Syndication Agent will
make available to the Banks and the Fronting Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Banks may be
“public-side” lenders (i.e., Banks that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Syndication Agent, the Fronting Banks and the Banks to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.15); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform marked “PUBLIC”
or through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Syndication Agent shall be entitled to treat any
Borrower Materials that are not marked

 

129

--------------------------------------------------------------------------------


 

“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

 

130

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

ERP OPERATING LIMITED PARTNERSHIP

 

 

 

By: Equity Residential

 

 

 

 

 

 

 

By:

  /s/ Mark J. Parrell

 

 

 

Name: Mark J. Parrell

 

 

Title: First Vice President

 

 

 

 

Facsimile number: (312) 454-0039

 

Address:

Two North Riverside Plaza

 

 

Suite 400

 

 

Chicago, Illinois 60606

 

 

Attn:

Chief Financial Officer

 

 

 

For purposes of agreeing to be bound

 

 

by the provisions of Section 5.13 only:

 

 

 

 

 

EQUITY RESIDENTIAL

 

 

 

 

 

 

 

 

By:

  /s/ Mark J. Parrell

 

 

 

 

Name: Mark J. Parrell

 

 

 

Title: First Vice President

 

 

 

--------------------------------------------------------------------------------


 

Commitments

 

$65,000,000

BANK OF AMERICA, N.A., as

 

Administrative Agent, as

 

Swingline Lender and as a Bank

 

 

 

 

 

By:

  /s/ Michael W. Edwards

 

 

Name:  Michael W. Edwards

 

Title:  Senior Vice President

 

 

 

Bank of America, N.A.

 

Mail Code IL1-231-10-35

 

231 South LaSalle Street

 

Chicago, Illinois 60697

 

Attention:  Michael W. Edwards

 

Telecopy:  312-974-4970

 

132

--------------------------------------------------------------------------------


 

$65,000,000

JPMORGAN CHASE BANK, N.A., as

 

Syndication Agent and as a Bank

 

 

 

 

 

By:

  /s/ Marc Costantino

 

 

 

Name:  Marc Costantino

 

 

Title:  Vice President

 

133

--------------------------------------------------------------------------------


 

$60,000,000

COMMERZBANK AG, NEW YORK AND GRAND
CAYMAN BRANCHES, as Documentation
Agent and as a Bank

 

 

 

 

 

 

By:

  /s/ Ralph Marra

 

 

 

Name:  Ralph Marra

 

 

Title:  Vice President

 

 

 

 

 

 

 

By:

  /s/ Kerstin Micke

 

 

 

Name:  Kerstin Micke

 

 

Title:  Assistant Treasurer

 

134

--------------------------------------------------------------------------------


 

$60,000,000

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Documentation Agent
and as a Bank

 

 

 

 

 

By:

  /s/ Le Roy Savage

 

 

 

Name:  Le Roy Savage

 

 

Title:  Vice President

 

135

--------------------------------------------------------------------------------


 

$50,000,000

PNC BANK, N.A., as Managing Agent
and as a Bank

 

 

 

By:

  /s/ Michael E. Smith

 

 

 

Name:  Michael E. Smith

 

 

Title:  Senior Vice President

 

136

--------------------------------------------------------------------------------


 

$60,000,000

WELLS FARGO BANK, N.A., as
Documentation Agent and as a Bank

 

 

 

 

 

By:

  /s/ Scott S. Solis

 

 

 

Name:  Scott S. Solis

 

 

Title:  Vice President

 

137

--------------------------------------------------------------------------------


 

$25,000,000

THE BANK OF NEW YORK, as a Bank

 

 

 

 

 

By:

  /s/ Rick Laudisi

 

 

 

Name:  Rick Laudisi

 

 

Title:  Vice President

 

138

--------------------------------------------------------------------------------


 

$30,000,000

CITICORP NORTH AMERICA INC., as a
Co-Agent and as a Bank

 

 

 

 

 

By:

  /s/ Blake R. Gronich

 

 

 

Name:  Blake R. Gronich

 

 

Title:  Vice President

 

139

--------------------------------------------------------------------------------


 

$50,000,000

LASALLE BANK NATIONAL ASSOCIATION,
as a Managing Agent and as a Bank

 

 

 

 

 

By:

  /s/ Jay Palmer

 

 

 

Name:  Jay Palmer

 

 

Title:  FVP

 

140

--------------------------------------------------------------------------------


 

 

$30,000,000

MORGAN STANLEY BANK, as a Co-Agent
and as a Bank

 

 

 

 

 

By:

  /s/ Daniel Twenge

 

 

 

Name:  Daniel Twenge

 

 

Title:

 Vice President
 Morgan Stanley Bank

 

141

--------------------------------------------------------------------------------


 

$35,000,000

THE ROYAL BANK OF SCOTLAND plc, as
a Co-Agent and as a Bank

 

 

 

 

 

By:

  /s/ Bruce Ferguson

 

 

 

Name:  Bruce Ferguson

 

 

Title:  Senior Vice President

 

142

--------------------------------------------------------------------------------


 

$35,000,000

MIZUHO CORPORATE BANK, LTD., as a
Co-Agent and as a Bank

 

 

 

 

 

By:

  /s/ Yuichi Hirashima

 

 

 

Name:  Yuichi Hirashima

 

 

Title:  Deputy General Manager

 

143

--------------------------------------------------------------------------------


 

$35,000,000

THE BANK OF NOVA SCOTIA, as a
Co-Agent and as a Bank

 

 

 

 

 

By:

  /s/ R.H. [illegible]

 

 

 

Name:  R.H. [illegible]

 

 

Title:  Managing Director

 

144

--------------------------------------------------------------------------------


 

$30,000,000

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Co-Agent and as a
Bank

 

 

 

 

 

By:

  /s/ Brenda Casey

 

 

 

Name:  Brenda Casey

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

By:

  /s/ Linda Wang

 

 

 

Name:  Linda Wang

 

 

Title:  Vice President

 

145

--------------------------------------------------------------------------------


 

$25,000,000

THE GOVERNOR AND COMPANY OF THE
BANK OF IRELAND, as a Bank

 

 

 

 

 

By:

  /s/ Iain Donovan

 

 

 

Name:  Iain Donovan

 

 

Title:  Authorised Signatory

 

 

 

 

 

By:

  /s/ Daniel McAneney

 

 

 

Name:  Daniel McAneney

 

 

Title:  Authorised Signatory

 

146

--------------------------------------------------------------------------------


 

$60,000,000

SUNTRUST BANK, as Documentation
Agent and as a Bank

 

 

 

 

 

By:

/s/ Nancy B. Richards

 

 

 

Name:  Nancy B. Richards

 

 

Title:  Vice President

 

147

--------------------------------------------------------------------------------


 

$60,000,000

U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agent and as a Bank

 

 

 

 

 

By:

/s/ Megan McBride

 

 

 

Name:  Megan McBride

 

 

Title:  Senior Vice President

 

148

--------------------------------------------------------------------------------


 

$25,000,000

UNION BANK OF CALIFORNIA N.A., as a
Bank

 

 

 

 

 

By:

/s/ Patrick Trowbridge

 

 

 

Name:  Patrick Trowbridge

 

 

Title:  Vice President

 

149

--------------------------------------------------------------------------------


 

$25,000,000

CREDIT SUISSE FIRST BOSTON, ACTING
THROUGH ITS CAYMAN ISLANDS BRANCH,
as a Bank

 

 

 

 

 

By:

/s/ Bill O’Daly

 

 

 

Name:  Bill O’Daly

 

 

Title:  Director

 

 

 

 

By:

/s/ Cassandra Droogan

 

 

 

Name:  Cassandra Droogan

 

 

Title:  Associate

 

150

--------------------------------------------------------------------------------


 

$25,000,000

KEYBANK NATIONAL ASSOCIATION, as a
Bank

 

 

 

 

 

By:

/s/ Donald Woods

 

 

 

Name:  Donald Woods

 

 

Title:  [illegible]

 

151

--------------------------------------------------------------------------------


 

$15,000,000

BANK HAPOALIM B.M., as a Bank

 

 

 

 

 

By:

/s/ James P. Surless

 

 

 

Name:  James P. Surless

 

 

Title:  Vice President

 

 

 

 

By:

/s/ Lenroy Hackett

 

 

 

Name:  Lenroy Hackett

 

 

Title:  First Vice President

 

152

--------------------------------------------------------------------------------


 

$25,000,000

COMERICA BANK, as a Bank

 

 

 

 

 

By:

/s/ Jessica L. Kempf

 

 

 

Name:  Jessica L. Kempf

 

 

Title:  Assistant Vice President

 

153

--------------------------------------------------------------------------------


 

$15,000,000

MALAYAN BANKING BERHAD, as a Bank

 

 

 

 

 

By:

/s/ Wan Fadzmi Othman

 

 

 

Name:  Wan Fadzmi Othman

 

 

Title:  General Manager

 

154

--------------------------------------------------------------------------------


 

$15,000,000

THE NORTHERN TRUST COMPANY, as a
Bank

 

 

 

 

 

By:

/s/ Eleanor Grumman

 

 

 

Name:  Eleanor Grumman

 

 

Title:  Vice President

 

155

--------------------------------------------------------------------------------


 

$15,000,000

PEOPLE’S BANK, as a Bank

 

 

 

 

 

By:

/s/ Steven Jonassen

 

 

 

Name:  Steven Jonassen

 

 

Title:  Vice President

 

156

--------------------------------------------------------------------------------


 

$30,000,000

MERRILL LYNCH BANK USA, as a
Co-Agent and as a Bank

 

 

 

 

 

By:

/s/ Louis Alder

 

 

 

Name:  Louis Alder

 

 

Title:  Director

 

157

--------------------------------------------------------------------------------


 

$35,000,000

UFJ BANK LIMITED, as a Co-Agent and
as a Bank

 

 

 

 

 

By:

/s/ Jesse McDonald

 

 

 

Name: Jesse McDonald

 

 

Title:  Vice President

 

158

--------------------------------------------------------------------------------


 

Total Commitments

 

$1,000,000,000

 

159

--------------------------------------------------------------------------------

 